EXHIBIT 10.2

[newstar.jpg]
 
LOAN AND SECURITY AGREEMENT
 
by and between


PRECISION AEROSPACE COMPONENTS, INC.,
as Parent and an Obligor


FREUNDLICH SUPPLY COMPANY, INC.
TIGER-TIGHT CORP.
APACE ACQUISITION I, INC.
APACE ACQUISITION II, INC.,
as Borrowers,
 
NEWSTAR BUSINESS CREDIT, LLC,
as Administrative Agent,
 
and
 
THE LENDERS FROM TIME TO TIME PARTY HERETO
 
Dated as of May 25, 2012
 
 
i

--------------------------------------------------------------------------------

 
 
Table of Contents
 
ARTICLE I  DEFINITIONS
    1  
Section 1.1. Definitions
     1  
Section 1.2. Interpretive Provisions
     15  
ARTICLE II  REVOLVING LOANS
    16  
Section 2.1. Revolving Loans
     16  
Section 2.2. Request for Revolving Loans.
     16  
Section 2.3. Deemed Request for Revolving Loans
     19  
Section 2.4. Protective Advances
     20  
Section 2.5. Settlement.
     20  
ARTICLE III  TERM LOAN
    21  
Section 3.1. Term Loans.
     21  
Section 3.2. Disbursement of Term Loans.
     21  
ARTICLE IV  INTEREST, FEES, REIMBURSEMENTS
     22  
Section 4.1. Interest.
     22  
Section 4.2. Designated Index
     22  
Section 4.3. Fees
     22  
Section 4.4. Increased Cost and Reduced Return
     23  
Section 4.5. Reserved.
     23  
Section 4.6. Reserved.
     23  
Section 4.7. Compensation
     23  
Section 4.8. Taxes.
     24  
Section 4.9. Maximum Interest; Controlling Limitation.
     25  
ARTICLE V  PAYMENT
     26  
Section 5.1. Interest
     26  
Section 5.2. Principal.
     26  
Section 5.3. Mandatory Payments on Termination Date
     27  
Section 5.4. Mandatory Prepayment in Respect of Certain Events
     27  
Section 5.5. Early Termination
     27  
Section 5.6. General Payment Provisions
     28  
Section 5.7. Application
     28  
Section 5.8. Reinstatement
     28  
Section 5.9. Account Stated
     29  

 
 
ii

--------------------------------------------------------------------------------

 
 
ARTICLE VI  COLLATERAL
     29  
Section 6.1. Security Interest
     29  
Section 6.2. Perfection and Protection of Administrative Agent’s Security
Interest
     29  
Section 6.3. Collateral Proceeds Management
     30  
Section 6.4. Examinations; Inspections; Verifications
     31  
Section 6.5. Appraisals
     31  
Section 6.6. Right to Cure
     31  
Section 6.7. Power of Attorney
     31  
Section 6.8. Preservation of Administrative Agent’s Rights
     32  
ARTICLE VII  CONDITIONS
     33  
Section 7.1. Conditions Precedent to Initial Loan
     33  
Section 7.2. Conditions Precedent to all Loans
     37  
ARTICLE VIII  REPRESENTATIONS AND WARRANTIES
     37  
Section 8.1. Fundamental Information
     37  
Section 8.2. Prior Transactions
    38  
Section 8.3. Subsidiaries
     38  
Section 8.4. Authorization, Validity and Enforceability
     38  
Section 8.5. Noncontravention
    38  
Section 8.6. Financial Statements and Projections
     38  
Section 8.7. Litigation
     38  
Section 8.8. ERISA and Employee Benefit Plans
     39  
Section 8.9. Compliance with Laws
     39  
Section 8.10. Taxes
     39  
Section 8.11. Location of Collateral and Books and Records
     39  
Section 8.12. Accounts
    39  
Section 8.13. Inventory
    40  
Section 8.14. Documents, Instruments, and Chattel Paper
     40  
Section 8.15. Proprietary Rights
     40  
Section 8.16. Investment Property
     40  
Section 8.17. Real Property; Leases
     40  
Section 8.18. Material Agreements
     40  
Section 8.19. Bank Accounts
     40  
Section 8.20. Title to Property
     40  
Section 8.21. Debt
     41  
Section 8.22. Liens
     41  
Section 8.23. Solvency
     41  
Section 8.24. Non-Regulated Entities
     41  

 
 
iii

--------------------------------------------------------------------------------

 
 
Section 8.25. Governmental Authorization
     41  
Section 8.26. Investment Banking or Finder’s Fees
     41  
Section 8.27. Full Disclosure
     41  
Section 8.28. Commercial Tort Claims
     41  
Section 8.29. Other Obligations and Restrictions
     41  
Section 8.30. Force Majeure; and Labor Disputes
     42  
Section 8.31. Environmental and Other Laws
     42  
Section 8.32. Security Interests
     42  
Section 8.33. Acquisition
     42  
Section 8.34. Novation of Government Contracts
     43  
Section 8.35. Continuing Representations
     43  
ARTICLE IX  AFFIRMATIVE COVENANTS
     43  
Section 9.1. Existence and Good Standing
     43  
Section 9.2. Compliance with Agreements and Laws
     43  
Section 9.3. Books and Records
     44  
Section 9.4. Financial Reporting
     44  
Section 9.5. Collateral Reporting
     45  
Section 9.6. Compliance Certificate
     47  
Section 9.7. Notification to Administrative Agent
     47  
Section 9.8. Accounts
     48  
Section 9.9. Inventory.
     48  
Section 9.10. Equipment
     48  
Section 9.11. Control of Deposit Accounts
     49  
Section 9.12. Insurance
     49  
Section 9.13. Payment of Trade Liabilities, Taxes, Etc
     49  
Section 9.14. Performance on an Obligor’s Behalf
     49  
Section 9.15. Evidence of Compliance
     50  
Section 9.16. Environmental Matters; Environmental Reviews.
     50  
Section 9.17. Change of Name, Location, Jurisdiction of Incorporation or
Organization, or Structure; Additional Filings
     50  
Section 9.18. Further Assurances
     51  
Section 9.19. Proprietary Rights
     51  
Section 9.20. Real Property
     51  
Section 9.21. Initial Funding Date Name Changes.
     51  
Section 9.22. Novation of Government Contracts
     52  
Section 9.23. Initial Funding Date Certificate
     52  
Section 9.24. Post Closing Covenant
     52  

 
 
iv

--------------------------------------------------------------------------------

 
 
ARTICLE X  NEGATIVE COVENANTS
     52  
Section 10.1. Fundamental Changes
     52  
Section 10.2. Collateral Locations
     53  
Section 10.3. Use of Proceeds
     53  
Section 10.4. Business
     53  
Section 10.5. Debt
     53  
Section 10.6. Guaranties
     54  
Section 10.7. Liens
     54  
Section 10.8. Disposition of Property
     54  
Section 10.9. Sale and Leaseback
    54  
Section 10.10. Distributions; Capital Contribution; Redemption
     54  
Section 10.11. Restricted Investments
     55  
Section 10.12. Transactions with Affiliates
     55  
Section 10.13. New Subsidiaries
     55  
Section 10.14. Financial Covenants.
     55  
Section 10.15. Fiscal Year
     56  
Section 10.16. Impairment of Security Interest
     56  
Section 10.17. Prohibited Contracts
     56  
Section 10.18. Asset Purchase Agreement
     56  
ARTICLE XI  EVENT OF DEFAULT
    56  
Section 11.1. Event of Default
     56  
ARTICLE XII  REMEDIES
    59  
Section 12.1. Obligations.
     59  
Section 12.2. Collateral
     59  
Section 12.3. Injunctive Relief
     60  
Section 12.4. Setoff
     60  
ARTICLE XIII  TERMINATION
    60  
Section 13.1. Term and Termination
    60  
ARTICLE XIV  ADMINISTRATIVE AGENT
    60  
Section 14.1. Appointment and Authority
    60  
Section 14.2. Exculpatory Provisions
    61  
Section 14.3. Reliance by Administrative Agent
    61  
Section 14.4. Non-Reliance on Administrative Agent and other Lenders
     62  
Section 14.5. Rights as a Lender
     62  
Section 14.6. Sharing of Set-Offs and Other Payments
     62  
Section 14.7. Investments
     63  
Section 14.8. Resignation of Administrative Agent
     63  
Section 14.9. Delegation of Duties
     64  
Section 14.10. Collateral Matters.
     64  
Section 14.11. Agency for Perfection
     65  
Section 14.12. Concerning the Collateral and Related Loan Documents
     65  

 
 
v

--------------------------------------------------------------------------------

 
 
ARTICLE XV  AFFILIATE ACCOMMODATIONS
     65  
Section 15.1. Purposes
     65  
Section 15.2. Affiliate Guaranty
     65  
Section 15.3. Affiliate Pledge
     66  
Section 15.4. Limitation
     66  
Section 15.5. Information
     66  
Section 15.6. Affiliate Accommodations Not Impaired
     67  
Section 15.7. Consent and Waiver.
     67  
Section 15.8. Affiliate Subordination
     68  
Section 15.9. Contribution and Indemnification
     69  
Section 15.10. Cumulative
     69  
ARTICLE XVI  BORROWER REPRESENTATIVE
    69  
Section 16.1. Appointment
    69  
Section 16.2. Notices
     69  
Section 16.3. Loan Documents
     70  
ARTICLE XVII  MISCELLANEOUS
    70  
Section 17.1. Waivers & Amendments
     70  
Section 17.2. Severability
     70  
Section 17.3. Governing Law; Venue.
     71  
Section 17.4. Waiver of Jury Trial
     71  
Section 17.5. Fees and Expenses
     72  
Section 17.6. Notices
     72  
Section 17.7. Waiver of Notices
     73  
Section 17.8. Binding Effect
     73  
Section 17.9. Indemnity of Lenders and Administrative Agent by Obligors
     73  
Section 17.10. Limitation of Liability
     74  
Section 17.11. Continuing Rights of Lenders in Respect of Obligations
     74  
Section 17.12. Assignments.
     74  
Section 17.13. Confidentiality
     75  
Section 17.14. Acceptance and Performance
     75  
Section 17.15. Schedules
     75  
Section 17.16. Counterparts
     75  
Section 17.17. Captions
     75  

 
 
vi

--------------------------------------------------------------------------------

 
 
SCHEDULES
  Schedule 1.1A - Lenders’ Commitments   Schedule 1.1B - Commercial Tort Claims
  Schedule 1.1C - Designated Accounts   Schedule 1.1D - Extended Term Exceptions
  Schedule 1.1E - Liens   Schedule 8.1 - Fundamental Information   Schedule 8.7
- Litigation   Schedule 8.11 - Location of Collateral   Schedule 8.15 -
Proprietary Rights   Schedule 8.16 - Investment Property   Schedule 8.17 - Real
Property; Leases   Schedule 8.18 - Material Agreements   Schedule 8.19 - Bank
Accounts   Schedule 8.21 - Debt   Schedule 8.31 - Release of Hazardous Materials
 



 
vii

--------------------------------------------------------------------------------

 
 
LOAN AND SECURITY AGREEMENT
 
This Loan and Security Agreement is executed and entered into as of May 25,
2012, among PRECISION AEROSPACE COMPONENTS, INC., a Delaware corporation
(“Parent”), FREUNDLICH SUPPLY COMPANY, INC., a Delaware corporation, TIGER-TIGHT
CORP., a Delaware corporation, APACE ACQUISITION I, INC., a Delaware corporation
and APACE ACQUISITION II, INC., a Delaware corporation (each a “Borrower” and
together with Parent, each an “Obligor” and collectively “Obligors”), the
lenders from time to time party to this Agreement (together with their
respective successors and permitted assigns, each individually a “Lender” and
collectively the “Lenders”) and NEWSTAR BUSINESS CREDIT, LLC, a Delaware limited
liability company, as administrative agent (in such capacity, the
“Administrative Agent”).


RECITALS
 
Administrative Agent, Lenders and Obligors desire to enter into certain
financing arrangements according to the terms and provisions as set forth
hereinbelow.  Therefore, for value received, the receipt and sufficiency of
which is hereby acknowledged, together with the mutual benefits provided herein,
Administrative Agent, Lenders and each Obligors hereby agree as follows:
 
ARTICLE I
DEFINITIONS
 
Section 1.1. Definitions.  The following definitions shall apply throughout this
Agreement:
 
“Account” has the meaning prescribed for such term as defined by the UCC, which
definition is incorporated herein by reference, and includes, without
limitation, a right to payment of a monetary obligation, whether or not earned
by performance, for property that has been or is to be sold, leased, licensed,
assigned, or otherwise disposed of, or for services rendered or to be rendered.
 
“Account Debtor” means a person obligated on an Account, Chattel Paper, or
General Intangible.
 
“Acquisition” means the purchase of the Purchased Assets by Parent, Apace I, and
Apace II from Sellers pursuant to the terms of the Asset Purchase Agreement as
in effect on the Initial Funding Date.
 
“Administrative Agent” has the meaning given to such term in the preamble
hereto.
 
“Administrative Agent’s Liens” means Liens granted in favor of Administrative
Agent, for the benefit of Lenders, pursuant to this Agreement or any of the
other Loan Documents.
 
“Affiliate” means, as to any Person, any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person or which owns, directly or indirectly, five percent (5.0%) or more
of the outstanding Equity Interest of such Person.  For this purpose, a Person
shall be deemed to control another Person if the controlling Person possesses,
directly or indirectly, the power to direct or cause the direction of the
management and policies of the other Person, whether through the ownership of
voting securities, by contract, or otherwise.
 
 
1

--------------------------------------------------------------------------------

 
 
“Affiliate Accommodations” means, with respect to an Obligor and the Obligations
owing by each other Obligor, the Affiliate Guaranty, the Affiliate Pledge and
each other accommodation made by such Obligor for the benefit of a Borrower,
pursuant to Article XV.
 
“Affiliate Guaranty” means, with respect to an Obligor and the Obligations owing
by each other Obligor, the guaranty of payment by such Obligor, as provided by
Section 15.2.


“Affiliate Pledge” means, with respect to an Obligor and the Obligations owing
by each other Obligor, the grant by such Obligor of a Lien in property of such
Obligor to secure such Obligations, as provided by Section 15.3.


“Agreement” means this Loan and Security Agreement and all schedules, exhibits
and addenda hereto, as may be renewed, extended, amended, supplemented, restated
or otherwise modified from time to time.


“Agreement Date” means the date as of which this Agreement is dated as specified
in the preamble to this Agreement.


“Aggregate Availability” means, at any time, the aggregate Availability of all
Borrowers.


“Aggregate Borrowing Base” means an amount, determined for all Borrowers, equal
to the sum of the amount of the Borrowing Base for each Borrower.


“Aggregate Borrowing Base Certificate”  means a certificate signed by a
Responsible Officer of the Borrower Representative, setting forth the
calculation of the Aggregate Borrowing Base, including a calculation of each
component thereof, for each Borrower, in form, presentation and detail
satisfactory to Administrative Agent in its discretion.


“Apace I” means Apace Acquisition I, Inc., a Delaware corporation, and its
successors.
 
“Apace II” means Apace Acquisition II, Inc., a Delaware corporation, and its
successors.
 
“Apace I Term Loan” has the meaning prescribed by Section 3.1(a).
 
“Apace II Term Loan” has the meaning prescribed by Section 3.1(b).
 
“Applicable Law” means, as to a Person, any law (statutory or common), treaty,
rule or regulation of a Governmental Authority or determination of a court or
binding arbitrator, in each case applicable to or binding upon such Person or
any of its property or to which such Person or any of its property is subject,
including, without limitation, the Fair Labor Standards Act of 1938, the
Occupational Safety and Health Act of 1970, all applicable laws (including
programs, permits and guidance promulgated by regulatory agencies) relating to
public health or the protection or pollution of the environment, including the
Comprehensive Environmental Response Compensation and Liability Act (42 U.S.C. §
9601 et seq.), the Resource Conservation and Recovery Act (42 U.S.C. §§
6991-6991i) and the Clean Water Act (33 U.S.C. § 1251 et seq.).
 
 
2

--------------------------------------------------------------------------------

 
 
“Applicable Margin” means, with respect to Loans accruing interest in reference
to a Designated Index, (a) on and after the Agreement Date and until the
effective date of any adjustment as provided below, the applicable rate per
annum shown with respect to such Designated Index for such Loans under the
caption “Applicable Margin” with respect to Level III, as set forth in the table
below and (b) thereafter, the applicable rate per annum shown with respect to
such Designated Index for such Loans under the caption “Applicable Margin” with
respect to the “Level” corresponding to the Fixed Charge Coverage Ratio for
Parent and its Subsidiaries for the most recent four Fiscal Quarters, as set
forth in the table below:
 
Level
Fixed Charge
Coverage Ratio
Applicable Margin
LIBOR Rate
Base Rate
Revolving Loans
Term Loans
Revolving Loans
Term Loans
I
> 2.50
3.00
7.10
1.50
5.60
II
≥ 2.00 ≤ 2.50
3.25
7.35
1.75
5.85
III
< 2.00
3.50
7.60
2.00
6.10



For purposes of clause (b) preceding, any adjustment to the Applicable Margin
shall be determined based upon the Fixed Charge Coverage Ratio for Parent and
its Subsidiaries as of the last day of each Fiscal Quarter beginning March 31,
2013 and continuing thereafter, in each case for the preceding twelve (12)
Fiscal Months, based upon the financial statements for Parent and its
Subsidiaries delivered pursuant to Section 9.4, and any adjustment resulting
from any such determination shall become effective on the first day of the
calendar month next following the expiration of five (5) days after delivery to
Administrative Agent of such financial statements and ending on the date
immediately preceding the effective date of the next such change, if any,
provided, that during the existence of any Event of Default, at the option of
Administrative Agent and otherwise subject to the terms of this Agreement, the
Applicable Margin shall be deemed to be the rate specified for Level III.
 
“Asset Purchase Agreement” means the certain Asset Purchase Agreement, dated on
or before the Initial Funding Date, among Sellers, Parent, Apace I and Apace II,
consistent with the terms of this Agreement, pursuant to which, concurrently
with the funding of the initial Loans, each of Parent, Apace I and Apace II,
respectively, will purchase and acquire all right, title and interest in and to
the Purchased Assets to be purchased and acquired by Parent and each such
Borrower, as applicable, as provided therein.
 
“Availability” means, with respect to a Borrower as of any date of
determination, an amount equal to (a) the Borrowing Base of such Borrower less
(b) the unpaid balance of Revolving Loans of such Borrower, in each case
determined as of such day.
 
“Bankruptcy Code” means the United States Bankruptcy Code (11 U.S.C. § 101 et
seq.).
 
 
3

--------------------------------------------------------------------------------

 
 
“Base Rate” means the greater of (a) 3.25% or (b) the rate per annum published
from time to time in the “Money Rates” table of The Wall Street Journal (or such
other presentation within The Wall Street Journal as may be adopted hereafter
for such information) as the base or prime rate for corporate loans at the
nation’s largest commercial banks (or if more than one such rate is published,
the higher or highest of the rates so published), provided, that if such rate is
no longer published by The Wall Street Journal, then the rate described in this
clause (b) shall be equal to the highest per annum interest rate published by
the Federal Reserve Board in Federal Reserve Statistical Release H.15(519)
(Selected Interest Rates) as the “bank prime loan” rate or, if such rate is no
longer quoted therein, any similar rate quoted therein or any similar release by
the Federal Reserve Board, in each case as determined by Administrative Agent.


“Borrower” and “Borrowers” each has the meaning prescribed for such term as
provided in the preamble paragraph of this Agreement, and in each case includes
successors and permitted assigns.
 
“Borrower Representative” has the meaning prescribed for such term by Section
16.1.
 
“Borrowing Base” means, with respect to a Borrower as of any day of
determination, an amount equal to the sum of:
 
(a)           the lesser of
 
(i)            the sum of (A) eighty-five percent (85%) of the Net Amount of
Eligible Accounts of such Borrower plus (B) eighty-five percent (85%) of NOLV of
Eligible Inventory of such Borrower, provided, that the amount included in the
Borrowing Base of such Borrower under this clause (a)(i)(B), together with the
aggregate amount included in the Borrowing Base of each other Borrower under
this clause (a)(i)(B) is limited to, and shall not exceed, an amount equal to
the lesser of (x) $6,500,000 or (y) an amount equal to 1.857 times the aggregate
amount included in the Borrowing Base of all Borrowers under clause (a)(i)(A);
or


(ii)            the Revolving Credit Limit, minus


(b)           the aggregate amount of reserves implemented by Administrative
Agent pursuant to Section 2.1 with respect to such Borrower, in each case
determined as of such day.


“Borrowing Base Certificate” means a certificate of a Borrower, signed by a
Responsible Officer of such Borrower, setting forth the calculation of the
Borrowing Base, including a calculation of each component thereof, all in form,
presentation and detail satisfactory to Administrative Agent in its discretion.
 
“Borrowing Notice” means a request for a Loan in compliance with the
requirements of this Agreement.
 
“Business Day” means any day that is not a Saturday, Sunday or a day on which
commercial banks in Dallas, Texas are required or permitted to be closed.
 
 
4

--------------------------------------------------------------------------------

 
 
“Capital Expenditures” has the meaning prescribed for such term by GAAP.
 
“Capital Lease” means any lease of property by an Obligor which, in accordance
with GAAP, should be reflected as a capital lease on the balance sheet of such
Obligor.
 
“Chattel Paper” has the meaning prescribed for such term as defined by the UCC,
which definition is incorporated herein by reference, and includes, without
limitation, a record or records that evidence both a monetary obligation and a
security interest in specific goods, a security interest in specific goods and
software used in the goods, a security interest in specific goods and license of
software used in the goods, a lease of specific goods, or a lease of specific
goods and license of software used in the goods.  “Chattel Paper” includes,
without limitation, electronic chattel paper.
 
“Collateral” means, collectively, all property specified in Section 6.1 and
Section 15.3 and all other property and interest in property of each Obligor in
which each such Obligor grants a Lien to Administrative Agent pursuant to the
Loan Documents.
 
“Commercial Tort Claim” has the meaning prescribed for such term as defined by
the UCC, which definition is incorporated herein by reference, and includes,
without limitation, in the case of an Obligor, any tort cause of action claimed
by such Obligor, including those listed on Schedule 1.1B.
 
“Commitment” means, for each Lender, the obligation of such Lender to make Loans
in an aggregate amount not exceeding the amount set forth opposite such Lender’s
name on Schedule 1.1A, as such amount may be modified from time to time pursuant
to the terms hereof; provided, that no Lender’s obligation to make Loans shall
ever exceed such Lender’s Percentage Share of such Loans.
 
“Compliance Certificate” a certificate meeting the requirements of Section 9.6
and otherwise in form satisfactory to Administrative Agent.
 
“Contracting Officer” means, with respect to a Government Contract, the Person
who is the responsible contracting officer (as such term is used in Federal
Acquisition Regulation § 42.1204) of the United States or applicable agency
thereof.
 
“Control”, with respect to a Deposit Account of an Obligor, has the meaning
prescribed with respect thereto as prescribed by the UCC, evidenced by a control
agreement in form and substance satisfactory to Administrative Agent, among such
Obligor, Administrative Agent and a commercial bank satisfactory to
Administrative Agent.
 
“Debt” means, with respect to a Person, (a) all obligations for borrowed money
of such Person, (b) all obligations of such Person evidenced by bonds,
debentures, notes, or other similar instruments and all reimbursement or other
obligations in respect of letters of credit, bankers acceptances, interest rate
swaps, or other financial products, (c) all obligations or liabilities of others
secured by a Lien on any asset of such Person, irrespective of whether such
obligation or liability is assumed, (d) all obligations of such Person for the
deferred purchase price of assets, (e) any obligation of such Person
guaranteeing or intended to guarantee (whether directly or indirectly
guaranteed, endorsed, co-made, discounted, or sold with recourse) any obligation
of any other Person, (f) asset securitizations and synthetic leases, (g) Capital
Lease obligations, (h) all net indebtedness, liabilities and obligations under
interest rate, credit, commodity, foreign exchange or similar transactions for
the purpose of hedging such Person’s exposure to fluctuations in interest or
exchange rates, currency valuations or commodity prices, and (i) all liabilities
which would under GAAP be shown on such Person’s balance sheet as a liability.
 
 
5

--------------------------------------------------------------------------------

 
 
“Default” means an event, condition or occurrence that, with the giving of
notice, the passage of time, or both, would constitute an Event of Default.
 
“Default Rate” means with respect to the Obligations on any day, a rate per
annum equal to the sum of (i) the rate of interest applicable to such
Obligations on such day pursuant to Section 4.1 plus (ii) two percent (2.0%).
 
“Defaulting Lender” means any Lender that fails to make any advance (or other
extension of credit) that it is required to make hereunder on the date that it
is required to do so hereunder.
 
“Defaulting Lender Rate” means the interest rate then applicable to Revolving
Loans.
 
“Deposit Account” has the meaning prescribed for such term as defined by the
UCC, which definition is incorporated herein by reference, and includes, without
limitation, a nonnegotiable certificate of deposit or a demand, time, savings,
passbook, or similar account maintained with a bank.
 
“Designated Account” means, with respect to a Borrower, the Deposit Account
designated for such Borrower in Schedule 1.1C.
 
“Designated Index” means, (a) on any day from the Agreement Date through August
31, 2012, the LIBOR Rate, and (b) on any day during a calendar quarter
thereafter, the Index applicable for such calendar quarter as determined
pursuant to Section 4.2.


“Distribution” means, with respect to a Person, any dividend or other
distribution, in respect of its Equity Interests, any repayment of Debt owing to
a holder of Equity Interests (other than repayment of Debt solely with Equity
Interests) or any payment on account of the purchase, redemption or other
acquisition or retirement of its Equity Interests.
 
“Document” has the meaning prescribed for such term as defined by the UCC, which
definition is incorporated herein by reference, and includes, without
limitation, any bill of lading, dock warrant, dock receipt, warehouse receipt or
order for the delivery of goods, or any other document which in the regular
course of business or financing is treated as adequately evidencing that the
person in possession of it is entitled to receive, hold and dispose of the
document and the goods it covers, and which purports to be issued by or
addressed to a bailee and purporting to cover goods in the bailee’s possession
which are either identified or are fungible portions of an identified mass.
 
“Dollars” or “$” refers to lawful money of the United States of America.
 
“EBITDA” means, with respect to a Person for any period, consolidated Net Income
(excluding, to the extent included in Net Income, non-cash compensation solely
in the form of Equity Interests, or warrants or options for Equity Interests, of
such Person), minus extraordinary gains plus Interest Expense, income taxes, and
depreciation and amortization for such period, as determined in accordance with
GAAP, in each case determined for such Person for such period.
 
 
6

--------------------------------------------------------------------------------

 
 
“Eligible Account” means an Account of a Borrower which is acceptable to
Administrative Agent for purposes of determining the Borrowing Base and meets
all criteria for inclusion in the Borrowing Base as determined and established
by Administrative Agent from time to time in its discretion.  Without limiting
the discretion of Administrative Agent to establish other criteria of
ineligibility, unless otherwise agreed by Administrative Agent, Eligible
Accounts shall not include any Account:  (a) which is not owned exclusively by
such Borrower, (b) which is not subject to a first priority and perfected
security interest in favor of Administrative Agent, (c) with respect to which
(i)(A) in respect of any Account listed on Schedule 1.1D, more than 120 days
have elapsed since the date of original invoice or (B) in respect of any other
Account, more than 90 days have elapsed since the date of the original invoice
or (ii) which is unpaid, in whole or in part, more than 60 days after its
original due date, (d) if 25.0% or more of the aggregate Dollar amount of
outstanding Accounts owed at such time by the Account Debtor thereon is
classified as ineligible under clause (c) above, (e) owed by an Account Debtor
to the extent (and only to the extent) the amount owing thereon, when added to
the aggregate amount owing on all Accounts owed by such Account Debtor, would
exceed (i) 40% of the aggregate amount of all Eligible Accounts of all Borrowers
owed at such time by the United States or any agency thereof or (ii) 20% of the
aggregate amount of all Eligible Accounts of all Borrowers owed at such time by
all other Account Debtors, (f) which represents a sale on a bill-and-hold,
guaranteed sale, sale and return, sale on approval, consignment, or other
repurchase or return basis or a progress billing under an agreement which
requires further performance by such Borrower, (g) with respect to which the
Account Debtor on such Account is an individual or with respect to which any of
the following events has occurred as to the Account Debtor on such Account:  the
filing of any petition for relief under the Bankruptcy Code or similar
insolvency laws, a general assignment for the benefit of creditors, the
appointment of a receiver or trustee, application or petition for dissolution,
the sale or transfer of all or any material part of the assets or the cessation
of the business as a going concern, (h) owed by an Account Debtor which does not
maintain its chief executive office in the United States or is not organized
under the laws of the United States or any state thereof, (i) owed by an Account
Debtor which is an Affiliate or employee of a Borrower, (j) with respect to
which either the perfection, enforceability, or validity of Administrative
Agent’s Lien in such Account, or Administrative Agent’s right or ability to
obtain direct payment to Administrative Agent of the proceeds of such Account,
is governed by any federal, state, or local statutory requirements other than
those of the UCC, unless the Account Debtor is the United States or any
department, agency or instrumentality thereof and (i) except as provided
otherwise by clause (ii) following, such Account has been assigned to Agent in
compliance with the federal Assignment of Claims Act or (ii) if such Account
arises under a contract that was assigned to such Borrower from the Sellers
pursuant to the Acquisition and more than 45 days have passed since the date of
such assignment, such assignment has been duly recorded with and accepted by
such Account Debtor and such Account has been assigned to Agent in compliance
with the federal Assignment of Claims Act, (k) owed by an Account Debtor to
which a Borrower or any of its Subsidiaries is indebted in any way, or which is
subject to any right of setoff or recoupment, or if the Account Debtor thereon
has disputed liability or made any claim with respect to any other Account due
from such Account Debtor, but in each such case only to the extent of such
indebtedness, setoff, recoupment, dispute, or claim, (l) which is evidenced by a
promissory note or other instrument or by chattel paper, (m) which relates to a
sale not made in the ordinary course of such Borrower’s business, (n) with
respect to which the goods giving rise to such Account have not been shipped and
delivered to and accepted by the Account Debtor or the services giving rise to
such Account have not been fully performed by such Borrower, and, if applicable,
accepted by the Account Debtor, or with respect to which the Account Debtor has
revoked its acceptance of any such goods or services, (o) which arises out of an
enforceable contract or order which, by its terms, forbids, restricts or makes
void or unenforceable the granting of a Lien by such Borrower to Administrative
Agent with respect to such Account, (p) with respect to which Administrative
Agent believes that the prospect of collection of such Account is impaired or
that the Account may not be paid by reason of the Account Debtor’s financial
inability to pay, or (q) owed by an Account Debtor, to the extent the amount
owing thereon exceeds the credit limit extended to such Account Debtor by such
Borrower.  The identification of specific exclusions from eligibility herein is
not exclusive or exhaustive.  Administrative Agent reserves the right in its
discretion to establish additional or different criteria for determining
Eligible Accounts, at any time, without prior notice.


 
7

--------------------------------------------------------------------------------

 
 
“Eligible Inventory” means Inventory of a Borrower which is acceptable to
Administrative Agent for purposes of determining the Borrowing Base and meets
all criteria for inclusion in the Borrowing Base as determined and established
by Administrative Agent from time to time in its discretion.  Without limiting
the discretion of Administrative Agent to establish other criteria of
ineligibility, unless otherwise agreed by Administrative Agent, Eligible
Inventory shall not include any Inventory (a) which is not owned exclusively by
such Borrower, (b) which is not subject to a first priority and perfected
security interest in favor of Administrative Agent and is subject to no other
Lien, (c) other than finished goods, work-in-process and raw materials
Inventory, (d) which is not in good condition, or is unmerchantable or does not
meet all standards imposed by any Governmental Authority having regulatory
authority over such goods or their use or sale, (e) which is not currently
either usable or salable, at prices approximating at least cost, in the normal
course of such Borrower’s business, (f) which is obsolete or returned or
repossessed or used goods taken in trade, (g) which is located outside the
United States or is in-transit from vendors or suppliers, (h) which is located
in a public warehouse or is in possession of a bailee or in a facility leased by
such Borrower unless (i) the warehouseman, bailee, or lessor, as the case may
be, has delivered to Administrative Agent a waiver or subordination agreement in
form and substance satisfactory to Administrative Agent or (ii) the leased
facility is 2200 Arthur Kill Road, Staten Island, New York and no more than six
months have passed since the Agreement Date, or (i) that contains or bears any
Proprietary Rights licensed to such Borrower by another Person unless such
Borrower has delivered to Administrative Agent a consent or sublicense agreement
from such licensor in form and substance acceptable to Administrative Agent or
Administrative Agent is otherwise satisfied that it may sell or otherwise
dispose of such Inventory in accordance with Section 12.2 without infringing the
rights of the licensor of such Proprietary Rights or violating any contract of
such Borrower with such licensor (and without payment of any royalties other
than any royalties due with respect to the sale or disposition of such Inventory
pursuant to the existing license agreement).  The identification of specific
exclusions from eligibility herein is not exclusive or
exhaustive.  Administrative Agent reserves the right in its discretion to
establish additional or different criteria for determining Eligible Inventory,
at any time, without prior notice.
 
“Environmental Laws” means any and all Applicable Laws relating to the
protection or conservation of the environment, including (a) those relating to
emissions, discharges, releases or threatened releases of pollutants,
contaminants, chemicals, or industrial, toxic or hazardous substances or wastes
into the environment including ambient air, surface water, ground water, or
land, and (b) those otherwise relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport, or handling of
pollutants, contaminants, chemicals, or industrial, toxic or hazardous
substances or wastes.
 
“Equipment” has the meaning prescribed for such term as defined by the UCC,
which definition is incorporated herein by reference, and includes, without
limitation, with respect to a Person, all personal property used or useable by
such Person in its business.
 
“Equity Interests” means, with respect to a Person, shares of capital stock,
partnership interests, membership interests in a limited liability company,
beneficial interests in a trust or other equity ownership interests in a Person,
and any warrants, options or other rights entitling the holder thereof to
purchase or acquire any such interest.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto.
 
“ERISA Affiliate” means (a) any Person subject to ERISA whose employees are
treated as being employed by the same employer as the employees of an Obligor
under IRC Section 414(b), (b) any trade or business subject to ERISA whose
employees are treated as being employed by the same employer as the employees of
an Obligor under IRC Section 414(c), (c) solely for purposes of Section 302 of
ERISA and Section 412 of the IRC, any organization subject to ERISA that is a
member of an affiliated service group of which an Obligor is a member under IRC
Section 414(m), or (d) solely for purposes of Section 302 of ERISA and Section
412 of the IRC, any Person subject to ERISA that is a party to an arrangement
with an Obligor and whose employees are aggregated with the employees of an
Obligor under IRC Section 414(o).
 
“ERISA Benefit Plan” means any “employee benefit plan” (as defined in  3(3) of
ERISA) for which an Obligor or any Subsidiary or ERISA Affiliate of an Obligor
is, or at any time during the immediately preceding six (6) years has been, an
“employer” as defined in  3(5) of ERISA.
 
 
8

--------------------------------------------------------------------------------

 
 
“Event of Default” has the meaning prescribed by Section 11.1.
 
“Excess Cash Flow” means, with respect to Parent and its Subsidiaries for a
Fiscal Year, an amount equal to EBITDA, minus (a) all principal and interest
paid, minus (b) taxes paid, minus (c) unfinanced Capital Expenditures, minus (d)
changes to working capital as determined according to GAAP, in each case
determined for such Fiscal Year according to Borrower’s audited financial
statements delivered pursuant to Section 9.4(a).


“Fiscal Month” means a calendar month.
 
“Fiscal Quarter” means one of four fiscal quarters of a Fiscal Year, each
consisting of a period of three (3) consecutive Fiscal Months, with the first of
such quarters beginning on the first day of a such Fiscal Year and the last of
such quarters ending on the last day of such Fiscal Year.
 
“Fiscal Year” means the fiscal year for financial accounting purposes,
applicable to Parent and its Subsidiaries beginning on January 1 and ending on
December 31.
 
“Fixed Charge Coverage Ratio” means, for a Person as of the last day of a Fiscal
Quarter, the ratio of (a) the rolling twelve month EBITDA (provided, that for
purposes of this clause (a), EBITDA shall exclude expenses of a Borrower that
are directly allocable, dollar for dollar, to new cash contributions received by
such Borrower in respect of the sale of Equity Interests, as demonstrated by
such Borrower in writing in form and substance satisfactory to Administrative
Agent), to (b) (i) unfinanced Capital Expenditures, plus (ii) taxes paid by such
Person, plus (iii) Interest Expense paid, plus (v) principal payments made or
required to be made on any and all long term Debt, in each case determined for
such Fiscal Quarter (A) on any date of determination prior to June 1, 2013, for
the period from June 1, 2012 through such date of determination and (B)
thereafter, for the preceding twelve Fiscal Months.
 
“GAAP” means generally accepted accounting principles as promulgated by the
American Institute of Certified Public Accountants, consistently applied, as in
effect on the Agreement Date.
 
“General Intangibles” has the meaning prescribed for such term as defined by the
UCC, which definition is incorporated herein by reference, and in any event
includes, without limitation, all intangible personal property of every kind and
nature (other than Accounts, Chattel Paper, Commercial Tort Claims, Deposit
Accounts, Documents, Instruments, Investment Property, Letter of Credit Rights,
letters of credit and money), including, without limitation, contract rights,
business records, rights and claims against carriers and shippers, customer
lists, registrations, licenses, franchises, tax refund claims, rights to
indemnification, warranty or guaranty contract, claims for any damages arising
out of or for breach or default under or in connection with any contract, rights
to exercise or enforce remedies, powers and privileges under any contract and
rights and claims to any amounts payable under any contract of insurance,
including without limitation, business interruption, property, casualty, key
employee life or any other insurance.
 
“Government Contract” means, with respect to a Person, a contract for the
provision of goods or services by such Person, under which the Account Debtor is
the United States or an agency thereof.


“Governmental Authority” means any federal, state or local government, any
subdivision thereof, and any agency, entity, instrumentality or authority owned
or controlled thereby.
 
“Guaranty” means, with respect to a Person, an obligation of, or agreement by,
such Person which directly or indirectly guarantees or assures, or in effect
guarantees or assures, the payment, performance or collection of any obligations
of another Person or assures or in effect assures the holder thereof against
loss in respect thereof.
 
 
9

--------------------------------------------------------------------------------

 
 
“Hazardous Materials” means any substances regulated under any Environmental
Law, whether as pollutants, contaminants, or chemicals, or as industrial, toxic
or hazardous substances or wastes, or otherwise.
 
“Indemnified Claims” means any and all claims, demands, actions, causes of
action, judgments, obligations, liabilities, losses, damages and consequential
damages, penalties, fines, costs, fees, expenses, Lender Party Expenses and
disbursements (including without limitation, fees and expenses of attorneys and
other professional consultants and experts in connection with investigation or
defense) of every kind, known or unknown, existing or hereafter arising,
foreseeable or unforeseeable, which may be imposed upon, threatened or asserted
against, or incurred or paid by, an Indemnified Person at any time and from time
to time, because of, resulting from, in connection with, or arising out of any
transaction, act, omission, event or circumstance in any way connected with the
Collateral, the Loan Documents (including enforcement of Administrative Agent’s
or Lenders’ rights thereunder or defense of Administrative Agent’s or Lenders’
actions thereunder), any Default or Event of Default or any acts or omissions
taken by such Indemnified Person in connection with this Agreement or
administration of the Loan Documents.
 
“Indemnified Persons” collectively means Administrative Agent, Swing Lender,
each Lender and their Affiliates, Equity Interest owners, officers, directors,
members, managers, employees, agents and representatives.
 
“Index” means the reference rate for determining the rate of interest to accrue
on the Obligations, being either the LIBOR Rate or the Base Rate.
 
“Initial Funding Date” means the date, not later than the date that is five (5)
Business Days after the Agreement Date, on which all conditions precedent
specified in Article VII have been satisfied or waived.
 
“Initial Funding Date Certificate” means a certificate in form and substance
satisfactory to Administrative Agent executed by a duly authorized officer of
each Obligor, dated and delivered on the Initial Funding Date, certifying that,
as of the Initial Funding Date (a) all conditions precedent as set forth in
Section 7.1 have been fulfilled, (b) all of the representations and warranties
made by Obligors in this Agreement are true and correct in all material respects
as of the Initial Funding Date (except to the extent, if any, that any such
representations and warranties relate solely to an earlier date, in which case
any such representations and warranties are true and correct as of such date),
(c) no Default or Event of Default has occurred and is continuing, (d) Aggregate
Availability, after giving effect to the initial Revolving Loans and the Term
Loans and application of the proceeds thereof, the payment of all taxes then due
and payable by each Obligor, all fees then due and payable under Section 4.3 and
all Lender Party Expenses then due and payable and provision for reducing trade
Debt to within thirty (30) days of terms, is equal to or greater than $500,000,
(e) all amounts required to effect the full payment of the aggregate cash amount
of the purchase price payable by each Obligor under the Asset Purchase Agreement
have been funded to the Seller or deposited with Administrative Agent for
funding to the Seller, in either such case as required by the Asset Purchase
Agreement and (f) attaching a true and correct copy of the final Asset Purchase
Agreement, executed by Obligors and Sellers, and all related exhibits and
schedules thereto, in form and substance substantially identical to the form of
Asset Purchase Agreement attached to the closing certificate delivered by
Obligors pursuant to Section 7.1(a)(xxiii).
 
“Instrument” has the meaning prescribed for such term as defined by the UCC,
which definition is incorporated herein by reference, and includes, without
limitation, a negotiable instrument or any other writing that evidences a right
to the payment of a monetary obligation, is not itself a security agreement or
lease, and is of a type that in the ordinary course of business is transferred
by delivery with any necessary indorsement or assignment.
 
“Intangible Assets” means assets that are treated as intangible pursuant to
GAAP, including, without limitation:  (a) obligations owing by officers,
directors, members, managers, employees, subsidiaries, Affiliates or any Person
in which any such officer, director, member, manager, employee, subsidiary, or
Affiliate owns any interest and (b) any asset which is intangible or lacks
intrinsic or marketable value or collectibility, including, without limitation,
goodwill, noncompetition agreements, patents, copyrights, trademarks,
franchises, organization or research and development costs.
 
 
10

--------------------------------------------------------------------------------

 
 
“Interest Expense” means, for a Person for a period, total interest expense for
such Person for such period, as determined in accordance with GAAP.
 
“Inventory” has the meaning prescribed for such term as defined by the UCC,
which definition is incorporated herein by reference, and includes, without
limitation, with respect to a Person, goods (including goods in-transit) that
(a) are held or to be held by such Person for sale or lease or to be furnished
under a contract of service, (b) are leased or to be leased by such Person as
lessor or (c) consist of raw materials, work in process, finished goods or
materials used or consumed in such Person’s business.
 
“Investment” means any loan or advance made to a Person, or any investment made,
directly or indirectly in a Person, whether by acquisition of shares of capital
stock, indebtedness or other obligations or securities or by loan, guarantee,
advance, capital contribution or otherwise and whether made in cash by the
transfer of Property or otherwise.
 
“Investment Property” has the meaning prescribed for such term as defined by the
UCC, which definition is incorporated herein by reference, and includes, without
limitation, a security (whether certificated or uncertificated) security
entitlement, securities account, commodity contract, or commodity account.
 
“IRC” means the Internal Revenue Code of 1986, as amended and in effect from
time to time.
 
“Lender” and “Lenders” have the respective meanings set forth in the preamble
hereto and shall include the Swing Lender and any other Person made a party to
this Agreement in accordance with the provisions of Section 17.12.
 
“Lender Party Expenses” has the meaning prescribed for such term by Section
17.5.
 
“Lender Parties” means Administrative Agent, Swing Lender and each Lender.
 
“Letter of Credit Rights” has the meaning prescribed for such term as defined by
the UCC, which definition is incorporated herein by reference, and includes,
without limitation, a right to payment or performance under a letter of credit,
whether or not the beneficiary has demanded or is at the time entitled to demand
payment or performance.
 
“Leverage Ratio” means, for a Person as of the end of a Fiscal Month, the ratio
of Total Senior Debt to Tangible Net Worth, determined for such Person as of the
end of such Fiscal Month.
 
“LIBOR Rate” means the greater of (a) the rate per annum published on each
Business Day in the “Money Rates” table of The Wall Street Journal (or such
other presentation within The Wall Street Journal as may be adopted hereafter
for such information) as the one-month LIBOR rate, and (b) 1.50%; provided, that
if such rate is no longer published by The Wall Street Journal, then the rate
described in this clause (b) shall be a rate per annum determined by
Administrative Agent in its sole discretion.
 
“Lien” means any interest in property securing an obligation owed to, or a claim
by, a Person other than the owner of the property, whether such interest is
based on the common law, statute, or contract, and including a security
interest, collateral assignment, charge, claim, or lien arising from a security
agreement, mortgage, deed of trust, encumbrance, pledge, hypothecation,
assignment, deposit arrangement, conditional sale, trust receipt, lease,
consignment or bailment for security purposes or similar agreement, or any
contingent or other agreement to provide any of the foregoing.
 
 
11

--------------------------------------------------------------------------------

 
 
“Loan” means any loan or advance made by Lenders to a Borrower under this
Agreement and includes Swing Loans made by Swing Lender, and each Term Loan, and
“Loans” means, collectively, all such loans and advances.
 
“Loan Documents” means this Agreement, each mortgage or deed of trust on Real
Property, all deposit account control agreements, and any other documents or
agreements executed in connection with any of the foregoing, and any other
agreements, instruments, and documents heretofore, now or hereafter evidencing,
securing, guaranteeing or otherwise relating to the Obligations, the Collateral
or any other aspect of the transactions contemplated by this Agreement, and in
each case including any and all renewals, extensions, modifications or
amendments of any of the foregoing.
 
“Margin Stock” means “margin stock” as such term is defined in Regulation T, U
or X of the Federal Reserve Board.
 
“Material Adverse Effect” means a materially adverse change in, or effect on,
the business, assets, operations, prospects or condition, financial or
otherwise, of an Obligor, or a material impairment of the ability of an Obligor
to perform any obligations under the Loan Documents or a material adverse effect
upon the legality, validity, binding effect or enforceability of any Loan
Document.
 
“Maturity Date” means May 25, 2016.
 
“Maximum Rate” means the greater of (a) the “monthly ceiling” as referred to and
in effect from time to time under the provisions of  303.004 of the Texas
Finance Code, or (b) the maximum rate of interest permitted from day to day by
any other applicable state or federal law.
 
“Net Amount” means, with respect to Eligible Accounts of a Borrower at any time,
the gross amount of such Eligible Accounts less sales, excise or similar taxes,
and less returns, discounts, claims, credits and allowances of any nature at any
time issued, owing, granted, outstanding, available or claimed of a Borrower,
determined in a manner acceptable to Administrative Agent in its discretion.
 
“Net Income” means, with respect to a Person for any period, net income, after
income tax, if any, payable for such period, determined for such Person in
accordance with GAAP.
 
“NOLV” means, the net orderly liquidation value percentage as reflected in the
most recent Inventory appraisal delivered to Administrative Agent pursuant to
Section 6.5.
 
“Novation Agreement” means, with respect to a Government Contract, a novation
agreement as provided by Federal Acquisition Regulation § 42.1204.
 
“Obligations” means all obligations and indebtedness now or hereafter owing by
Obligors or any Obligor under this Agreement or otherwise arising in connection
with this Agreement or any of the other Loan Documents, including, without
limitation, all loan repayment obligations in respect of the Revolving Loans and
each Term Loan, accrued interest obligations, indemnity obligations and all
obligations for payment or reimbursement for fees, costs and expenses as
provided by this Agreement or any of the other Loan Documents, whether direct or
indirect, primary or secondary, joint, several, or joint and several, fixed or
contingent, including indebtedness and obligations, if any, which may be
assigned to or acquired by any Lender Party, and any and all renewals and
extensions of the foregoing or of any part thereof.
 
“Obligor” means each Parent, each Borrower, and each other direct or indirect
Subsidiary of Parent.
 
“Parent” means Precision Aerospace Components, Inc., a Delaware corporation, and
its successors.
 
 
12

--------------------------------------------------------------------------------

 
 
“PBGC” means the Pension Benefit Guaranty Corporation.
 
“Percentage Share” means, with respect to any Lender, (a) unless otherwise
specifically set forth therein, when used in Sections 2.1, 2.2, 2.5 or 3.1 or if
and when no Loans are outstanding, the percentage set forth opposite such
Lender’s name on Schedule 1.1A and (b) when used otherwise, the percentage
obtained by dividing (i) the sum of the unpaid principal balance of such
Lender’s Loans at the time in question by (ii) the sum of the aggregate unpaid
principal balance of all Loans at such time.
 
“Permitted Liens” means (a) Administrative Agent’s Liens, (b) Liens for unpaid
taxes that are not delinquent, (c) Liens, if any, described in Schedule 1.1E,
(d) Liens which constitute purchase money Liens and secure Debt permitted under
clause (e), clause (f) or clause (g) of Section 10.5, but only to the extent
such Liens attach only to the property acquired by the incurrence of such
purchase money secured Debt, (e) the interests of lessors under operating
leases, (f) statutory Liens in favor of warehousemen, landlords, carriers,
mechanics, materialmen, laborers or suppliers, incurred in the ordinary course
of business of a Borrower and not in connection with the borrowing of money, and
which Liens are for sums not delinquent or (g) Liens arising from deposits made
in connection with obtaining worker’s compensation or other unemployment
insurance.
 
“Permitted Purchased Real Estate” means Real Property purchased by an Obligor
(a) solely with cash proceeds of Equity Interests issued by Parent after the
Agreement Date or (b) otherwise, solely with the prior written consent of
Administrative Agent on terms satisfactory to Administrative Agent in its sole
discretion.
 
“Person” means any individual, corporation, joint venture, general or limited
partnership, trust, unincorporated organization or Governmental Authority.
 
“Prohibited Transaction” means a prohibited transaction as defined by ERISA.
 
“Proprietary Rights” means inventions, designs, blueprints, plans,
specifications, licenses, permits, patents, patent rights, copyrights, works
which are the subject matter of copyrights, trademarks, service marks, trade
names, trade styles, patent, trademark and service mark applications, trade
secrets, good will and all licenses and rights related to any of the foregoing,
and all other rights under any of the foregoing, all extensions, renewals,
reissues, divisions and continuations of any of the foregoing, and all rights to
sue for past, present and future infringement of any of the foregoing.
 
“Protective Advances” means a Revolving Loan made pursuant to Section 2.4
 
“Purchased Assets” means the “Purchased Assets” as defined by the Asset Purchase
Agreement as in effect on the Initial Funding Date.
 
“Real Property” means any estates or interests in real property now owned or
hereafter acquired by any Obligor and the improvements thereto.
 
“Reportable Event” means a reportable event as defined by ERISA.
 
“Required Lenders” means (a) Administrative Agent and (b) Lenders whose
aggregate Percentage Shares equal or exceed fifty-one percent (51%); provided,
that at any time there are two (2) or more Lenders, Required Lenders must
include at least two (2) Lenders.
 
“Responsible Officer” means, with respect to an Obligor, its chief executive
officer or president and, in addition, with respect to a Compliance Certificate
or a Borrowing Base Certificate, its chief financial officer or treasurer.
 
 
13

--------------------------------------------------------------------------------

 
 
“Restricted Investment” means, with respect to an Obligor, any Investment other
than (a) the purchase of Inventory by a Borrower in the ordinary course of
business, (b) acquisition of a business or assets with the prior written consent
of Administrative Agent, (c) direct obligations of the United States of America
or any agency thereof, or obligations guaranteed by the United States of
America, that mature within one year from the date of acquisition thereof,
certificates of deposit maturing within one year from the date of acquisition,
issued by a commercial bank organized under the laws of the United States of
America or any state thereof having capital and surplus aggregating at least
$100,000,000 and (d) travel and similar advances to employees made in the
ordinary course of business.
 
“Revolving Credit Limit” means $10,000,000.
 
“Revolving Loans” has the meaning prescribed for such term in Section 2.1.
 
“Sellers” means, collectively, Fastener Distribution & Marketing Company, Inc.,
a Delaware corporation, Aero-Missile Components, Inc., a Pennsylvania
corporation, and Creative Assembly Systems, Inc., an Ohio corporation.
 
“Settlement” has the meaning prescribed for such term in Section 2.5(b)
 
“Settlement Date” has the meaning prescribed for such term in Section 2.5(b).
 
“Shareholder’s Equity” means, as of any date, stockholder’s or member’s equity
as determined in accordance with GAAP or, in the case of a partnership, a
partner’s partnership interest.
 
“Solvent” means, when used with respect to a  Person at the time of
determination:
 
(a)           the assets of such Person, at a fair valuation, are in excess of
the total amount of its debts (including contingent liabilities); and
 
(b)           the present fair saleable value of its assets is greater than its
probable liability on its existing debts as such debts become absolute and
matured; and
 
(c)           it is then able and expects to be able to pay its debts (including
contingent debts and other commitments) as they mature; and
 
(d)           it has capital sufficient to carry on its business as conducted
and as proposed to be conducted.
 
For purposes of determining whether a Person is Solvent, the amount of any
contingent liability shall be computed as the amount that, in light of all the
facts and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability.
 
“Subordinated Affiliate Debt” has the meaning prescribed for such term in
Section 15.8.
 
“Subordinated Affiliate Liens” has the meaning prescribed for such term in
Section 15.8.
 
“Subordinated Debt” means Debt that is subordinated to the Obligations pursuant
to a Subordination Agreement.
 
 
14

--------------------------------------------------------------------------------

 
 
“Subordination Agreement” means, with respect to a Person to whom Debt is owed
by an Obligor, a subordination agreement among Administrative Agent, such Person
and such Obligor, pursuant to which all such Debt now or hereafter owing by such
Obligor to such Person is subordinated to the Obligations in right of payment
and claim, in form and substance satisfactory to Administrative Agent,
including, without limitation, subordination and postponement of payments to
such Person and limitation on the exercise of remedies by such Person.
 
“Subsidiary” means, with respect to a Person, any other Person of which more
than ten percent (10%) of the voting Equity Interests is owned or controlled
directly or indirectly by such Person or one or more of its Subsidiaries, or a
combination thereof.
 
“Swing Lender” means New Star Business Credit, LLC or any other Lender that, at
the request of a Borrower and with the consent of Administrative Agent agrees,
in such Lender’s sole discretion, to become the Swing Lender hereunder.
 
“Swing Loan” has the meaning prescribed for such term in Section 2.2(b).
 
“Tangible Net Worth” means, with respect to a Person, as of any date, (a)
Shareholder’s Equity plus (b) Subordinated Debt less (c) Intangible Assets, in
each case determined for such Person as of such date.
 
 “Taxes” has the meaning prescribed for such term in Section 4.8.
 
“Term Loans” means each of the Apace I Term Loan and the Apace II Term Loan, and
“Term Loans” means both such Loans.
 
“Term Loan Installment Payment Date” means, with respect to  each of the Term
Loans, the first day of each calendar month, commencing on June 1, 2013, and
continuing thereafter until the earlier of the Termination Date or until such
the Term Loan has been paid in full.
 
“Term Loan Installment Payment” means (a) with respect to the Apace I Term Loan,
the amount of $47,187.50 and (b) with respect to the Apace II Term Loan, the
amount of $56,979.17.
 
“Termination Date” means the earlier of (a) the Maturity Date or (b) the day on
which the Obligations of Lender to make Loans hereunder have been terminated
pursuant to Section 13.1 or the Obligations first become due and payable in
full.
 
“Total Senior Debt” means total Debt other than Subordinated Debt.
 
“UCC” means the Uniform Commercial Code in effect in the State of Texas, as
amended from time to time.
 
Section 1.2. Interpretive Provisions.  Unless expressly provided otherwise, any
term which is defined by the UCC, wherever used in this Agreement, shall have
the same meaning as is prescribed by the UCC.  The meanings of defined terms are
equally applicable to the singular and plural forms of the defined terms.  The
words “hereof,” “herein,” “hereunder” and similar words refer to this Agreement
as a whole and not to any particular provision of this Agreement.  Unless the
context indicates otherwise, references to “Section,” “Subsection,” “clause”
“Schedule” and “Exhibit” are references to this Agreement.  The term “documents”
(if not capitalized as a defined term) includes any and all instruments,
documents, agreements, certificates, indentures, notices and other writings,
however evidenced.  The term “including” is not limiting and means “including
without limitation.”  Unless the context requires otherwise, in the computation
of periods of time from a specified date to a later specified date, the word
“from” means “from and including,” the words “to” and “until” each mean “to but
excluding” and the word “through” means “to and including.”  The term,
“discretion,” when used in reference to a Person, means the sole and absolute
discretion of such Person, honestly determined by such Person under the
circumstances.  Unless otherwise expressly provided herein, references to
agreements (including this Agreement) and other contractual documents shall be
deemed to include all subsequent amendments, restatements and other
modifications thereto, and references to any statute or regulation are to be
construed as including all statutory and regulatory provisions consolidating,
amending, replacing, supplementing or interpreting the statute or
regulation.  The captions and headings of this Agreement are for convenience of
reference only and shall not affect the interpretation of this Agreement.  This
Agreement and the other Loan Documents are the result of negotiations among the
parties, have been reviewed by counsel to each party and are the products of all
parties, and in consideration thereof, it is agreed that they shall not be
construed against either party solely because of such party’s involvement in
their preparation.  Unless otherwise specified, any reference to time shall be
deemed to mean Central Standard Time or Central Daylight Time, as applicable, as
in effect in Dallas County, Texas.
 
 
15

--------------------------------------------------------------------------------

 
 
ARTICLE II
REVOLVING LOANS
 
Section 2.1. Revolving Loans.  Subject to the terms and conditions of this
Agreement, each Lender agrees to make Revolving Loans (each a “Revolving Loan”
and collectively, “Revolving Loans”) to each Borrower from time to time during
the period from the date of this Agreement to the Termination Date in an
aggregate amount not exceeding such Lender’s Percentage Share of all Revolving
Loans.  The aggregate unpaid principal amount of Revolving Loans outstanding to
any Borrower, as of any time of determination, shall not at any time exceed the
Borrowing Base of such Borrower, and the aggregate unpaid principal amount of
Revolving Loans outstanding to all Borrowers, as of any time of determination,
shall not at any time exceed the lesser of (a) the Aggregate Borrowing Base and
(b) the Revolving Credit Limit, in each case as of such time of
determination.  Each Borrower may borrow and repay Revolving Loans of such
Borrower from time to time, subject to the terms of this
Agreement.  Administrative Agent shall have the continuing right to establish
and maintain any additional reserves for purposes of calculating the Borrowing
Base of any Borrower in such amounts and at such times and with respect to such
matters and for such purposes as Administrative Agent deems appropriate, without
prior notice to any Borrower, including reserves with respect to collection
performance, slow moving or obsolete Inventory, contingencies, amounts such
Borrower is or may be required to pay (such as taxes, freight and shipping
charges, insurance premiums, amounts owing to landlords, warehousemen, carriers,
mechanics, materialmen, laborers or suppliers, or ad valorem, excise, sales, or
other taxes) or any other matter in Administrative Agent’s discretion.  Any such
reserves are solely for purposes of calculating the Borrowing Base of a Borrower
and do not constitute or represent cash funds.
 
Section 2.2. Request for Revolving Loans.
 
(a) A Borrower shall request a Revolving Loan by delivering to Administrative
Agent a written notice, signed by a Responsible Officer of such Borrower, in
form satisfactory to Administrative Agent, accompanied by a Borrowing Base
Certificate complying with Section 9.6 reflecting sufficient
Availability.  Unless otherwise agreed by Administrative Agent, each request for
a Revolving Loan shall be irrevocable and, in order to be effective, must be
received by Administrative Agent prior to 11:00 a.m. on the requested funding
date, specifying the applicable Borrower, the amount of the requested Revolving
Loan, and the requested funding date, which shall be a Business Day.
 
 
16

--------------------------------------------------------------------------------

 
 
(b) Making of Swing Loans.  In the case of a request for a Revolving Loan and so
long as either (i) the aggregate amount of Swing Loans made since the last
Settlement Date, minus the amount of Collections or payments applied to Swing
Loans since the last Settlement Date, plus the amount of the requested Revolving
Loans does not exceed $10,000,000, or (ii) Swing Lender, in its sole discretion,
shall agree to make a Swing Loan notwithstanding the foregoing limitation, Swing
Lender shall make Revolving Loans in the amount of such borrowing (any such
advance made solely by Swing Lender pursuant to this Section 2.2(b) being
referred to as a “Swing Loan” and such advances being referred to collectively
as “Swing Loans”) on the requested funding date applicable thereto by
transferring immediately available funds to the Designated Account for such
Borrower; provided however, that upon the request from a Borrower, the Swing
Lender may advance a Swing Loan to such Borrower on the same day as the request
therefor is made so long as such request is received by Swing Lender prior to
10:00 a.m.  Each Swing Loan shall be deemed to be a Revolving Loan hereunder and
shall be subject to all the terms and conditions applicable to other advances of
Revolving Loans, except that all payments on any Swing Loan shall be payable to
Swing Lender solely for its own account.  Subject to the provisions of Section
2.2(c)(ii), Swing Lender shall not make and shall not be obligated to make any
Swing Loan if Swing Lender reasonably believes that (i) one or more of the
applicable conditions precedent set forth herein will not be satisfied on the
requested funding date, or (ii) the requested borrowing would exceed the
Availability of the requesting Borrower on such funding date.  Swing Lender
shall not otherwise be required to determine whether the applicable conditions
precedent set forth herein have been satisfied on the funding date applicable
thereto prior to making any Swing Loan.  The Swing Loans shall be secured by the
Administrative Agent’s Liens, constitute Obligations hereunder, and bear
interest at the rate applicable from time to time to Revolving Loans.
 
(c) Making of Loans:
 
(i) In the event that Swing Lender is not obligated to make a Swing Loan, then
promptly after receipt of a request for a borrowing pursuant to Section 2.2(a),
and in any event not later than 1:00 p.m. on the Business Day such borrowing
request was received by Administrative Agent, Administrative Agent shall notify
Lenders, by telecopy, telephone, or other similar form of transmission, of the
requested borrowing.  Each Lender shall make the amount of such Lender’s
Percentage Share of the requested borrowing available to Administrative Agent in
immediately available funds, to an account designated by Administrative Agent,
not later than 10:00 a.m. on the funding date applicable thereto.  After
Administrative Agent’s receipt of the proceeds thereof, Administrative Agent
shall make the proceeds thereof available to the requesting Borrower on the
applicable funding date by transferring immediately available funds equal to
such proceeds received by Administrative Agent to the Designated Account for
such Borrower; provided however, that, subject to the provisions of
Section 2.2(c)(ii), Administrative Agent shall not request any Lender to make,
and no Lender shall have the obligation to make, any advance if (1) one or more
of the applicable conditions precedent set forth in Article VII will not be
satisfied on the requested funding date for the applicable borrowing unless such
condition has been waived, or (2) the requested borrowing would exceed the
Availability of the requesting Borrower on such funding date.
 
 
17

--------------------------------------------------------------------------------

 
 
(ii) Unless Administrative Agent receives notice from a Lender prior to 9:00
a.m. on the date of a borrowing, that such Lender will not make available as and
when required hereunder to Administrative Agent for the account of a requesting
Borrower the amount of that Lender’s Percentage Share of the borrowing,
Administrative Agent may assume that each Lender has made or will make such
amount available to Administrative Agent in immediately available funds on the
respective funding date and Administrative Agent may (but shall not be so
required), in reliance upon such assumption, make available to such Borrower on
such date a corresponding amount.  If any Lender shall not have made its full
amount available to Administrative Agent in immediately available funds and if
Administrative Agent in such circumstances has made available to such Borrower
such amount, that Lender shall on the Business Day following such funding date
make such amount available to Administrative Agent, together with interest at
the Defaulting Lender Rate for each day during such period.  A notice submitted
by Administrative Agent to any Lender with respect to amounts owing under this
Section 2.2(c)(ii) shall be conclusive, absent manifest error.  If such amount
is so made available, such payment to Administrative Agent shall constitute such
Lender’s advance on the date of Borrowing for all purposes of this
Agreement.  If such amount is not made available to Administrative Agent on the
Business Day following the funding date, Administrative Agent will notify such
Borrower of such failure to fund and, upon demand by Administrative Agent, such
Borrower shall pay such amount to Administrative Agent for Administrative
Agent’s account, together with interest thereon for each day elapsed since the
date of such borrowing, at a rate per annum equal to the interest rate
applicable at the time to the Revolving Loans composing such borrowing.  The
failure of any Lender to make any advance on any funding date shall not relieve
any other Lender of any obligation hereunder to make an advance on such funding
date, but no Lender shall be responsible for the failure of any other Lender to
make the advance to be made by such other Lender on any funding date.
 
 
18

--------------------------------------------------------------------------------

 
 
(iii) Administrative Agent shall not be obligated to transfer to a Defaulting
Lender any payments made by a Borrower to Administrative Agent for the
Defaulting Lender’s benefit, and, in the absence of such transfer to the
Defaulting Lender, Administrative Agent shall transfer any such payments to each
other non-Defaulting Lender ratably in accordance with their Commitments (but
only to the extent that such Defaulting Lender’s advance was funded by the other
Lender Parties) or, if so directed by such Borrower and if no Default or Event
of Default has occurred and is continuing (and to the extent such Defaulting
Lender’s advance was not funded by the Lender Parties), retain same to be
re-advanced to such Borrower as if such Defaulting Lender had made advances to
such Borrower.  Subject to the foregoing, Administrative Agent may hold and, in
its permitted discretion, re-lend to such Borrower for the account of such
Defaulting Lender the amount of all such payments received and retained by
Administrative Agent for the account of such Defaulting Lender.  Solely for the
purposes of voting or consenting to matters with respect to the Loan Documents,
such Defaulting Lender shall be deemed not to be a “Lender” and such Lender’s
Commitment shall be deemed to be zero.  This Section shall remain effective with
respect to such Lender until (x) the Obligations under this Agreement shall have
been declared or shall have become immediately due and payable, (y) the
non-Defaulting Lenders, Administrative Agent, and Borrowers shall have waived
such Defaulting Lender’s default in writing, or (z) the Defaulting Lender makes
its Percentage Share of the applicable advance and pays to Administrative Agent
all amounts owing by Defaulting Lender in respect thereof.  The operation of
this Section shall not be construed to increase or otherwise affect the
Commitment of any Lender, to relieve or excuse the performance by such
Defaulting Lender or any other Lender of its duties and obligations hereunder,
or to relieve or excuse the performance by such Borrower of its duties and
obligations hereunder to Administrative Agent or to the Lenders other than such
Defaulting Lender.  Any such failure to fund by any Defaulting Lender shall
constitute a material breach by such Defaulting Lender of this Agreement and
shall entitle such Borrower at its option, upon written notice to Administrative
Agent, to arrange for a substitute Lender to assume the Commitment of such
Defaulting Lender, such substitute Lender to be reasonably acceptable to
Administrative Agent.  In connection with the arrangement of such a substitute
Lender, the Defaulting Lender shall have no right to refuse to be replaced
hereunder.
 
(d)  Unless otherwise agreed by Administrative Agent, all or that portion of the
proceeds of the initial Revolving Loans that will be used by Apace I and Apace
II, respectively, to finance the purchase of Purchased Assets pursuant to the
Acquisition, when funded, shall be disbursed by Administrative Agent to the
Sellers for the account of Apace I and Apace II, and otherwise, proceeds of
Revolving Loans, when funded, shall be disbursed by Administrative Agent to the
Designated Account.
 
Section 2.3. Deemed Request for Revolving Loans.  Each Borrower irrevocably
authorizes Administrative Agent, on behalf of each Lender, at its election and
without necessity for request by any Borrower, to make a Revolving Loan to each
Borrower in an amount equal to any amount chargeable to or required to be paid
by each Borrower pursuant to the terms of this Agreement and the other Loan
Documents, including, without limitation, payments of principal, interest, fees
and reimbursable expenses, and apply the proceeds thereof in payment of such
Obligations.  Any such Revolving Loans shall be secured by the Collateral and
shall be included in the Obligations.
 
 
19

--------------------------------------------------------------------------------

 
 
Section 2.4. Protective Advances.  Administrative Agent is authorized to
request, from time to time in its discretion (but without any obligation to do
so), that Lenders make Revolving Loans to Borrowers or any Borrower which
Administrative Agent deems necessary or appropriate to preserve or protect the
Collateral, or any portion thereof.
 
Section 2.5. Settlement.
 
(a) It is agreed that each Lender’s funded portion of the Loans is intended by
the Lenders to equal, at all times, such Lender’s Percentage Share of the
outstanding Loans.  Such agreement notwithstanding, Administrative Agent, Swing
Lender, and the other Lenders agree (which agreement shall not be for the
benefit of any Borrower) that in order to facilitate the administration of this
Agreement and the other Loan Documents, settlement among the Lenders as to the
Revolving Loans and the Swing Loans shall take place on a periodic basis in
accordance with the following provisions:
 
(b) Administrative Agent shall request settlement (“Settlement”) with the
Lenders on a weekly basis, or on a more frequent basis if so determined by
Administrative Agent on behalf of Swing Lender, with respect to the outstanding
Swing Loans, as to each by notifying the Lenders by telecopy, telephone, or
other similar form of transmission, of such requested Settlement, no later than
2:00 p.m. on the Business Day immediately prior to the date of such requested
Settlement (the date of such requested Settlement being the “Settlement
Date”).  Such notice of a Settlement Date shall include a summary statement of
the amount of outstanding advances and Swing Loans for the period since the
prior Settlement Date.  Subject to the terms and conditions contained
herein:  (y) if a Lender’s balance of the advances (including Swing Loans)
exceeds such Lender’s Percentage Share of the Loans (including Swing Loans) as
of a Settlement Date, then Administrative Agent shall, by no later than 12:00
p.m. on the Settlement Date, transfer in immediately available funds to a
deposit account of such Lender (as such Lender may designate), an amount such
that each such Lender shall, upon receipt of such amount, have as of the
Settlement Date, its Percentage Share of the Loans (including Swing Loans), and
(z) if a Lender’s balance of the advances (including Swing Loans) is less than
such Lender’s Percentage Share of the Loans (including Swing Loans) as of a
Settlement Date, such Lender shall no later than 12:00 p.m. on the Settlement
Date transfer in immediately available funds to the account designated by
Administrative Agent, an amount such that each such Lender shall, upon transfer
of such amount, have as of the Settlement Date, its Percentage Share of the
Loans (including Swing Loans).  Such amounts made available to Administrative
Agent under clause (z) of the immediately preceding sentence shall be applied
against the amounts of the applicable Swing Loans and, together with the portion
of such Swing Loans representing Swing Lender’s Percentage Share thereof, shall
constitute advances of such Lenders.  If any such amount is not made available
to Administrative Agent by any Lender on the Settlement Date applicable thereto
to the extent required by the terms hereof, Administrative Agent shall be
entitled to recover for its account such amount on demand from such Lender
together with interest thereon at the Defaulting Lender Rate.
 
 
20

--------------------------------------------------------------------------------

 
 
(c) In determining whether a Lender’s balance of the Loans (including Swing
Loans) is less than, equal to, or greater than such Lender’s Percentage Share as
of a Settlement Date, Administrative Agent shall, as part of the relevant
Settlement, apply to such balance the portion of payments actually received in
good funds by Administrative Agent with respect to principal, interest, fees
payable by a Borrower and allocable to the Lenders hereunder, and proceeds of
Collateral.
 
(d) Between Settlement Dates, Administrative Agent, to the extent Swing Loans
are outstanding, may pay over to Administrative Agent or Swing Lender, as
applicable, any collections or payments received by Administrative Agent, that
in accordance with the terms of this Agreement would be applied to the reduction
of the Swing Loans.
 
ARTICLE III
TERM LOAN
 
Section 3.1. Term Loans.
 
(a) Subject to and on the terms and conditions of this Agreement, on the Initial
Funding Date, each Lender agrees to make a term loan to Apace I in an aggregate
amount equal to such Lender’s Percentage Share of the amount of $1,132,500.00
(such Loans in the aggregate, the “Apace I Term Loan”).  The obligation to repay
the Apace I Term Loan, and accrued interest thereon, shall be evidenced by this
Agreement.
 
(b) Subject to and on the terms and conditions of this Agreement, on the Initial
Funding Date, each Lender agrees to make a term loan to Apace II in an aggregate
amount equal to such Lender’s Percentage Share of the amount of $1,367,500.00
(such Loans in the aggregate, the “Apace II Term Loan”).  The obligation to
repay the Apace II Term Loan, and accrued interest thereon, shall be evidenced
by this Agreement.
 
Section 3.2. Disbursement of Term Loans.
 
(a) Unless otherwise agreed by Administrative Agent, all or that portion of the
proceeds of the Apace I Term Loan that will be used by Apace I to finance the
purchase of Purchased Assets pursuant to the Acquisition, when funded, shall be
disbursed by Administrative Agent to the Sellers for the account of Apace I, and
otherwise, proceeds of the Apace I Term Loan, when funded, shall be disbursed by
Administrative Agent to the Designated Account of Apace I.
 
(b) Unless otherwise agreed by Administrative Agent, all or that portion of the
proceeds of the Apace II Term Loan that will be used by Apace II to finance the
purchase of Purchased Assets pursuant to the Acquisition, when funded, shall be
disbursed by Administrative Agent to the Sellers for the account of Apace II,
and otherwise, proceeds of the Apace II Term Loan, when funded, shall be
disbursed by Administrative Agent to the Designated Account of Apace II.
 
 
21

--------------------------------------------------------------------------------

 
 
ARTICLE IV
INTEREST, FEES, REIMBURSEMENTS
 
Section 4.1. Interest.
 
(a) All outstanding Obligations shall bear interest on the unpaid principal
amount thereof (including, to the extent permitted by law, on accrued interest
thereon not paid when due) from the date made until paid in full in cash at a
fluctuating per annum rate equal to the lesser of (A) the Designated Index plus
the Applicable Margin or (B) the Maximum Rate.  Each change in the Base Rate or
the LIBOR Rate, as applicable, shall become effective as of the effective date
of such change.
 
(b) At any time when any Default or Event of Default has occurred and is
continuing, upon written notice by Administrative Agent to Borrowers, effective
as of any date on or after the occurrence of such Default or Event of Default
and continuing for so long as any such Default or Event of Default is
continuing, as may be specified in such notice, all Obligations shall bear
interest at a rate per annum equal to the Default Rate.
 
(c) Interest shall be payable in arrears on the first day of each calendar month
and on the Termination Date.  Subject to Section 4.9, interest shall be computed
on the basis of a year of 360 days and actual days elapsed (which results in
more interest being paid than if computed on the basis of a 365 day year).
 
Section 4.2. Designated Index.  Subject to the terms of this Agreement,
Borrowers shall have the option to elect the Index applicable to the
Obligations, which option shall be exercised in the manner provided herein.  Not
later than ten (10) days prior to the beginning of each calendar quarter,
commencing with the calendar quarter beginning July 1, 2012 and continuing
thereafter on a calendar quarter basis, the Borrower Representative may deliver
a written notice to Administrative Agent, therein designating that the
Obligations outstanding during such fiscal quarter will bear interest at an
Index determined according to either the Base Rate or the LIBOR Rate.  The Index
designated in such written notice shall become effective on the first (1st) day
of the calendar quarter beginning after Administrative Agent’s timely receipt of
such notice and shall continue in effect through and including the last day of
such calendar quarter.  Any notice to Administrative Agent pursuant to this
Section 4.2 shall be irrevocable and shall remain in effect until the effective
date of any subsequent change in the Index effected as provided herein.  In the
event the Borrower Representative does not designate an Index for a particular
calendar quarter as provided herein, the Index in effect for the previous
calendar quarter shall remain in effect until the effective date of any
subsequent change in the Index effected as provided herein.
 
Section 4.3. Fees.  Subject to the terms of this Agreement:
 
(a) Commitment Fee.  Borrowers jointly and severally agree to pay to
Administrative Agent for the account of each Administrative Agent, for the
account of the Lenders, a commitment fee in an amount equal to $125,000, which
amount shall be earned and payable on the Initial Funding Date.
 
 
22

--------------------------------------------------------------------------------

 
 
(b) Unused Line Fee.  Borrowers jointly and severally agree to pay to
Administrative Agent for the account of each Lender an unused line fee
determined on a daily basis, payable on the first day of each month and on the
Termination Date, in an amount equal to one-half percent (0.50%) per annum
multiplied by such Lender’s Percentage Share of the amount by which the
Revolving Credit Limit exceeded the sum of the average daily outstanding amount
of Revolving Loans during the immediately preceding calendar month, or shorter
period if calculated on the Termination Date.  Such fee shall be computed on the
basis of a 360-day year for the actual number of days elapsed.  All payments on
the Loans received by Administrative Agent shall be deemed to be credited to the
Revolving Loans immediately upon receipt for purposes of calculating the amount
payable pursuant to this Section 4.3(b).
 
(c) Collateral Monitoring Fee.  Borrowers jointly and severally agree to pay to
Administrative Agent, for the account of Administrative Agent, a monthly
collateral monitoring fee in the amount of $1,250 for each calendar month, or
portion thereof, during the term of this Agreement.  The collateral monitoring
fee for each calendar month shall be due and payable in arrears on the first day
of each calendar month and on the Termination Date, and shall be prorated for
any partial calendar month.
 
Section 4.4. Increased Cost and Reduced Return.  If, after the date hereof, the
adoption or change of any Applicable Law, or the interpretation or
administration thereof by any Governmental Authority or compliance by
Administrative Agent or Lenders with any directive of any such Governmental
Authority shall (i) subject Lenders to any tax, duty or other charge with
respect to any Loan or Lenders’ obligation to make Loans, or change the basis of
taxation of any amounts payable to Administrative Agent or Lenders under this
Agreement in respect of any Loans (other than taxes imposed on the overall net
income of Administrative Agent or Lenders), (ii) impose or modify any reserve,
special deposit, assessment or similar requirement relating to any assets,
liabilities or commitments of Administrative Agent or Lenders or (iii) impose on
Administrative Agent or Lenders any condition affecting this Agreement or any
extensions of credit or commitments hereunder, and the result of any of the
foregoing is to increase the cost to Lenders of making or maintaining, any Loans
or to reduce any amount received or receivable by Lenders under this Agreement
with respect to any Loans, then Obligors jointly and severally agree to pay to
Administrative Agent and/or Lenders on demand such amount or amounts as will
compensate Administrative Agent and/or Lenders for such increased cost or
reduction.
 
Section 4.5. Reserved.
 
Section 4.6. Reserved.
 
Section 4.7. Compensation.  Upon the request of Administrative Agent, each
Borrower shall pay to Administrative Agent, for the account of each Lender, such
amount or amounts as shall be sufficient (in the reasonable opinion of
Administrative Agent) to compensate Lenders for any loss, cost, or expense
(including loss of anticipated profits) incurred by it as a result of any
payment, or any failure by such Borrower for any reason (including Lenders’
refusal of a request for a Loan by reason of the failure of a condition
precedent required by this Agreement) to borrow or prepay a Loan on the date
designated for such borrowing or prepayment specified in the relevant Borrowing
Notice.
 
 
23

--------------------------------------------------------------------------------

 
 
Section 4.8. Taxes.
 
(a) Any and all payments by Borrowers to Administrative Agent and Lenders
hereunder or under any other Loan Document shall be made free and clear of, and
without deduction for, any and all present or future taxes, duties, levies,
imposts, deductions, charges, or withholdings, and all liabilities with respect
thereto, excluding taxes imposed on Administrative Agent or each Lender’s
income, and franchise taxes imposed on it, by the jurisdiction under the laws of
which Administrative Agent or Lenders (or their applicable lending office) is
organized or any political subdivision thereof (all such non-excluded taxes,
duties, levies, imposts, deductions, charges, withholdings, and liabilities
being hereinafter referred to as “Taxes”).  If any Borrower shall be required by
law to deduct any Taxes from or in respect of any sum payable under this
Agreement or any other Loan Document to Administrative Agent or Lenders, (i) the
sum payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this ) Administrative Agent or Lenders, as the case may be, receives an amount
equal to the sum it would have received had no such deductions been made, (ii)
such Borrower shall make such deductions, (iii) such  Borrower shall pay the
full amount deducted to the relevant taxation authority or other authority in
accordance with Applicable Law, and (iv) such Borrower shall furnish to
Administrative Agent and Lenders the original or a certified copy of a receipt
evidencing payment thereof.
 
(b) In addition, Borrowers jointly and severally agree to pay any and all
present or future stamp or documentary taxes and any other excise or property
taxes or charges or similar levies which arise from any payment made under this
Agreement or any other Loan Document or from the execution or delivery of, or
otherwise with respect to, this Agreement or any other Loan Document
(hereinafter referred to as “Other Taxes”).
 
(c) Borrowers jointly and severally agree to indemnify, defend and hold harmless
Administrative Agent and Lenders for the full amount of Taxes and Other Taxes
(including, without limitation, any Taxes or Other Taxes imposed or asserted by
any jurisdiction on amounts payable under this Section 4.8) paid by
Administrative Agent or Lenders and any liability (including penalties,
interest, and expenses) arising therefrom or with respect thereto.
 
(d) Within five (5) days after the date of any payment by a Borrower of Taxes or
Other Taxes, such Borrower shall furnish to Administrative Agent the original or
a certified copy of a receipt evidencing such payment.
 
(e) Without prejudice to the survival of any other agreement of Borrowers
hereunder, the agreements and obligations of Borrowers contained in this
Agreement shall survive the termination of the Commitments and the payment in
full of the Loans.
 
 
24

--------------------------------------------------------------------------------

 
 
Section 4.9. Maximum Interest; Controlling Limitation.
 
(a) If the rate of interest on the Obligations, absent the limitations set forth
in this Section 4.9, would have exceeded the Maximum Rate, then the actual rate
of interest shall be the Maximum Rate, and, if in the future, the interest rate
would otherwise be less than the Maximum Rate, then the interest rate shall
remain at the Maximum Rate until such time as the amount of interest paid
hereunder equals the amount of interest which would have been paid if the same
had not been limited by the Maximum Rate.  In the event that, upon payment in
full of the Obligations, the total amount of interest paid or accrued under the
terms of this Agreement is less than the total amount of interest which would,
but for this Section 4.9, have been paid or accrued if the interest rate
otherwise provided by this Agreement had at all times been in effect, then
Borrowers jointly and severally agree, to the extent permitted by Applicable
Law, to pay to Administrative Agent an amount equal to the (a) the lesser of
(i) the amount of interest which would have been paid or accrued if the Maximum
Rate had, at all times, been in effect and (ii) the amount of interest which
would have been paid or accrued had the interest rate otherwise set forth in
this Agreement, at all times, been in effect, less (b) the amount of interest
actually paid or accrued under this Agreement.
 
(b) Administrative Agent, Lenders and each Borrower each acknowledges, agrees,
and declares that it is its intention to expressly comply with all Applicable
Law in respect of limitations on the amount or rate of interest that can legally
be contracted for, charged or received under or in connection with the Loan
Documents.  Notwithstanding anything to the contrary contained in any Loan
Document (even if any such provision expressly declares that it controls all
other provisions of the Loan Documents), in no contingency or event whatsoever
shall the amount of interest (including the aggregate of all charges, fees,
benefits, or other compensation which constitutes interest under any Applicable
Law) under the Loan Documents paid by Borrowers or any Borrower, received by
Administrative Agent, Lenders or Swing Lender agreed to be paid by Borrowers or
any Borrower, or requested or demanded to be paid by Administrative Agent,
Lenders or the Swing Lender, exceed the Maximum Rate, and all provisions of the
Loan Documents in respect of the contracting for, charging, or receiving
compensation for the use, forbearance, or detention of money shall be limited as
provided by this Section 4.9.  In the event any such interest is paid to
Administrative Agent, Lenders or the Swing Lender by any Borrower in an amount
or at a rate which would exceed the Maximum Rate, Administrative Agent, Lenders
or the Swing Lender, then, notwithstanding any entry on Administrative Agent,
Lenders’ or the Swing Lender’s books otherwise, such excess shall conclusively
be deemed to be automatically applied to any unpaid amount of the Obligations
other than interest, in inverse order of maturity, or if the amount of such
excess exceeds said unpaid amount, such excess shall be refunded to such
Borrower.  All interest paid, or agreed to be paid, by Borrowers or any
Borrower, or taken, reserved, or received by Administrative Agent, Lenders or
the Swing Lender shall be amortized, prorated, spread, and allocated in respect
of the Obligations throughout the full term of this Agreement.  Notwithstanding
any provision contained in any of the Loan Documents, or in any other related
documents executed pursuant hereto, neither Administrative Agent, Lenders nor
the Swing Lender shall ever be entitled to charge, receive, take, reserve,
collect, or apply as interest any amount which, together with all other interest
under the Loan Documents would result in a rate of interest under the Loan
Documents in excess of the Maximum Rate.  Each Borrower, Administrative Agent,
Lenders and the Swing Lender shall, to the maximum extent permitted under any
Applicable Law, (i) characterize any non-principal payment as a standby fee,
commitment fee, prepayment charge, delinquency charge, expense, or reimbursement
for a third-party expense rather than as interest and (ii) exclude prepayments,
acceleration, and the effect thereof.  Nothing in any Loan Document shall be
construed or so operate as to require or obligate any Borrower to pay any
interest, fees, costs, or charges greater than is permitted by any Applicable
Law.  Subject to the foregoing, each Borrower hereby agrees that the actual
effective rate of interest from time to time existing under the Loan Documents,
including all amounts agreed to by any Borrower pursuant to and in accordance
with the Loan Documents which may be deemed to be interest under any Applicable
Law, shall be deemed to be a rate which is agreed to and stipulated by such
Borrower and Lenders in accordance with Applicable Law.
 
 
25

--------------------------------------------------------------------------------

 
 
ARTICLE V
PAYMENT
 
Section 5.1. Interest.  Accrued interest on the Loans to each Borrower shall be
due and payable in arrears on the first day of each calendar month and on the
Termination Date.
 
Section 5.2. Principal.
 
(a) Subject to the terms of this Agreement, Borrowers may prepay Revolving Loans
at any time.  Each Borrower promises to pay to Administrative Agent, for the
account of the Lenders, on demand, the amount, if any, at any time, by which the
unpaid balance of the Revolving Loans to such Borrower exceeds the Borrowing
Base of such Borrower at such time.  Borrowers jointly and severally agree to
pay to Administrative Agent, for the account of the Lenders, on demand, the
amount, if any, at any time, by which the unpaid balance of the Revolving Loans
to all Borrowers exceeds the lesser of the Revolving Credit Limit and the
Aggregate Borrowing Base.
 
(b) Apace I promises to make payments to Administrative Agent, for the account
of the Lenders, in reduction of the principal of the Apace I Term Loan (i) on
each Term Loan Installment Payment Date, in an amount equal to the Term Loan
Installment Payment applicable to the Apace I Term Loan, and (ii) on the
Termination Date, in an amount equal to all remaining principal on the Apace I
Term Loan.  Subject to the terms of this Agreement, Apace I may prepay the
principal of the Apace I Term Loan, in whole or in part, at any time and from
time to time.  Any such voluntary prepayment of less than all of the outstanding
principal of the Apace I Term Loan shall be applied to the installments of
principal of the Apace I Term Loan in the inverse order of maturity.
 
(c) Apace II promises to make payments to Administrative Agent, for the account
of the Lenders, in reduction of the principal of the Apace II Term Loan (i) on
each Term Loan Installment Payment Date, in an amount equal to the Term Loan
Installment Payment applicable to the Apace II Term Loan, and (ii) on the
Termination Date, in an amount equal to all remaining principal on the Apace II
Term Loan.  Subject to the terms of this Agreement, Apace II may prepay the
principal of the Apace II Term Loan, in whole or in part, at any time and from
time to time.  Any such voluntary prepayment of less than all of the outstanding
principal of the Apace II Term Loan shall be applied to the installments of
principal of the Apace II Term Loan in the inverse order of maturity.
 
(d) Concurrently with the delivery of financial statements pursuant to
Section 9.4(a) (commencing with respect to Parent’s fiscal year ending
December 31, 2012 and thereafter) but in any event no later than 90 days after
the last day of each Fiscal Year, Obligors promise to cause the principal of the
Term Loans to be prepaid in an aggregate amount equal to (i) 50.0% of aggregate
Excess Cash Flow for Parent and its Subsidiaries for such Fiscal Year less (ii)
aggregate prepayments, if any, made on the Term Loans (excluding payments
pursuant to Section 5.4) during the period of 90 days preceding the date of
delivery of such financial statements).  With respect to each such Fiscal Year,
such payment shall be due and payable on or before the expiration of 60 days
after Administrative Agent’s receipt of such financial statements for such
Fiscal Year.  Any such prepayment shall be applied to the installments of
principal of the Term Loan in the inverse order of maturity, ratably with
respect to the Apace I Term Loan and the Apace II Term Loan in accordance with
the respective outstanding principal amounts thereof outstanding as of the date
of such application.
 
 
26

--------------------------------------------------------------------------------

 
 
Section 5.3. Mandatory Payments on Termination Date.  All Obligations are due
and payable in full on the Termination Date.  On the Termination Date:
 
(a) Each Borrower shall pay to Administrative Agent, for the account of Swing
Lender, in full the outstanding principal balance of the Swing Loans owing by
such Borrower plus all unpaid accrued interest thereon;
 
(b) Each Borrower shall pay to Administrative Agent, for the account of the
Lenders, in full the outstanding principal balance of the Revolving Loans owing
by such Borrower plus all unpaid accrued interest thereon;
 
(c) (i) Apace I promises to pay to Administrative Agent, for the account of the
Lenders, in full, the outstanding principal balance of the Apace I Term Loan
plus all unpaid accrued interest thereon, and (ii) Apace II promises to pay to
Administrative Agent, for the account of the Lenders, in full, the outstanding
principal balance of the Apace II Term Loan plus all unpaid accrued interest
thereon;
 
(d) If the Termination Date is prior to the Maturity Date,  Borrower promises to
pay to Administrative Agent, for the account of Lender, the amount required by
Section 5.5; and
 
(e) Borrowers shall pay all unpaid costs and expenses and all other Obligations
payable under the Loan Documents.
 
Section 5.4. Mandatory Prepayment in Respect of Certain Events.  All proceeds or
other cash payments received by a Borrower in respect of a Distribution to such
Borrower or in respect of the sale, lease or other disposition by such Borrower
of any asset, other than (i) the sale of Inventory in the ordinary course of
business or (ii) proceeds from the sale of Equity Interests in Parent, shall be
promptly paid to Administrative Agent, for the account of Lenders, for
application to the Obligations owing by such Borrower in such manner as
Administrative Agent may determine in its discretion.
 
Section 5.5. Early Termination.  Borrowers acknowledge that occurrence of the
Termination Date prior to the Maturity Date would result in the loss by Lenders
of benefits under this Agreement and that the damages incurred by Lenders as a
result thereof would be difficult and impractical to ascertain.  Subject to the
terms of this Agreement, if for any reason the Termination Date occurs on any
date prior to the Maturity Date, Obligors jointly and severally agree to pay to
Administrative Agent, for the account of Lenders, in addition to all other
amounts payable under the Loan Documents, an amount, calculated as the
Termination Date, equal to the product of (a) the sum of the Revolving Credit
Limit plus the aggregate unpaid principal balance of the Term Loans times (b)
the following percentage, as applicable:  (i) if the Termination Date is on any
day during the period from the Agreement Date through the day preceding the date
that is the first anniversary of the Agreement Date, 3.0%, (ii) if the
Termination Date is on any day during the period from and including the date
that is the first anniversary of the Agreement Date through the day preceding
the date that is the second anniversary of the Agreement Date, 2.0% or (iii) if
the Termination Date is on any day during the period from and including the date
that is the second anniversary of the Agreement Date through the Maturity Date,
1.0%, which amount Borrowers and Lenders each acknowledges to be the best
estimate of the amount necessary to fairly and reasonably compensate Lenders for
their loss resulting from occurrence of the Termination Date prior to the
Maturity Date.  Notwithstanding the foregoing, Obligors shall have no liability
for payment under this Section 5.5 in the event the Termination Date occurs by
reason of written notice of termination received by Administrative Agent from
Obligors within 10 days following written notification by Administrative Agent
declining a written request by Obligors for an increase in the amount of the
Revolving Commitments, provided, that as of the time of such written notice of
declination, (a) no Default or Event of Default has occurred and continues in
existence and (b) the amount of the Aggregate Borrowing Base equals or exceeds
100% of the aggregate amount of Revolving Commitments.
 
 
27

--------------------------------------------------------------------------------

 
 
Section 5.6. General Payment Provisions.  All payments to be made by any
Borrower under the Loan Documents shall be made without set-off, recoupment, or
counterclaim.  Except as otherwise expressly provided herein, all payments by
each Borrower shall be made in Dollars and in immediately available funds to
Administrative Agent, for the account of Lenders, at its address set forth in
Section 17.6, no later than 2:00 p.m. on the date specified herein.  Any payment
received by Administrative Agent later than 2:00 p.m. shall be deemed to have
been received on the following Business Day and any applicable interest or fee
shall continue to accrue.  Whenever any payment is due on a day other than a
Business Day, such payment shall be due on the following Business Day, and such
extension of time shall in such case be included in the computation of interest
or fees, as the case may be.
 
Section 5.7. Application.  All payments not relating to amounts due on Loans or
specific fees, and all proceeds of Accounts or other Collateral received by
Administrative Agent pursuant to Section 6.3, shall be applied to the
Obligations in the following order, subject to the provisions of this Agreement:
(a) at any time when no Default or Event of Default exists, first, to pay to
Administrative Agent and/or Lenders any Lender Party Expenses then due; second,
to interest due and payable in respect of any outstanding Swing Loans; third, to
interest due and payable in respect of the remaining Obligations; fourth, to pay
or prepay principal of the Revolving Loans (including the Swing Loans); fifth,
to pay or prepay principal of the Term Loans (ratably with respect to the Apace
I Term Loan and the Apace II Term Loan in accordance with the respective
outstanding principal amounts thereof outstanding as of the date of such
application); and sixth, to the payment of any other Obligations, in such manner
and order as Administrative Agent determines in its discretion, and (b) at any
time when any Default or Event of Default exists, in such order as
Administrative Agent determines in its sole discretion.  Administrative Agent
shall have the continuing right to apply and reverse and reapply any
application, subject to the terms of this Agreement.
 
Section 5.8. Reinstatement.  If after receipt and application for the account of
Borrowers or any Borrower of any payment or proceeds any such application is
invalidated, set aside, determined to be void or voidable for any reason, then
the Obligations or part thereof intended to be satisfied by such application
shall be revived and continued and this Agreement shall continue in full force
as if such payment or proceeds had not been received by Administrative Agent and
each of such Borrowers or Borrower shall be liable to pay to Administrative
Agent, for the account of Lenders, and each such Borrower, as applicable, hereby
does indemnify Lenders and Administrative Agent and defend and hold Lenders and
Administrative Agent harmless in, an amount equal to the amount of such
application.  The provisions of this Section 5.8 shall survive the termination
of this Agreement.
 
 
28

--------------------------------------------------------------------------------

 
 
Section 5.9. Account Stated.  Administrative Agent will provide to the Borrower
Representative a monthly statement of Loans, payments, and other transactions
pursuant to this Agreement.  Such statement shall be deemed correct, accurate,
and binding on each Borrower and an account stated, subject to reversals and
reapplications made as provided in Section 5.8 and corrections of errors
discovered by Administrative Agent, unless, as to any Borrower, such Borrower
notifies Administrative Agent in writing to the contrary within thirty (30) days
after such statement is rendered.  In the event a timely written notice of
objections is given by such Borrower, only the items to which exception is
expressly made will be considered to be disputed.
 
ARTICLE VI
COLLATERAL
 
Section 6.1. Security Interest.  Each Obligor hereby grants to Administrative
Agent, for the benefit of the Lender Parties, a continuing security interest and
lien in, and collateral assignment of, all of such Obligor’s right, title and
interest in and to all of the following, in each case both now owned and
hereafter acquired, as security for the payment and performance of the
Obligations owing by such Obligor: All Accounts, Inventory, Equipment, General
Intangibles, Chattel Paper, Letter of Credit Rights, Proprietary Rights,
Instruments, Documents and documents of title, Investment Property (including
all Equity Interests of each Subsidiary of such Obligor), Deposit Accounts,
Commercial Tort Claims, money, cash, cash equivalents, securities and other
personal property of any kind at any time held directly or indirectly by such
Obligor or any affiliate of such Obligor, all books and records, whether in
tangible or intangible form, all  other assets, if any, and all accessions to,
substitutions for and replacements, products and proceeds of any of the
foregoing (including without limitation, in the case of Apace I, all of the
Purchased Assets purchased by Apace I and in the case of Apace II, all of the
Purchased Assets purchased by Apace II.  Administrative Agent’s Liens shall
continue in full force and effect in all Collateral until all Obligations have
been indefeasibly and fully paid and all commitments of the Lenders under this
Agreement have been terminated.
 
Section 6.2. Perfection and Protection of Administrative Agent’s Security
Interest.  Administrative Agent’s Liens at all times shall be and remain first,
prior and senior to any other interests in the Collateral, except for Permitted
Liens, if any, that are otherwise allowed to be prior to Administrative Agent's
Liens and as may be expressly agreed otherwise by Administrative Agent in
writing.  Obligors shall take all action requested by Administrative Agent at
any time to perfect, maintain, protect and enforce Administrative Agent’s Liens
and to ensure that Administrative Agent’s Liens at all times are first, prior
and senior to any other interests in the Collateral, except for Permitted Liens,
if any, that are otherwise allowed to be prior to Administrative Agent's Liens
and as may be expressly agreed otherwise by Administrative Agent in
writing.  Without limiting the foregoing, unless Administrative Agent agrees
otherwise in writing, Obligors will deliver to Administrative Agent the
originals of all Instruments, Documents and Chattel Paper, duly endorsed or
assigned to Administrative Agent without restriction, and all certificates of
title covering any portion of the Collateral for which certificates of title
have been issued, together with executed applications for corrected certificates
of title and other such documentation as may be requested by Administrative
Agent.  If at any time any Collateral constituting property of an Obligor is
located on any leased premises not owned by such Obligor, then such Obligor
shall, at the request of Administrative Agent, obtain written landlord lien
waivers or subordinations with respect to such Collateral, in form and substance
satisfactory to Administrative Agent.  If any Collateral constituting property
of an Obligor is at any time in the possession or control of any warehouseman,
bailee, processor or any other Person other than such Obligor, then such Obligor
shall notify Administrative Agent thereof and shall, at the request of
Administrative Agent, notify such Person (in form and substance satisfactory to
Administrative Agent) of Administrative Agent’s Liens in such Collateral and
instruct such Person to hold all such Collateral for the benefit of
Administrative Agent subject to Administrative Agent’s instructions.
 
 
29

--------------------------------------------------------------------------------

 
 
Section 6.3. Collateral Proceeds Management.  All collections and proceeds of
Collateral shall be subject to an express trust for the benefit of
Administrative Agent, for the benefit of the Lender Parties, and shall be
delivered to Administrative Agent for application to the Obligations as follows:
 
(a) Each Borrower shall establish a lock-box service for collections of Accounts
at a financial institution acceptable to Administrative Agent, and subject to a
collection account agreement among such bank, Administrative Agent and such
Borrower, establishing Control in favor of Administrative Agent and providing,
among other things, that (i) all items of payment received in such lock-box are
received by such bank for the Lender Parties, (ii) such bank has no rights of
setoff or recoupment or any other claim against such items (other than for
payment of its service fees and other charges directly related to the
administration of such lock-box), and (iii) such bank will immediately deposit
all such collections to an account of Administrative Agent, for the benefit of
the Lender Parties.  Each Borrower shall instruct all Account Debtors in writing
to cause, and will otherwise take reasonable steps to cause, all payments of
proceeds of Collateral to be delivered directly to the address established for
such lock-box service.
 
(b) Obligor will not use, dispose, withhold or otherwise exercise dominion over
any proceeds of Collateral, provided, that if any Obligor at any time receives
any proceeds of Collateral, it shall receive such proceeds as Administrative
Agent’s trustee and shall immediately cause such proceeds to be deposited to an
account of Administrative Agent, for the benefit of the Lender Parties, or
deliver such proceeds to Administrative Agent, for the benefit of the Lenders,
in their original form duly endorsed in blank or to the order of Administrative
Agent.
 
(c) All payments received by Administrative Agent pursuant to Section 6.3(a) or
Section 6.3(b) shall be credited to the Obligations (conditional upon final
collection) after allowing two (2) Business Days for collection, provided, that
such payments shall be deemed to be credited to the Obligations immediately upon
receipt for purposes of determining Availability and calculating the unused line
fee pursuant to Section 4.3(b).
 
 
30

--------------------------------------------------------------------------------

 
 
Section 6.4. Examinations; Inspections; Verifications.  Administrative Agent
shall have the right at any time without hindrance or delay to conduct field
examinations to inspect the Collateral and to inspect, audit and copy any
Obligor’s books and records relating to the Collateral or any Obligor’s
business.  Administrative Agent is authorized to discuss any Obligor’s affairs
with any Person, including without limitation employees of any Obligor, as
Administrative Agent may deem necessary in relation to the Collateral, any
Obligor’s business or financial condition or Administrative Agent’s or Lenders’
rights under the Loan Documents.  Obligors jointly and severally agree to pay
Administrative Agent’s customary fees and disbursements relating to such field
examinations and the preparation of reports thereof.  Administrative Agent shall
have full access to all records available to any Obligor from any credit
reporting service, bureau or similar service and shall have the right to examine
and make copies of any such records.  Administrative Agent may exhibit a copy of
this Agreement to such service and such service shall be entitled to rely on the
provisions hereof in providing access to Administrative Agent as provided
herein.  If requested by Administrative Agent, any such Obligor will deliver to
Administrative Agent any authorization or consent necessary for Administrative
Agent to obtain records from any such service.
 
Section 6.5. Appraisals.  At any time when a Default or Event of Default exists,
and also at such other times not more frequently with respect to any particular
type of Collateral than once per Fiscal Quarter as Administrative Agent
requests, each Obligor shall, at its expense, provide Administrative Agent with
appraisals, or updates of appraisals, of any Collateral, prepared by an
appraiser acceptable to Administrative Agent and on a basis satisfactory to
Administrative Agent.
 
Section 6.6. Right to Cure.  Administrative Agent may pay any amount or do any
act required of any Obligor hereunder or under any other Loan Document in order
to preserve, protect, maintain or enforce the Collateral or Administrative
Agent’s Liens, and which any such Obligor fails to pay or do, including payment
of any judgment lien, insurance premium, charge, landlord’s or bailee’s claim on
or with respect to the Collateral.  All payments that Administrative Agent makes
under this  Section 6.6 and all costs, fees and expenses that Administrative
Agent pays or incurs in connection therewith shall be paid or reimbursed to
Administrative Agent pursuant to Section 17.5.  Any action taken by
Administrative Agent under this Section 6.6 shall not waive any Default or Event
of Default or any rights of Administrative Agent or Lenders with respect
thereto.
 
Section 6.7. Power of Attorney.  Each Obligor hereby irrevocably appoints
Administrative Agent as such Obligor’s agent and attorney-in-fact to take any
action necessary to preserve and protect the Collateral and Administrative
Agent’s interests under the Loan Documents or to sign and file any document
necessary to perfect Administrative Agent’s Liens.  Without limiting the
foregoing:
 
(a) Administrative Agent shall have the right at any time to take any of the
following actions, in its own name or in the name of any Obligor, whether or not
an Event of Default is in existence:  (i) make written or verbal requests for
verification of the validity, amount or any other matter relating to any
Collateral from any Person, (ii) endorse such Obligor’s name on checks,
instruments or other evidences of payment on Collateral, (iii) sign and file, in
such Obligor’s name or in Administrative Agent’s name as secured party, any
proof of claim or other document in any bankruptcy proceedings of any Account
Debtor or obligor on Collateral, (iv) access, copy or utilize any information
related to the Collateral, recorded or contained in any computer or data
processing equipment or system maintained by such Obligor in respect of the
Collateral and (v) open mail addressed to such Obligor and take possession of
checks or other proceeds of Collateral for application in accordance with this
Agreement.
 
 
31

--------------------------------------------------------------------------------

 
 
(b) Administrative Agent shall have the right at any time to take any of the
following actions, in its own name or in the name of any Obligor, at any time
when any Event of Default is in existence:  (i) notify any or all Persons which
Administrative Agent believes may be Account Debtors or obligors on Collateral
to make payment directly to Administrative Agent, for the benefit of the
Lenders, for the account of such Obligor, (ii) redirect the deposit and
disposition of collections and proceeds of Collateral; provided, that such
proceeds shall be applied to the Obligations as provided by this Agreement,
(iii) settle, adjust, compromise or discharge Accounts or extend time of payment
upon such terms as Administrative Agent may determine, (iv) notify post office
authorities, in the name of such Obligor or in the name of Administrative Agent,
as secured party, to change the address for delivery of such Obligor’s mail to
an address designated by Administrative Agent, (v) sign such Obligor’s name on
any invoice, bill of lading, warehouse receipt or other document of title
relating to any Collateral and (vi) clear Inventory through customs in such
Obligor’s name, in Administrative Agent’s name as secured party or in the name
of Administrative Agent’s designee, and to sign and deliver to customs officials
powers of attorney in such Obligor’s name for such purpose.
 
The powers granted under this Section 6.7 are coupled with an interest and are
irrevocable until all Obligations have been indefeasibly paid in full and all
commitments of Lenders under this Agreement have been terminated.  Costs, fees
and expenses incurred by Administrative Agent in connection with any of such
actions by Administrative Agent, including attorneys’ fees and out-of-pocket
expenses, shall be reimbursed to Administrative Agent on demand in accordance
with Section 17.5.
 
Section 6.8. Preservation of Administrative Agent’s Rights.  To the extent
allowed by law, neither Administrative Agent, Lenders, their Affiliates nor any
of their officers, directors, members, managers, employees or agents shall be
liable or responsible in any way for the safekeeping of any Collateral or for
any act or failure to act with respect to the Collateral, or for any loss or
damage thereto or any diminution in the value thereof, or for any act by any
other Person.  In the case of any Instruments and Chattel Paper included within
the Collateral, Administrative Agent shall have no duty or obligation to
preserve rights against prior parties.  The Obligations shall not be affected by
any failure of Administrative Agent or Lenders to take any steps to perfect its
security interests or to collect or realize upon the Collateral, nor shall loss
of or damage to the Collateral release any Obligor’s from any of the
Obligations.
 
 
32

--------------------------------------------------------------------------------

 
 
ARTICLE VII
CONDITIONS
 
Section 7.1. Conditions Precedent to Initial Loan.  The obligation of Lenders to
make the initial extension of credit under this Agreement is subject to the
fulfillment, to Administrative Agent’s satisfaction, of each of the following
conditions precedent on or before the date that is five (5) Business Days after
the Agreement Date:
 
(a) Administrative Agent shall have received each of the following, in each case
with respect to each Borrower and in form and substance satisfactory to
Administrative Agent:
 
(i) With respect to each Obligor, a copy of its organizational documents and all
amendments thereto, accompanied by a certificate of the appropriate Governmental
Authority of its jurisdiction of organization bearing a current date acceptable
to Administrative Agent, to the effect that such copy is correct and complete
and that it is duly organized and validly existing in such jurisdiction;
 
(ii) With respect to each Obligor, certification by the appropriate Governmental
Authority of its jurisdiction of organization, bearing a current date acceptable
to Administrative Agent, to the effect that it is in good standing and qualified
to transact business in such jurisdiction and in each other jurisdiction where
it transacts business;
 
(iii) With respect to each Obligor, (A) a copy of its bylaws or similar
governing document and all amendments thereto, (B) certification of the name,
signature and incumbency of all officers who are authorized to execute any Loan
Document or request Loans on is behalf and (C) a copy of authorizing resolutions
approving this Agreement and the other Loan Documents to be executed and
delivered by it, authorizing the transactions contemplated thereby, and
authorizing and directing a named officer or officers to sign and deliver all
Loan Documents to be executed by it, duly adopted by its board of directors or
similar governing body, all accompanied by a certificate from an authorized
officer dated as of the Agreement Date to the effect that each such item is true
and complete and in full force and effect as of the Agreement Date;
 
(iv) This Agreement, duly executed by each Obligor;
 
(v) A guaranty of payment by each Subsidiary of Parent (if any) other than
Borrowers, duly executed by an authorized officer of such Subsidiary;
 
(vi) Evidence of insurance in compliance with the requirements of this
Agreement;
 
(vii) All third-party waivers, subordinations and consents as may be required by
Administrative Agent with respect to any Collateral located on premises not
owned by such Borrower;
 
 
33

--------------------------------------------------------------------------------

 
 
(viii) A Subordination Agreement with respect to any Debt proposed by such
Borrower as Subordinated Debt and a copy of the instrument evidencing any such
debt;
 
(ix) If requested by Administrative Agent, a security agreement in respect of
Proprietary Rights, in form sufficient for filing in the United States Patent
and Trademark Office;
 
(x) A deposit account control agreement establishing Control in favor of
Administrative Agent with respect to such Deposit Accounts and Investment
Property as may be requested by Administrative Agent;
 
(xi) Evidence satisfactory to Administrative Agent that Aggregate Availability,
after giving effect to the initial Revolving Loans and the Term Loans and
application of the proceeds thereof, the payment of all taxes then due and
payable by each Obligor, all fees then due and payable under Section 4.3 and all
Lender Party Expenses then due and payable and provision for reducing trade Debt
to within 30 days of terms, is equal to or greater than $500,000;
 
(xii) An appraisal of the NOLV of each Borrower’s Inventory, prepared by a
credentialed appraiser acceptable to Administrative Agent;
 
(xiii) (A) A partial release letter agreement from PNC Bank, National
Association, addressed to Sellers (and allowing Agent to rely thereon),
committing to release its Liens in the Purchased Assets upon payment by or for
the account of Sellers of a specified cash amount according to specified payment
instructions, in each case as provided therein, and (B) UCC-3 termination
statements, partial releases or such other releases with respect to other Liens,
if any, as may be required by Administrative Agent with respect to the
Collateral;
 
(xiv) Current tax returns for Parent and its Subsidiaries;
 
(xv) A copy of the final execution version of the Asset Purchase Agreement, with
all schedules and exhibits (which shall be attached to the closing certificate
required by Section 7.1(a)(xxiii), and each other agreement, instrument or
document executed or delivered in connection with the Asset Purchase Agreement
as may be requested by Administrative Agent;
 
(xvi) Evidence satisfactory to Administrative Agent and its counsel (i) that all
conditions precedent to the closing of the Acquisition have occurred other than
the funding of the purchase price thereunder, (ii) that Sellers have executed
and are committed to deliver bills of sale transferring to Apace I, Apace II and
Parent, as applicable, the Purchased Assets, and all other instruments or
agreements required to be delivered by Sellers pursuant to the Asset Purchase
Agreement, subject only to payment of the cash amount of the purchase price
payable under the Asset Purchase Agreement and (iii) confirming the cash amount
of the purchase price payable under the Asset Purchase Agreement;
 
 
34

--------------------------------------------------------------------------------

 
 
(xvii) Copies of audited financial statements for Parent and its Subsidiaries
for the Fiscal Year ending December 31, 2010;
 
(xviii) Copies of unaudited financial statements for Parent and its Subsidiaries
for the period ending March 31, 2012;
 
(xix) An opening consolidated and consolidating balance sheet for Parent and its
Subsidiaries, as of the Agreement Date and after giving effect to the
Acquisition;
 
(xx) An opinion of counsel for Obligors, in form and substance satisfactory to
Administrative Agent;
 
(xxi) A request for each Loan requested by a Borrower as part of such initial
extension of credit and, with respect to any Revolving Loans, each related
Borrowing Base Certificate as required by Section 9.5(a), in each case duly
executed by a Responsible Officer;
 
(xxii) Projections of the financial results of Obligor’s operations, after
giving effect to the Acquisition, for the period from the Agreement Date through
December 31, 2012, presented on a monthly basis;
 
(xxiii) a closing certificate in form and substance satisfactory to
Administrative Agent executed by a Responsible Officer, dated and delivered on
the Agreement Date, (A) certifying that, as of the Agreement Date, (i) all of
the representations and warranties made by Obligors under this Agreement are
true and correct in all material respects as of the Agreement Date (except to
the extent, if any, that any such representations and warranties relate solely
to an earlier date), (ii) no Default or Event of Default has occurred and is
continuing, (iii) Aggregate Availability, after giving effect to the initial
Revolving Loans and the Term Loans and application of the proceeds thereof, the
payment of all taxes then due and payable by each Obligor, all fees then due and
payable under Section 4.3 and all Lender Party Expenses then due and payable and
provision for reducing trade Debt to within 30 days of terms, is equal to or
greater than $500,000, and (B) attaching true and correct copies of (i) each of
the insurance certificates and endorsements thereto evidencing all insurance
coverage required by this Agreement, and (ii) a copy of the final execution
version of the Asset Purchase Agreement with all related exhibits and schedules
thereto, together with each other agreement, instrument or document executed or
delivered in connection with the Asset Purchase Agreement as may be requested by
Administrative Agent;
 
(xxiv) the Initial Funding Date Certificate, dated as of and delivered to
Administrative Agent on the Initial Funding Date;
 
(xxv) copies of appropriate documents to effect the name changes referenced in
Section 9.21;
 
(xxvi) a letter agreement from Israel Discount Bank addressed to Agent
confirming that that all of such institution’s Liens on the assets of the
Obligors shall be automatically released and all Debt owing by any Obligor to
such institution shall have been paid in full, in each case, upon the receipt by
Israel Discount Bank of a specified dollar amount; and
 
 
35

--------------------------------------------------------------------------------

 
 
(xxvii) stock certificates representing all the outstanding Equity Interests
issued by each Subsidiary owned by or on behalf of any Obligor as of the
Agreement Date and stock powers and instruments of transfer, endorsed in blank,
with respect to such stock certificates.
 
(b) Each Borrower shall have established cash proceeds management and Control
with respect to all Deposit Accounts in which proceeds of Accounts will be
deposited, pursuant to Section 6.3 and confirmed that such Borrower’s reporting
systems are acceptable to Administrative Agent;
 
(c) Administrative Agent shall have filed all financing statements as required
to perfect Administrative Agent’s Liens in all Collateral with respect to which
perfection can be achieved by filing a financing statement, and shall have
received evidence or other confirmation of such filing, satisfactory to
Administrative Agent;
 
(d) Administrative Agent shall have received satisfactory reference checks with
respect to each Borrower’s senior management;
 
(e) Administrative Agent shall have completed a satisfactory field examination
of Borrowers and the Collateral, including verification of projected cost
savings of at least $1,200,000 after giving effect to the Acquisition, the
results of which shall be satisfactory to Administrative Agent;
 
(f) Administrative Agent shall have conducted a confirmation of each Borrower’s
Accounts, and the results of such confirmation shall be satisfactory to
Administrative Agent;
 
(g) To the extent requested by Administrative Agent, Administrative Agent shall
have reviewed a copy of all material customer and vendor agreements and
contracts for each Borrower’s operations, including Real Property leases, after
giving effect to the Acquisition, and the results thereof shall be satisfactory
to Administrative Agent;
 
(h) To the extent requested by Administrative Agent, Obligors shall have
delivered to Administrative Agent copies of all license agreements material to
the operation of each Borrower's business (after giving effect to the
Acquisition), which shall not prohibit, or restrict or otherwise impair
Administrative Agent’s rights, as secured party, to dispose of any Borrower’s
inventory pursuant to this Agreement;
 
(i) Administrative Agent shall be satisfied that upon giving effect to the
initial Loans, Borrowers shall have paid all fees and Lender Party Expenses due
and payable;
 
(j) Administrative Agent shall be satisfied that upon funding the initial Loans,
all amounts required to effect the full payment of the aggregate cash amount of
the purchase price payable under the Asset Purchase Agreement shall have been
funded as required by the Asset Purchase Agreement (or deposited with
Administrative Agent for funding as required by the Asset Purchase Agreement);
and
 
 
36

--------------------------------------------------------------------------------

 
 
(k) All legal and business matters in connection with the transaction
contemplated by this Agreement shall be satisfactory to Administrative Agent.
 
Section 7.2. Conditions Precedent to all Loans.  In addition to the conditions
precedent specified by Section 7.1, the obligation of Lender to make any Loan
shall be subject to the following conditions precedent:
 
(a) All representations and warranties in this Agreement and the other Loan
Documents shall be true and correct in all material respects on and as of the
date of such Loan, as though such representations and warranties are made on and
as of such date (except to the extent any such representations and warranties
relate specifically to an earlier date);
 
(b) No Default or Event of Default shall have occurred and be continuing on the
date of such Loan, and no Default or Event of Default will occur after giving
effect to such Loan;
 
(c) The funding of such Loan shall not be prohibited by any Applicable Law;
 
(d) All applicable requirements under this Agreement for such Loan shall have
been satisfied or waived in writing; and
 
(e) Administrative Agent shall be satisfied in its discretion that no Material
Adverse Effect shall have occurred or will occur after giving effect to such
Loan.
 
Any request for a Loan pending at a time when any condition precedent specified
by Section 7.1 or Section 7.2 is not satisfied may be declined by Administrative
Agent without prior notice.
 
ARTICLE VIII
REPRESENTATIONS AND WARRANTIES
 
In order to induce the Lender Parties to enter into this Agreement and make
Loans, each Obligor makes each of the following representations and warranties
to the Lender Parties as being true, complete and correct in all material
respects:
 
Section 8.1. Fundamental Information.  Schedule 8.1 sets forth, for such Obligor
and each of its Subsidiaries and other Affiliates that are entities,
respectively (a) its legal name, (b) its federal tax identification number,
(c) its jurisdiction of organization, (d) its address of its chief executive
office, (e) jurisdictions in which qualification is necessary in order for it to
own or lease its property and conduct its business, (f) the relationship to such
Obligor of each of such Subsidiaries and other Affiliates, and (g) a true and
complete listing of each class of such Obligor’s and each such Subsidiary’s and
Affiliate’s Equity Interests, all of which are validly issued, outstanding,
fully paid and non-assessable, and, with respect to each such Subsidiary or
Affiliate, owned beneficially and of record by the Person identified
therein.  Such Obligor is a registered organization, as defined by the UCC, duly
organized and validly existing and in good standing under the laws of its
jurisdiction of organization, and is qualified to do business and is in good
standing as a foreign organization in each jurisdiction in which qualification
is necessary in order for it to own or lease its property and conduct its
business and has all requisite power and authority to conduct its business and
to own its property.
 
 
37

--------------------------------------------------------------------------------

 
 
Section 8.2. Prior Transactions.  Such Obligor has not, during the past five (5)
years, (a) changed its name or used any fictitious name, (b) been a party to any
merger or organizational change or (c) other than the Acquisition, acquired any
of its property outside of the ordinary course of business.
 
Section 8.3. Subsidiaries.  Such Obligor has no Subsidiaries except as shown in
Schedule 8.1.
 
Section 8.4. Authorization, Validity and Enforceability.  Such Obligor has the
corporate power and authority to execute, deliver and perform this Agreement and
the other Loan Documents to which it is a party, to incur the Obligations, and
to grant the Administrative Agent’s Liens.  Such Obligor has taken all necessary
action to properly authorize its execution, delivery and performance of the Loan
Documents to which it is a party.  This Agreement and the other Loan Documents
to which such Obligor is a party have been duly executed and delivered by such
Obligor, and constitute the legal, valid and binding obligations of such
Obligor, enforceable against it in accordance with their respective terms.
 
Section 8.5. Noncontravention.  Such Obligor’s execution, delivery, and
performance of this Agreement and the other Loan Documents to which it is a
party do not and will not conflict with, or constitute a violation of or breach
or default under (a) such Obligor’s organizational documents, (b) any agreement
or instrument to which such Obligor is a party or which is otherwise binding
upon such Obligor or (c) any Applicable Law applicable to such Obligor or any of
its Subsidiaries.
 
Section 8.6. Financial Statements and Projections.  Obligors have delivered to
Administrative Agent the audited balance sheet and related statements of income,
retained earnings, cash flows and changes in stockholders’ or members’ equity
for Parent and its consolidated Subsidiaries as of December 31, 2010 and as of
December 31, 2011, and for each of such Fiscal Years then ended, respectively,
accompanied by the report thereon of the Parent’s independent certified public
accountants. Obligors have also delivered to Administrative Agent the unaudited
projected balance sheet and related projected statements of income and cash
flows for Borrower and its consolidated Subsidiaries as of and after giving
effect to consummation on the Initial Funding Date of the Acquisition.  All such
projected financial statements have been prepared in accordance with GAAP and
present accurately and fairly Obligors’ projection of the financial position of
Parent and its consolidated Subsidiaries as at the dates thereof and their
results of operations for the periods specified thereby.  No Material Adverse
Effect has occurred since the dates of such financial statements, respectively.
 
Section 8.7. Litigation.  Except as set forth on Schedule 8.7, there is no
pending or, to the best of such Obligor’s knowledge, threatened, action, suit,
proceeding or claim by any Person, or to the best of such Obligor’s knowledge,
investigation by any Governmental Authority, or any basis for any of the
foregoing, which could cause a Material Adverse Effect.
 
 
38

--------------------------------------------------------------------------------

 
 
Section 8.8. ERISA and Employee Benefit Plans. Except for those that could not
cause a Material Adverse Effect, (x) each ERISA Benefit Plan is in compliance
with applicable provisions of ERISA, the IRC and other Applicable Law and (y)
there are no existing or pending (or to the knowledge of such Obligor,
threatened) claims (other than routine claims for benefits in the normal
course), sanctions, actions, lawsuits or other proceedings or investigations
involving any ERISA Benefit Plan to which such Obligor incurs or otherwise has
or could have a material obligation or any material liability.  No ERISA
Affiliate is required to contribute to, or has any other absolute or contingent
liability in respect of, any “multiemployer plan” as defined in Section 4001 of
ERISA.  No “accumulated funding deficiency” (as defined in Section 412(a) of the
IRC) exists with respect to any ERISA Benefit Plan, whether or not waived by the
Secretary of the Treasury or his delegate, and the current value of each ERISA
Benefit Plan’s benefits does not exceed the current value of such ERISA Benefit
Plan’s assets available for the payment of such benefits.
 
Section 8.9.  Compliance with Laws.  Such Obligor and its Subsidiaries each are
in compliance, in all material respects, with Applicable Laws.
 
Section 8.10. Taxes.  Such Obligor and its Subsidiaries have filed all federal
and other tax returns and reports required to be filed, and have paid all
federal and other taxes, assessments, fees and other governmental charges levied
or imposed upon them or their properties, income or assets otherwise due and
payable unless any such unpaid taxes, assessments fees or other charges would
constitute a Permitted Lien.
 
Section 8.11. Location of Collateral and Books and Records.  Schedule 8.11 is a
complete list of the each location of the Collateral constituting property of
such Obligor (other than Inventory in transit to one of such locations) and of
such Obligor’s books and records.  Such Obligor is the owner of each location,
except as identified in Schedule 8.11.  If any such location is not owned by
such Obligor, Schedule 8.11 includes the name and mailing address of the owner
thereof.
 
Section 8.12. Accounts.  Each Account of a Borrower represents a bona fide sale
or lease and delivery of goods by such Borrower, or rendition of services by
such Borrower in the ordinary course of such Borrower’s business.  Each Account
of a Borrower is for a liquidated amount payable by the Account Debtor thereon
on the terms set forth in the invoice therefor and in the schedule of Accounts
delivered to Administrative Agent, without any offset, deduction, defense or
counterclaim except those known to such Borrower and disclosed to Administrative
Agent in writing.  No payment has been received, and no credit, discount or
extension or agreement has been granted, on any Account except as reported to
Administrative Agent in writing.  Each copy of an invoice delivered to
Administrative Agent by a Borrower in respect of any Account is a genuine copy
of the original invoice sent to the Account Debtor named therein.  All goods
described in any such invoice representing a sale of goods have been delivered
to the Account Debtor named therein and all services of such Borrower described
in each invoice representing services have been performed.
 
 
39

--------------------------------------------------------------------------------

 
 
Section 8.13. Inventory.  No negotiable documents have been issued in respect of
any Inventory of a Borrower.
 
Section 8.14. Documents, Instruments, and Chattel Paper.  All Documents,
Instruments and Chattel Paper of such Obligor, and all signatures and
endorsements thereon, are complete, valid and genuine.
 
Section 8.15. Proprietary Rights.  Schedule 8.15 sets forth a correct and
complete list of all Proprietary Rights owned by such Obligor that have been
registered with the United States Copyright Office or the United States Patent
and Trademark Office or with respect to which applications for such
registrations have been filed.  None of such Proprietary Rights is subject to
any licensing agreement or similar arrangement except as set forth on Schedule
8.15.  To such Obligor’s knowledge, none of such Proprietary Rights infringes on
or conflicts with any other Person’s property, and no other Person’s property
infringes on or conflicts with such Proprietary Rights.  The Proprietary Rights
described on Schedule 8.15 and all other Propriety Rights in which such Obligor
has an interest constitute all of the property necessary to the current and
reasonably anticipated future conduct of such Obligor’s business.
 
Section 8.16. Investment Property.  Schedule 8.16 sets forth a correct and
complete list of all Investment Property owned by such Obligor.  Such Obligor is
the legal and beneficial owner of such Investment Property and has not sold,
granted any option with respect to, assigned or transferred, or otherwise
disposed of any of its rights or interest therein.
 
Section 8.17. Real Property; Leases.  Neither such Obligor nor any of its
Subsidiaries owns any Real Property.  Schedule 8.17 sets forth a correct and
complete list of all leases and subleases of Real Property on which an Obligor
is lessee or sublessee, and all leases or subleases of Real Property on which an
Obligor is lessor or sublessor.  Each of such leases is valid and enforceable in
accordance with its terms (subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and general principles of equity, if any, under Applicable Law) and is in full
force and effect, and no default by any party to such lease exists.
 
Section 8.18. Material Agreements.  Schedule 8.18 sets forth all material
agreements to which such Obligor or any of its Subsidiaries is a party or is
otherwise bound.
 
Section 8.19. Bank Accounts.  Schedule 8.19 contains a complete list of all
Deposit Accounts, securities accounts and commodity accounts maintained by such
Obligor.
 
Section 8.20. Title to Property.  Such Obligor has good, valid, marketable and
exclusive title to all of its property, free of all Liens except Permitted
Liens.  Such Obligor possesses all licenses, permits, franchises, patents,
copyrights, trademarks and trade names, and other intellectual property (or
otherwise possesses the right to use such intellectual property without
violation of the rights of any other Person) which are necessary to carry out
its business as presently conducted and as presently proposed to be conducted
hereafter, and such Obligor is not in violation in any material respect of the
terms under which it possesses such intellectual property or the right to use
such intellectual property.  Administrative Agent’s Liens are not subject or
junior to any other Lien.
 
 
40

--------------------------------------------------------------------------------

 
 
Section 8.21. Debt.  After giving effect to the making of the initial Loans,
such Obligor and its Subsidiaries have no Debt except (a) the Obligations, (b)
Debt described on Schedule 8.21, (c) Debt permitted by Section 10.5 and
(d) trade payables and other contractual obligations arising in the ordinary
course of business.
 
Section 8.22. Liens.  There are no Liens on any property of such Obligor other
than Permitted Liens.
 
Section 8.23. Solvency.  Such Obligor is Solvent prior to and after giving
effect to the making of the initial Loans and all subsequent Loans.
 
Section 8.24. Non-Regulated Entities.  Neither such Obligor nor any Affiliate of
such Obligor is an “Investment Company” within the meaning of the Investment
Company Act of 1940.  Such Borrower is not subject to regulation under the
Public Utility Holding Company Act of 1935, the Federal Power Act, the
Interstate Commerce Act, any state public utilities code or law, or any other
federal or state statute or regulation limiting its ability to incur
indebtedness.
 
Section 8.25. Governmental Authorization.  No approval, consent, exemption,
authorization or other action by, or notice to, or filing with, any Governmental
Authority is necessary or required in connection with the execution, delivery or
performance by, or enforcement against, such Obligor or any of its Subsidiaries
of this Agreement or any other Loan Document.
 
Section 8.26. Investment Banking or Finder’s Fees.  Neither such Obligor nor any
of its Subsidiaries has agreed to pay or is otherwise obligated to pay or
reimburse any Person with respect to any investment banking or similar or
related fee, underwriter’s fee, finder’s fee or broker’s fee in connection with
this Agreement.
 
Section 8.27. Full Disclosure.  None of the representations or warranties made
by such Obligor in the Loan Documents and none of the statements contained in
any Schedule or any report, statement or certificate furnished to Administrative
Agent by or on behalf of such Obligor in connection with the Loan Documents
contains any untrue statement of a material fact or omits any material fact
required to be stated therein or necessary to make the statements made therein,
in light of the circumstances under which they are made, not misleading as of
the time when made or delivered.
 
Section 8.28. Commercial Tort Claims.  Each Obligor has no Commercial Tort
Claims other than as disclosed in Schedule 1.1B.
 
Section 8.29. Other Obligations and Restrictions.  Parent and its Subsidiaries
have no outstanding liabilities of any kind (including contingent obligations,
tax assessments, or long-term commitments) of a nature and type required to be
set forth as a liability on a balance sheet in accordance with GAAP which are,
in the aggregate, material to Parent or a Borrower or material with respect to
Parent’s consolidated financial condition that are not reflected on the
financial statements delivered pursuant to Section 9.4 or in the notes thereto
or that were not incurred since October 31, 2011 in the ordinary course of
business.  No Obligor is subject to or restricted by any franchise, contract,
deed, charter restriction, or other instrument or restriction which could cause
a Material Adverse Effect.
 
 
 
41

--------------------------------------------------------------------------------

 
 
Section 8.30. Force Majeure; and Labor Disputes.  Neither the business nor the
properties of such Obligor has been affected by any fire, explosion, accident,
strike, lockout or other labor dispute, drought, storm, hail, earthquake,
embargo, act of God or of the public enemy or other casualty (whether or not
covered by insurance), which could cause a Material Adverse Effect.
 
Section 8.31. Environmental and Other Laws.  (a) Except as individually or in
the aggregate could not result in a Material Adverse Effect, such Obligor is
conducting its business in material compliance with all Applicable Laws,
including Environmental Laws, and is in compliance with all licenses and permits
required under any such laws; (b) to the knowledge of such Obligor, none of the
operations or properties of such Obligor is the subject of federal, state or
local investigation evaluating whether any material remedial action is needed to
respond to a release of any Hazardous Materials into the environment or to the
improper storage or disposal (including storage or disposal at offsite
locations) of any Hazardous Materials, except as set forth on Schedule 8.31; (c)
such Obligor has not (and to the knowledge of such Obligor, no other Person has)
filed any notice under any Applicable Law indicating that such Obligor is
responsible for the improper release into the environment, or the improper
storage or disposal, of any material amount of any Hazardous Materials or that
any Hazardous Materials have been improperly released, or are improperly stored
or disposed of, upon any property of such Obligor; (d) such Obligor has not
transported or arranged for the transportation of any Hazardous Material to any
location which is (i) listed on the National Priorities List under the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended, listed for possible inclusion on such National Priorities List by the
Environmental Protection Agency in its Comprehensive Environmental Response,
Compensation and Liability Information System List, or listed on any similar
state list or (ii) the subject of federal, state or local enforcement actions or
other investigations which may lead to claims against such Obligor for clean-up
costs, remedial work, damages to natural resources or for personal injury claims
(whether under Environmental Laws or otherwise); and (e) such Obligor has no
known material contingent liability under any Environmental Laws or in
connection with the release into the environment, or the storage or disposal, of
any Hazardous Materials.
 
Section 8.32. Security Interests.  Administrative Agent, for the benefit of the
Lenders, has a valid and perfected first priority security interest in the
Collateral, subject only to Permitted Liens, and no further or subsequent
filing, recording, registration, other public notice or other action is
necessary or desirable to perfect or otherwise continue, preserve or protect
Administrative Agent’s security interest in the Collateral except (i) for
continuation statements described in UCC §9.515(d), (ii) for filings required to
be filed in the event of a change in the name, identity, or structure of such
Obligor, or (iii) in the event any financing statement filed by Administrative
Agent, for the benefit of the Lenders, relating hereto otherwise becomes
inaccurate or incomplete.
 
Section 8.33. Acquisition.  After giving effect to the Acquisition on the
Initial Funding Date, the Acquisition was conducted and consummated in
compliance with Applicable Laws.  On the Agreement Date and on the Initial
Funding Date, all conditions precedent to performance by Parent, Apace I and
Apace II, as purchasers, and by Sellers and the other parties under the Asset
Purchase Agreement have been satisfied or waived, other than payment of the cash
portion of the purchase price payable by the purchasers to Sellers on the
effective date of the Asset Purchase Agreement pursuant to the terms thereof
(the aggregate amount of which does not exceed $8,000,000), with no Debt assumed
by Obligors other than the “Assumed Liabilities” as defined by the Acquisition
Agreement as in effect on the Initial Funding Date.  Without limiting the
foregoing, after giving effect to the Acquisition, no Obligor owes any Debt to
GreatAmerica Leasing Corporation and GreatAmerica Leasing Corporation has no
Liens on any of the Purchased Assets acquired by any Obligor in connection with
the Acquisition.
 
 
42

--------------------------------------------------------------------------------

 
 
Section 8.34. Novation of Government Contracts.  With respect to each Government
Contract included in the Purchased Assets acquired by it pursuant to the
Acquisition, each of Apace I and Apace II has notified the applicable
Contracting Officer (or other Person of appropriate authority over such
Contracting Officer) that it intends to purchase such Government Contract
pursuant to the Acquisition and request a Novation Agreement.  Obligors have no
knowledge of any reason to believe that Apace I and Apace II will not be able to
obtain a Novation Agreement with respect to each such Government Contract.
 
Section 8.35. Continuing Representations.  Each request for a Loan, and
acceptance by a Borrower of the proceeds of any Loan, shall constitute a
representation and warranty by such Obligor, as of the date of each such request
and acceptance, and after giving effect thereto (and in connection with the
initial Loans, without limiting the foregoing, after giving effect to the
Acquisition) that all such representations and warranties in this Agreement are
true, complete and correct in all material respects, as of each such date, as
though separately made and stated on and as of each such date (except to the
extent that any such representations and warranties expressly relate solely to
an earlier date, in which case such representations and warranties shall be
true, complete and correct in all material respects as of such earlier
date).  All representations and warranties under this Agreement shall survive
the execution and delivery of this Agreement.
 
ARTICLE IX
AFFIRMATIVE COVENANTS
 
 Until termination of the Commitments and payment and performance in full of the
Obligations, each Obligor agrees as follows:
 
Section 9.1. Existence and Good Standing.  Such Obligor shall maintain its
existence and its qualification and good standing in all jurisdictions in which
the failure to maintain such qualification or good standing could reasonably be
expected to have a Material Adverse Effect.
 
Section 9.2. Compliance with Agreements and Laws.  Such Obligor will perform all
obligations it is required to perform under the terms of each indenture,
mortgage, deed of trust, security agreement, lease, franchise, agreement,
contract or other instrument or obligation to which it is a party or by which it
or any of its properties is bound, except where failure to do so could not have
a Material Adverse Effect.  Such Obligor will conduct its business and affairs
in compliance with all Applicable Laws applicable thereto, except where the
failure to do so would not have a Material Adverse Effect.  Such Obligor will
cause all licenses and permits necessary for the conduct of its business and the
ownership and operation of its property used and property reasonably expected to
be used in the conduct of its business to be at all times maintained in good
standing and in full force and effect, except where failure to do so could not
have a Material Adverse Effect.
 
 
43

--------------------------------------------------------------------------------

 
 
Section 9.3. Books and Records.  Such Obligor shall maintain at all times
correct and complete books and records in which complete, correct and timely
entries are made of its transactions in accordance with GAAP applied
consistently with the audited financial statements required to be delivered
pursuant to  Section 9.4.
 
Section 9.4. Financial Reporting.  Each Obligor shall promptly furnish to
Administrative Agent all such financial information with respect to Parent and
its Subsidiaries as Administrative Agent may reasonably request.  Without
limiting the foregoing, Obligors will furnish to Administrative Agent the
following:
 
(a) As soon as available, but in any event not later than ninety (90) days after
the end of each Fiscal Year, consolidated audited and consolidating balance
sheets, and statements of income and expense, cash flow and of stockholders’ or
members’ equity for Parent which includes its Subsidiaries for such Fiscal Year,
and the accompanying notes thereto, prepared in accordance with GAAP, in
reasonable detail and fairly presenting the financial position and results of
operations of Parent and its consolidated Subsidiaries as of the date thereof
and for the Fiscal Year then ended.  Such statements shall be examined in
accordance with generally accepted auditing standards by independent certified
public accountants selected by Parent and reasonably satisfactory to
Administrative Agent, whose report thereon shall accompany such financial
statements and not be qualified in any respect.  Each Obligor hereby authorizes
Administrative Agent to communicate directly with its certified public
accountants and, by this provision, authorizes such accountants to disclose to
Administrative Agent any and all financial statements and other supporting
financial documents and schedules relating to such Obligor and to discuss
directly with Administrative Agent the finances and affairs of such Obligor.  At
Administrative Agent’s request, Parent and Borrowers will deliver to such
accountants and Administrative Agent a consent to such authorization, signed by
a Responsible Officer.
 
(b) As soon as available, but in any event not later than thirty (30) days after
the end of each Fiscal Month, unaudited consolidated and consolidating balance
sheets of Parent and its consolidated Subsidiaries as of the end of such Fiscal
Month, and unaudited consolidated and consolidating statements of income and
expense and cash flow for Parent and its consolidated Subsidiaries for such
Fiscal Month and for the period from the beginning of the Fiscal Year to the end
of such Fiscal Month, all in reasonable detail, fairly presenting the financial
position and results of operations of Parent and its consolidated Subsidiaries
as of the date thereof and for such Fiscal Months, and prepared in accordance
with GAAP applied consistently with the audited financial statements required by
Section 9.4(a), subject to normal year-end adjustments and the lack of footnote
disclosure.  Each Obligor shall certify by a certificate signed by a Responsible
Officer that all such statements have been prepared in accordance with GAAP and
present fairly, in all material respects, subject to normal year-end adjustments
and the lack of footnote disclosure, the financial position of Parent and its
Subsidiaries as of the dates thereof and its results of operations for the
Fiscal Months then ended.
 
 
44

--------------------------------------------------------------------------------

 
 
(c) No sooner than sixty (60) days and not less than fifteen (15) days prior to
the beginning of each Fiscal Year, annual forecasts (to include forecasted
consolidated and consolidating balance sheets, statements of income and expenses
and statements of cash flow) for Parent and its Subsidiaries as of the end of
the end of and for each Fiscal Month of such Fiscal Year.
 
(d) As soon as available, but in any event not later than fifteen (15) days
after Borrower’s receipt thereof, a copy of all management reports and
management letters prepared for Parent by any independent certified public
accountants.
 
(e) Promptly after filing, a copy of each tax return filed by an Obligor.
 
(f) If requested by Administrative Agent, copies of all reports, including
annual reports, and notices which any Obligor files with or receives from the
PBGC or the U.S. Department of Labor under ERISA; and as soon as possible and in
any event within five (5) Business Days after any Obligor knows or has reason to
know that any Reportable Event or Prohibited Transaction has occurred with
respect to any ERISA Benefit Plan or that the PBGC or Parent or any Subsidiary
has instituted or will institute proceedings under Title IV of ERISA to
terminate any ERISA Benefit Plan, a certificate of the chief financial officer
of such Obligor setting forth the details as to such Reportable Event or
Prohibited Transaction or Plan termination and the action that such Obligor
proposes to take with respect thereto.
 
(g) Such additional information as Administrative Agent may from time to time
reasonably request regarding the financial and business affairs of Parent and
its Subsidiaries or any Obligor or any of their respective Subsidiaries.
 
Section 9.5. Collateral Reporting.  Obligors shall timely provide, or cause to
be timely provided, to Administrative Agent, in each case, with respect to each
Borrower:
 
(a) At least once during each calendar week, at the time of each request by any
Borrower for a Revolving Loan and at any other time requested by Administrative
Agent, (i) a Borrowing Base Certificate for each Borrower and (ii) an Aggregate
Borrowing Base Certificate, therein including (A) a detailed calculation of the
Borrowing Base or the Aggregate Borrowing Base, as the case may be, (B) a
certification of Eligible Accounts and Eligible Inventory included therein,
respectively, and (ii) all supporting documents and information (including,
without limitation, sales journals, credit memos, cash receipts journals,
reconciliation of changes from the most recent certificate delivered to
Administrative Agent);
 
(b) Monthly, not later than the fifteenth (15th) day of each Fiscal Month:
 
(i) a schedule of Accounts of each Borrower and a schedule of payments on
Accounts of each Borrower, as of the last day of the preceding Fiscal Month;
 
(ii) a reconciliation to the Borrowing Base of each Borrower and of the
Aggregate Borrowing Base, as calculated in the most recent related Borrowing
Base Certificate to Administrative Agent, in the form prescribed by
Administrative Agent;
 
 
45

--------------------------------------------------------------------------------

 
 
(iii) an aging of Accounts of each Borrower as of the last day of the preceding
Fiscal Month, showing (A)(i) Accounts aged 30 days or less from date of invoice,
(ii) Accounts aged over 30 days, but less than 61 days, from date of invoice,
(iii) Accounts aged over 60 days, but less than 91 days, from date of invoice,
(iv) Accounts aged over 90 days, but less than 120 days, from date of invoice,
and (v) Accounts aged 120 days or more from date of invoice and (B) a listing of
the name and complete address of each Account Debtor and such other information
as Administrative Agent may request and (C) a reconciliation to the previous
calendar month’s aging of Accounts and to such Borrower’s general ledger;
 
(iv) an aging of each Borrower’s accounts payable as of the last day of the
preceding Fiscal Month;
 
(v) Perpetual Inventory reports for each Borrower, as of the last day of the
preceding Fiscal Month, by category and location, with detail showing additions
to and deletions from Inventory, together with a reconciliation to the general
ledger;
 
(vi) upon request, with respect to each Borrower, copies of invoices in
connection with Accounts, customer statements, credit memos, remittance advices
and reports, deposit slips, shipping and delivery documents in connection with
Accounts and for Inventory and Equipment acquired by such Borrower, purchase
orders and invoices; and
 
(vii) at Administrative Agent’s request, copies of invoices and supporting
delivery or service records, copies of credit memos or other advices of credit
or reductions against amounts previously billed, shipping and delivery
documents, purchase orders and such other copies or reports in respect of any
Collateral as Administrative Agent may request from time to time.
 
Each Borrowing Base Certificate (together with applicable schedules,
reconciliations, agings, copies and/or reports) delivered to Administrative
Agent shall bear a signed statement by a Responsible Officer of such Borrower
(and in the case of an Aggregate Borrowing Base, a signed statement by a
Responsible Officer of Parent) certifying the accuracy and completeness of all
information included therein.  The execution and delivery of a Borrowing Base
Certificate or an Aggregate Borrowing Base Certificate shall in each instance
constitute a representation and warranty by the Borrower(s) delivering same to
Administrative Agent and Lenders that no Account included therein is excluded
from inclusion in the Borrowing Base by clauses (a) through (q) of the
definition of “Eligible Accounts” and that no Inventory included therein is
excluded from inclusion in the Borrowing Base by clauses (a) through (i) of the
definition of “Eligible Inventory.”  In the event any request for a Revolving
Loan, or a Borrowing Base Certificate or an Aggregate Borrowing Base Certificate
or other information required by this Section 9.5 delivered to Administrative
Agent by a Borrower electronically or otherwise without signature, such request,
or such Borrowing Base Certificate or Aggregate Borrowing Base Certificate or
other information shall, upon such delivery, be deemed to be signed and
certified on behalf of such Borrower by a Responsible Officer and constitute a
representation to Administrative Agent and Lenders as to the authenticity
thereof.  Administrative Agent shall have the right to review and adjust any
such calculation of the Borrowing Base or the Aggregate  Borrowing Base to
reflect exclusions from Eligible Accounts or Eligible Inventory, reserves
pursuant to Section 2.1, declines in value of Collateral or such other matters
as are necessary to determine the Borrowing Base or the Aggregate Borrowing
Base.  Administrative Agent shall have the continuing right to establish and
adjust reserves in determining or re-determining the Borrowing Base or the
Aggregate Borrowing Base, pursuant to Section 2.1.
 
 
46

--------------------------------------------------------------------------------

 
 
Section 9.6. Compliance Certificate.  With each of the financial statements
delivered pursuant to Section 9.4(a) and Section 9.4(b), respectively, Parent
shall deliver to Administrative Agent a certificate signed by a Responsible
Officer of Parent (i) setting forth in reasonable detail the calculations
required to establish that Obligors were in compliance with the covenants set
forth in Section 10.14 during the period covered in such financial statements
and as of the end thereof and (ii) stating that, except as explained in
reasonable detail in such certificate (A) all of the representations and
warranties of Obligors contained in this Agreement and the other Loan Documents
are correct and complete in all material respects as at the date of such
certificate as if made at such time, except for those that are solely effective
as of a particular date, which shall be correct and complete in all material
respects as of such particular date, (B) on the date of such certificate, each
Obligors is in compliance in all material respects with all of its respective
covenants and agreements in this Agreement and the other Loan Documents, (C) no
Default or Event of Default then exists or existed during the period covered by
such financial statements and (D) Obligors do not reasonably expect that any
Default or Event of Default will occur.  If such certificate discloses that a
representation or warranty is not correct or complete, or that a covenant has
not been complied with, or that a Default or Event of Default existed or exists
or is reasonably expected to occur, such certificate shall set forth what action
any Borrower has taken or proposes to take with respect thereto.
 
Section 9.7. Notification to Administrative Agent.  Such Obligor shall notify
Administrative Agent in writing immediately (a) after becoming aware of any
Default or Event of Default, or if such Obligor reasonably expects that any
Default or Event of Default will occur, (b) after becoming aware of any event or
circumstance, including without limitation any pending or threatened action,
suit or claim by any Person, any pending or threatened investigation by a
Governmental Authority or any violation of any Applicable Law, that would be
treated as a contingent liability under GAAP and is in an amount in excess of
$100,000 or which could have or cause a Material Adverse Effect, (c) immediately
if its board of directors or other governing board or committee authorizes the
filing by such Obligor of a petition in bankruptcy, (d) promptly upon the
acceleration of the maturity of any Debt owed by such Obligor or of any default
by such Obligor under any indenture, mortgage, agreement, contract or other
instrument to which such Obligor is a party or by which any of its properties is
bound and is in an amount in excess of $100,000 and (e) promptly upon any claim
of $100,000 or more, any notice of potential liability under any Environmental
Laws which could reasonably be expected to exceed such amount, and (f)(i)
promptly upon receipt of any notice of default or cancellation with respect to
any lease of any Real Property location where any Collateral is located and (ii)
not less than 30 days prior to the effective date thereof, the expiration of any
lease where Collateral is located.  Each notice given shall describe the subject
matter thereof in reasonable detail and specify the action that such Obligor or
any of its Subsidiaries, as applicable, has taken or proposes to take with
respect thereto.
 
 
47

--------------------------------------------------------------------------------

 
 
Section 9.8. Accounts.  If such Obligor becomes aware of any matter adversely
affecting the collectibility of any Account of a Borrower involving an amount
greater than $50,000, including information regarding the Account Debtor’s
creditworthiness, such Obligor will promptly so advise Administrative
Agent.  Each Borrower will promptly notify Administrative Agent of all disputes
and claims in excess of $50,000 with respect to any Account of such
Borrower.  No discount, credit or allowance shall be granted to any such Account
Debtor without Administrative Agent’s prior written consent.  Each Borrower
shall deliver to Administrative Agent a copy of each credit memorandum in excess
of $50,000, in respect of any Account of such Borrower, as soon as issued.
 
Section 9.9. Inventory.
 
(a) All Inventory of a Borrower shall be held for sale in the ordinary course of
such Borrower’s business, and is and will be fit for such purpose.  Each
Borrower will keep its Inventory in good and marketable condition, at its own
expense.  Each Borrower will not acquire or accept any Inventory on consignment
or approval, without the prior written consent of Administrative Agent.  Each
Borrower will not sell any Inventory on a bill-and-hold, guaranteed sale, sale
and return, sale on approval, consignment or other repurchase or return basis,
without the prior written consent of Administrative Agent.
 
(b) Such Borrower will conduct a physical count of its Inventory at least once
per Fiscal Year, in connection with its audited financial statements to be
delivered pursuant to Section 9.4(a) (which physical count shall include a count
of 100% of such Inventory unless such count is of a lesser percentage and is
acceptable to Obligors’ independent certified public accounts in connection with
such audited financial statements) and at Administrative Agent’s request, within
fifteen (15) days of conducting any physical count, such Borrower shall supply
Administrative Agent with a copy of such count.
 
(c) Each Borrower shall promptly report to Administrative Agent in writing any
Inventory returned by an Account Debtor involving an amount in excess of
$50,000.  All such returned Inventory shall be segregated from all other
Inventory, and shall not be reportable as Eligible Inventory unless and until
such Borrower demonstrates to Administrative Agent’s satisfaction that such
returned Inventory is in saleable condition and meets all criteria for Eligible
Inventory.  Unless otherwise agreed by Administrative Agent, the amount of such
Borrower’s Accounts relating to such returned Inventory shall be deemed excluded
from Eligible Accounts.  All returned Inventory shall be subject to
Administrative Agent’s Liens (provided, that any such returned Inventory that is
returned by a Borrower to the seller thereof in exchange for a credit against
payables then or thereafter due to such seller or a cash payment that is
delivered to Administrative Agent as required by Section 5.4 shall be deemed to
be transferred to such seller free and clear of Administrative Agent’s Liens).
 
Section 9.10. Equipment.  Such Obligor will maintain, preserve, protect and keep
all Equipment in good condition, repair and working order, ordinary wear and
tear excepted, and will cause such Equipment to be used and operated in a good
and workmanlike manner, in accordance with Applicable Laws and in a manner which
will not make void or cancelable any insurance with respect to such
Equipment.  Current maintenance records will be maintained on all Equipment and
made available to Administrative Agent upon request.  Such Obligor will promptly
furnish to Administrative Agent a statement respecting any loss or damage to any
of such Equipment with an aggregate value in excess of $50,000.  Such Obligor
will not alter or remove any identifying symbol or number on any Equipment or
permit any of the Collateral which constitutes Equipment to at any time become
so related or attached to, or used in connection with any particular Real
Property so as to become a fixture upon such Real Property, or to be installed
in or affixed to other goods so as to become an accession to such other goods
unless such other goods are also included in the Collateral and in which
Administrative Agent has a first priority Lien.
 
 
48

--------------------------------------------------------------------------------

 
 
Section 9.11. Control of Deposit Accounts.  Such Obligor shall cause
Administrative Agent to have Control of all of its Deposit Accounts other than
any Deposit Account utilized solely for funding payroll and related withholding
taxes.  Notwithstanding the foregoing, on or before August 31, 2012, Obligors
shall either (a) close each Deposit Account located at TD Bank or Israel
Discount Bank, other than any Deposit Account utilized solely for funding
payroll and related withholding taxes or for maintaining deposits for or on
behalf of employees in respect of health or other benefit plans or (b) cause
Administrative Agent to have Control of each such Deposit Account that is the
subject of clause (a) preceding.
 
Section 9.12. Insurance.  Such Obligor shall keep and maintain adequate
insurance with respect to its business and all Collateral, written by insurers
acceptable to Administrative Agent.  Such insurance shall be with respect to
loss, damages, and liability of amounts acceptable to Administrative Agent and
shall include, at a minimum, business interruption, workers compensation,
general premises liability, fire, theft, casualty and all risk.  Such Obligor
will make timely payment of all premiums required to maintain such insurance in
force.  Such Obligor shall cause Administrative Agent to be an additional
insured and loss payee under all policies of insurance covering any of the
Collateral, to the extent of Administrative Agent’s interest, in form
satisfactory to Administrative Agent.  All insurance proceeds paid to
Administrative Agent shall be applied in reduction of the Obligations unless
otherwise agreed by Administrative Agent.  Such Obligor shall deliver copies of
each insurance policy to Administrative Agent upon request.
 
Section 9.13. Payment of Trade Liabilities, Taxes, Etc.  Such Obligor will (a)
timely file all required tax returns including any extensions; (b) timely pay
all taxes, assessments, and other governmental charges or levies imposed upon it
or upon its income, profits or property before the same become delinquent; (c)
within ninety (90) days past the original invoice billing date after same
becomes due, pay all material liabilities owed by it on ordinary trade terms to
vendors, suppliers and other Persons providing goods and services used by it in
the ordinary course of its business; (d) pay and discharge when due all other
material liabilities now or hereafter owed by it, other than royalty payments
suspended in the ordinary course of business; and (e) maintain appropriate
accruals and reserves for all of the foregoing in accordance with GAAP.
 
Section 9.14. Performance on an Obligor’s Behalf.  If such Obligor fails to pay
any taxes, insurance premiums, expenses, attorneys’ fees or other amounts it is
required to pay under any Loan Document, payment may be made by Administrative
Agent as a Protective Advance.  Such Obligor shall immediately reimburse
Administrative Agent for any such payments and each amount paid by
Administrative Agent shall constitute an Obligation owed hereunder which is due
and payable on the date such amount is paid by Administrative Agent.
 
 
49

--------------------------------------------------------------------------------

 
 
Section 9.15. Evidence of Compliance.  Such Obligor will furnish to
Administrative Agent at such Obligor’s expense all evidence which Administrative
Agent may from time to time reasonably request in writing as to the accuracy and
validity of or compliance with all representations, warranties and covenants
made by such Obligor in the Loan Documents, the satisfaction of all conditions
contained therein, and all other matters pertaining thereto.
 
Section 9.16. Environmental Matters; Environmental Reviews.
 
(a) Such Obligor and each of its Subsidiaries will comply in all material
respects with all Environmental Laws now or hereafter applicable to such Person,
as well as all contractual obligations and agreements with respect to
environmental remediation or other environmental matters, and shall obtain, at
or prior to the time required by applicable Environmental Laws, all
environmental, health and safety permits, licenses and other authorizations
necessary for its operations and will maintain such authorizations in full force
and effect, except for those which if not obtained could not have a Material
Adverse Effect.  Neither such Obligor nor any of its Subsidiaries will do
anything or permit anything to be done which will subject any of its properties
to any remedial obligations under, or result in noncompliance with applicable
permits and licenses issued under, any applicable Environmental Laws, assuming
disclosure to the applicable governmental authorities of all relevant facts,
conditions and circumstances.
 
(b) Such Obligor will promptly furnish to Administrative Agent all written
notices of violation, orders, claims, citations, complaints, penalty
assessments, suits or other proceedings received by such Borrower or any of its
Subsidiaries, or of which such Obligor otherwise has notice, pending or
threatened against any such Person by any governmental authority with respect to
any alleged violation of or non-compliance with any Environmental Laws or any
permits, licenses or authorizations in connection with such Person’s ownership
or use of its properties or the operation of its business.
 
(c) Such Obligor will promptly furnish to Administrative Agent all requests for
information, notices of claim, demand letters, and other notifications, received
by such Obligor in connection with such Borrower’s or its Subsidiaries’
ownership or use of its properties or the conduct of its business, relating to
potential responsibility with respect to any investigation or clean-up of
Hazardous Material at any location.
 
Section 9.17. Change of Name, Location, Jurisdiction of Incorporation or
Organization, or Structure; Additional Filings.  Such Obligor acknowledges that
financing statements pertaining to the Collateral have been filed where such
Obligor is organized.  Without limitation of any other covenant herein, such
Obligor will not cause or permit any change to be made in its name, identity or
corporate structure (not including a change in capital structure resulting from
authorization or issuance of Equity Interests or the exchange of Equity
Interests for Equity Interests), or any change to be made to a jurisdiction
other than as expressly provided herein with respect to (i) the location of any
Collateral, (ii) the location of any records concerning any of its property
included in Collateral, (iii) the location of such Obligor’s chief executive
office or principal place of business or (iv) the jurisdiction of organization
of such Obligor, unless such Obligor shall have first notified Administrative
Agent of such change at least forty-five (45) days prior to the effective date
of such change, taken all action requested by Administrative Agent for the
purpose of further confirming and protecting Administrative Agent’s security
interests and rights under the Loan Documents and the perfection and priority
thereof, and if requested by Administrative Agent, provided to Administrative
Agent a legal opinion to its satisfaction in respect of the perfection or
priority thereof and such other matters as Administrative Agent may require.  In
any notice furnished pursuant to this Section, such Obligor will expressly state
that the notice is required by this Agreement and contains facts that may
require additional filings of financing statements or other notices for the
purposes of continuing perfection of Administrative Agent’s security interest in
the Collateral.
 
 
50

--------------------------------------------------------------------------------

 
 
Section 9.18. Further Assurances.  Such Obligor shall execute and deliver, or
cause to be executed and delivered, to Administrative Agent such documents and
agreements, and shall take or cause to be taken such actions, as Administrative
Agent may, from time to time, reasonably request to carry out the terms and
conditions of this Agreement and the other Loan Documents.
 
Section 9.19. Proprietary Rights.  Such Obligor shall provide Administrative
Agent with an updated Schedule 8.15 at such time as such Obligor acquires any
new trademarks, copyrights or patents or begins the application process
therefor.
 
Section 9.20. Real Property.  Unless agreed otherwise in writing by
Administrative Agent, within ten (10) days following the acquisition of any Real
Property, such Obligor will execute and deliver to Administrative Agent, or will
cause each applicable Subsidiary to execute and deliver to Administrative Agent,
documentation in form and substance satisfactory to Administrative Agent,
granting to it perfected Liens (subject to no prior liens other than any
Permitted Liens) in all such Real Property, together with such related
documentation as may be requested by Administrative Agent.
 
Section 9.21. Initial Funding Date Name Changes.
 
(a) On the Initial Funding Date, Apace I will change its name to Aero-Missile
Components, Inc., in compliance with Applicable Law.  Apace I shall cause to be
delivered to Administrative Agent, promptly as soon as it is available, a
certificate evidencing such name change, issued by the appropriate Governmental
Authority.  Apace I and each other Obligor hereby acknowledges and agrees that
any Loan Document executed by Apace I in the name of Aero-Missile Components,
Inc. (or any similar name) prior to the effective date of such name change is in
fact the act of Apace I and is the binding and enforceable agreement of Apace I,
the same as if it had been executed in the name of Apace I.  All Loan Documents
executed by Apace I prior to the effective date of such name change, whether in
the name of Apace I or Aero-Missile Components, Inc. (or any similar name) shall
continue in full force and effect following the effective date of such name
change.
 
(b) On the Initial Funding Date, Apace II will change its name to Creative
Assembly Systems, Inc., in compliance with Applicable Law.  Apace II shall cause
to be delivered to Administrative Agent, promptly as soon as it is available, a
certificate evidencing such name change, issued by the appropriate Governmental
Authority.  Apace II and each other Obligor hereby acknowledges and agrees that
any Loan Document executed by Apace II in the name of Creative Assembly Systems,
Inc. (or any similar name) prior to the effective date of such name change is in
fact the act of Apace II and is the binding and enforceable agreement of Apace
II, the same as if it had been executed in the name of Apace II.  All Loan
Documents executed by Apace II prior to the effective date of such name change,
whether in the name of Apace II or Creative Assembly Systems, Inc. (or any
similar name) shall continue in full force and effect following the effective
date of such name change.
 
 
51

--------------------------------------------------------------------------------

 
 
Section 9.22. Novation of Government Contracts.  Promptly upon the Initial
Funding Date, Apace I and Apace II each will take all necessary action to apply
for a Novation Agreement with respect to each Government Contract included in
the Purchased Assets acquired by it pursuant to the Acquisition.  Obligors will
use their best efforts to cause each such Novation Agreement to be executed and
delivered by all parties thereto as soon as reasonably possible following the
Initial Funding Date.  Without limiting the foregoing, with respect to each such
Government Contract and to the extent it has not already done so prior to the
Initial Funding Date, not later than June 15, 2012, each of Apace I and Apace II
shall submit, or cause to be submitted, to the applicable Contracting Officer on
each such Government Contract the form of Novation Agreement and related
information in compliance with Federal Acquisition
Regulation § 42.1204.  Obligors will keep Administrative Agent reasonably
informed with respect to the status of efforts to obtain each such Novation
Agreement and will deliver Administrative Agent a copy of each fully executed
Novation Agreement promptly when available.
 
Section 9.23. Initial Funding Date Certificate.  All conditions specified by
Section 7.1 shall be satisfied, and Obligors will execute and deliver to
Administrative Agent the Initial Funding Date Certificate on or before 9:00 a.m.
on the date that is five (5) Business Days after the Agreement Date.
 
Section 9.24. Post Closing Covenant.  On or before August 1, 2012, the Obligors
shall deliver to Administrative Agent evidence, reasonably acceptable to
Administrative Agent, that (a) Apace I is qualified to do business and is in
good standing as a foreign organization in Alabama and Pennsylvania and (b)
Apace II is qualified to do business and is in good standing as a foreign
organization in Minnesota, Ohio and Washington.
 
ARTICLE X
NEGATIVE COVENANTS
 
Until termination of the Commitments and payment and performance in full of the
Obligations, each Obligor agrees as follows:
 
Section 10.1. Fundamental Changes.  Neither such Obligor nor any of its
Subsidiaries shall enter into any transaction of merger, reorganization or
consolidation, wind-up, liquidate or dissolve.  Such Obligor will not change its
name, jurisdiction of organization, organizational type or location of its chief
executive office unless it gives Administrative Agent at least forty-five (45)
days prior written notice thereof and executes all documents that Administrative
Agent reasonably requests in connection therewith.
 
 
52

--------------------------------------------------------------------------------

 
 
Section 10.2. Collateral Locations.  Except for Inventory in transit to a
Borrower in the ordinary course of business, a Borrower will not maintain any
Collateral at any location other than those locations listed on Schedule 8.11
unless it gives Administrative Agent at least thirty (30) days prior written
notice thereof and delivers or causes to be delivered to Administrative Agent
all documents that Administrative Agent reasonably requests in connection
therewith, including without limitation, in the case of any leased location, an
access and waiver agreement, signed by the owner of such location, in form and
substance satisfactory to Administrative Agent.  On or before the date that is
six months following the Agreement Date, Obligors shall either (a) deliver an
access and waiver agreement for the 2200 Arthur Kill Road, Staten Island, New
York location, signed by the owner of such location, in form and substance
satisfactory to Administrative Agent or (b) terminate the lease for such
location and remove all assets of Obligors from such location.
 
Section 10.3. Use of Proceeds.  Obligors will not use any proceeds of any Loan,
directly or indirectly, for any purpose other than (a) to pay transactional
fees, costs and expenses incurred in connection with the Loan Documents, (b) in
the case of each of Apace I and Apace II, on the Initial Funding Date, to
finance all or a portion of the cash amount in respect of the purchase price
payable for the Purchased Assets purchased by it pursuant to the Asset Purchase
Agreement, (c) to repay Debt of a Borrower existing on the Initial Funding Date,
(d) to finance an acquisition described in clause (b) of the definition of
“Restricted Investment” and (e) on the Initial Funding Date and thereafter, for
working capital in the ordinary course of a Borrower’s business (including, in
the case of proceeds of Revolving Loans, payments on the Term Loans).  Obligors
will not use any proceeds of any Loan, directly or indirectly, to purchase or
carry margin stock, repay or otherwise refinance indebtedness incurred to
purchase or carry Margin Stock or to extend credit for the purpose of purchasing
or carrying any Margin Stock.
 
Section 10.4. Business.  Unless otherwise agreed by Administrative Agent in
writing, Parent and its Subsidiaries (i) will not engage, directly or
indirectly, in any line of business other than the businesses in which such
Parent and its Subsidiaries, respectively, are engaged on the Agreement Date,
and (ii) will not make any expenditure or commitment or incur any obligation or
enter into or engage in any transaction except in the ordinary course of
business.
 
Section 10.5. Debt.  Neither such Obligor nor any of its Subsidiaries shall
incur or maintain any Debt, other than (a) the Obligations, (b) trade payables
and contractual obligations to suppliers and customers arising in the ordinary
course of business, (c) Subordinated Debt, (e) the “Assumed Liabilities” as
defined by the Acquisition Agreement as in effect on the Initial Funding Date,
(d) Debt described on Schedule 8.21, (e) purchase money secured Debt incurred to
purchase Equipment, provided, that the aggregate amount of such Debt outstanding
does not exceed $100,000 annually, and (f) Debt evidencing a refunding, renewal,
or extension of Debt described in clause (e) preceding, provided, that (i) the
principal amount thereof is not increased at the time of such renewal,
refinancing, refunding, or extension, (ii) no Obligor that is not an obligor or
guarantor of such Debt as of the Agreement Date shall become an obligor or
guarantor thereof and (iii) the terms of such refunding, renewal, or extension
are no less favorable to such Obligor than the original Debt, and (g) purchase
money secured Debt incurred to purchase Permitted Purchased Real Estate.
 
 
53

--------------------------------------------------------------------------------

 
 
Section 10.6. Guaranties.  Neither such Obligor nor any of its Subsidiaries
shall make, issue or be or become liable on any guaranty, except (i) guaranties
in favor of Administrative Agent, (ii)  guaranties described on Schedule 8.21,
and (iii) guaranties by any Obligor of Debt of any other Obligor if such Debt
was incurred in the ordinary course of business and is not prohibited by this
Agreement.
 
Section 10.7. Liens.  Neither such Obligor nor any of its Subsidiaries shall
create, incur, assume, or permit to exist any Lien on any property now owned or
hereafter acquired by any of them, except Permitted Liens.  Such Obligor will
not enter into or become subject to any agreement whereby such Obligor is
prohibited from, or would otherwise be in default as a result of, creating,
assuming, incurring, or suffering to exist, directly or indirectly, any Lien on
any of its assets in favor of Administrative Agent or Lenders.
 
Section 10.8. Disposition of Property.  Without the prior written consent of
Administrative Agent, neither such Obligor nor any of its Subsidiaries will
transfer, sell, assign, lease, license or otherwise dispose of any of its
property, or agree to do any of the foregoing, except the (a) use of money or
cash equivalents, not constituting proceeds of Collateral, in the ordinary
course of business and in a manner that is not prohibited by this Agreement,
(b) sale of Inventory in the ordinary course of business and (c) sale or other
disposition of Equipment in the ordinary course of business that is obsolete or
no longer useable by such Obligor in its business, provided, that (i) if such
sale or disposition is made without replacement of such Equipment, or such
Equipment is replaced by Equipment leased by such Obligor, then such Obligor
shall deliver to Administrative Agent, for the account of Lenders, all net
proceeds of any such sale or disposition for application to the Obligations or
(ii) if such sale or disposition is made in connection with the purchase by such
Obligor of replacement Equipment, then such Obligor shall use the proceeds of
such sale or disposition to purchase such replacement Equipment and shall
deliver to Administrative Agent written evidence of the use of such proceeds for
such purchase.
 
Section 10.9. Sale and Leaseback.  Without the prior written consent of
Administrative Agent, neither such Obligor nor any of its Subsidiaries shall
directly or indirectly enter into any arrangement with any Person providing for
such Borrower or such Subsidiary to lease or rent property that such Obligor or
such Subsidiary has sold or will sell or otherwise transfer to such Person.
 
Section 10.10. Distributions; Capital Contribution; Redemption.  Without the
prior written consent of Administrative Agent, no Obligor nor its Subsidiaries
shall directly or indirectly declare or make, or incur any liability to make,
any Distribution, other than a Distribution by a Subsidiary to a Borrower.  No
Obligor nor its Subsidiaries will, directly or indirectly, make any capital
contribution of any nature (other than a contribution by Parent to a Borrower)
to or purchase, redeem, acquire or retire any Equity Interests in any Person
(other than the exchange of one class or series of Equity Interests of Parent
for another class or series of Equity Interests of Parent), whether such
interests are now or hereafter issued, outstanding or created, or cause or
permit any reduction or retirement of the Equity Interests of any Person.
 
 
54

--------------------------------------------------------------------------------

 
 
Section 10.11. Restricted Investments.  Neither such Obligor nor any of its
Subsidiaries shall make any Restricted Investment, other than intercompany loans
by Parent or a Borrower to a Borrower.
 
Section 10.12. Transactions with Affiliates.  Such Obligor will not engage in
any transaction with any Affiliate except in the ordinary course of business and
in amounts and upon terms no less favorable to such Obligor than would be
obtained in a comparable arm’s-length transaction with a Person who is not an
Affiliate.
 
Section 10.13. New Subsidiaries.  Without the prior written consent of
Administrative Agent, such Obligor shall not organize, create or acquire any
Subsidiary unless otherwise allowed by this Agreement and, concurrently with
such organization, creation or acquisition, such new Subsidiary becomes a party
to this Agreement, in form and substance satisfactory to Administrative Agent.
 
Section 10.14. Financial Covenants.
 
(a) The Fixed Charge Coverage Ratio, determined for Parent and its Subsidiaries
on a consolidated basis as of the last day of any Fiscal Month, shall not be
less than the ratio specified for such date as follows:
 
Date
 
Minimum Fixed Charge Ratio
June 30, 2012
 
1.30 to 1.0
July 31, 2012
 
1.60  to 1.0
August 31, 2012
 
1.70 to 1.0
September 30, 2012
 
1.70 to 1.0
October 31, 2012
 
1.70 to 1.0
November 30, 2012
 
1.70 to 1.0
December 31, 2012
 
1.70 to 1.0
January 31, 2013
 
1.70 to 1.0
February 28, 2013
 
1.70 to 1.0
March 31, 2013
 
1.70 to 1.0
April 30, 2013 and continuing thereafter
 
1.20 to 1.0



(b) Leverage Ratio for Parent and its Subsidiaries of the end of any Fiscal
Month, shall not be greater than the amount specified for such date as follows:
 
Date
 
Maximum Leverage Ratio
June 30, 2012
 
2.85 to 1.0
July 31, 2012
 
2.75 to 1.0
August 31, 2012
 
2.65 to 1.0
September 30, 2012
 
2.60 to 1.0
October 31, 2012
 
2.50 to 1.0
November 30, 2012
 
2.45 to 1.0
December 31, 2012
 
2.25 to 1.0
January 31, 2013
 
2.20 to 1.0
February 28, 2013
 
2.15 to 1.0
March 31, 2013
 
2.05 to 1.0
April 30, 2013
 
1.95 to 1.0
May 31, 2012
 
1.90 to 1.0
June 30, 2012 and continuing thereafter
 
1.90 to 1.0

 
 
55

--------------------------------------------------------------------------------

 


(c) Tangible Net Worth, determined for Parent and its Subsidiaries as of the end
of any Fiscal Month, shall not be less than the amount specified with respect to
such Fiscal Month as follows:
 
Date
Minimum Tangible Net Worth
May 31, 2012
$3,727,000
June 30, 2012
$3,850,000
July 31, 2012
$3,948,000
August 31, 2012
$4,050,000
September 30, 2012
$4,155,000
October 31, 2012
$4,301,000
November 30, 2012
$4,423,000
December 31, 2012
$4,545,000
January 31, 2013
$4,751,000
February 28, 2013
$4,913,000
March 31, 2013 and continuing thereafter
$5,142,000



Section 10.15. Fiscal Year.  Such Obligor will not change its Fiscal Year used
for financial reporting.
 
Section 10.16. Impairment of Security Interest.  Such Obligor will not take or
fail to take any action which would in any manner impair the value or
enforceability of Lender’s security interest in any Collateral.  Such Obligor
will not adjust, settle, compromise, amend or modify any of its rights in the
Collateral (other than in the ordinary course of business).
 
Section 10.17. Prohibited Contracts.  Except as expressly provided for in the
Loan Documents, neither such Obligor nor any of its Subsidiaries will, directly
or indirectly, enter into, create, or otherwise allow to exist any contract or
other consensual restriction on the ability of any Subsidiary of such Obligor
to:  (a) pay dividends or make other distributions to such Obligor, (b) to
redeem equity interests held in it by such Obligor, (c) to repay loans and other
indebtedness owing by it to such Obligor, or (d) to transfer any of its assets
to such Obligor.  Such Obligor will not amend or permit any amendment to any
contract or lease which releases, qualifies, limits, makes contingent or
otherwise detrimentally affects the rights and benefits of Lender under or
acquired pursuant to any Loan Document.
 
Section 10.18. Asset Purchase Agreement.  On or after the Agreement Date,
Obligors will not agree to amend or modify the Asset Purchase Agreement without
the prior written consent of Administrative Agent.
 
ARTICLE XI
EVENT OF DEFAULT
 
Section 11.1. Event of Default.  Each of the following shall constitute an Event
of Default under this Agreement (each, an “Event of Default”):
 
(a) any failure by any Borrower to timely pay any of the Obligations when due;
 
 
56

--------------------------------------------------------------------------------

 
 
(b) any representation or warranty made or deemed made by any Obligor or any of
its Subsidiaries in any Loan Documents, in any financial statement, or in any
information furnished by such Obligor or such Subsidiary to Lenders or
Administrative Agent shall be untrue in any material respect as of the date on
which made, deemed made or furnished;
 
(c) any noncompliance or breach of any requirements contained in:
 
(i) Sections 9.1 through 9.3, Sections 9.5 through 9.7, Section 9.11,
Section 9.12, Section 9.21, 9.23, Section 10.1, or Sections 10.3 through 10.14;
 
(ii) Sections 9.4, 9.8, 9.9, 9.10, 10.2 or 10.15 and any such failure continues
for a period of ten (10) days; or
 
(iii) any provision of the Loan Documents other than those listed in clauses (i)
and (ii) preceding of this Section 11.1(c), and such failure continues for a
period of fifteen (15) days after the earlier of any Obligor’s actual knowledge
thereof or written or verbal notice thereof by Administrative Agent to any
Obligor;
 
(d) Any Obligor or any of its Subsidiaries shall (i) file a voluntary petition
in bankruptcy or otherwise commence any action or proceeding seeking
reorganization, arrangement or readjustment of its debts, or consent to or
acquiesce in any such petition, action or proceeding; (ii) apply for or
acquiesce in the appointment of a receiver, assignee, liquidator, custodian,
trustee or similar officer for it or for all or any part of its property; (iii)
make an assignment for the benefit of creditors; or (iv) be unable generally to
pay its debts as they become due;
 
(e) an involuntary petition shall be filed or an action or proceeding otherwise
commenced seeking relief under the Bankruptcy Code or seeking any
reorganization, arrangement, consolidation or readjustment of the debts of any
Obligor or any of its Subsidiaries under any other bankruptcy or insolvency law;
 
(f) a receiver, assignee, liquidator, custodian, trustee or similar officer
shall be appointed for any Obligor or any of its Subsidiaries or for all or any
part of its property or a warrant of attachment, execution or similar process
shall be issued against any part of the property of any Obligor or any of its
Subsidiaries;
 
(g) Any Obligor or any of its Subsidiaries shall file a certificate of
dissolution or shall be liquidated, dissolved or wound-up or shall commence or
have commenced against it any action or proceeding for dissolution, winding-up
or liquidation, or shall take any action in furtherance thereof;
 
(h) Any Obligor or any Subsidiary of an Obligor shall default with respect to
any Debt for borrowed money (other than the Obligations) of any Obligor or any
of its Subsidiaries in an outstanding principal amount which exceeds $50,000 and
such default shall continue for more than the period of grace, if any, therein
with respect thereto, if the effect thereof (with or without the giving of
notice or further lapse of time or both) is to accelerate, or to permit the
holder of any such Debt to accelerate, the maturity of any such Debt, or any
such Debt shall be declared due and payable or be required to be prepaid (other
than by a regularly scheduled required prepayment) prior to the stated maturity
thereof;
 
 
57

--------------------------------------------------------------------------------

 
 
(i) one or more judgments, orders, decrees or arbitration awards is entered
against any Obligor or any of its Subsidiaries involving in the aggregate
liability (to the extent not covered by independent third-party insurance as to
which the insurer does not dispute coverage) of $50,000 or more;
 
(j) the filing or commencement of any attachment, sequestration, garnishment,
execution or other Lien or action against or with respect to any Collateral;
 
(k) any Loan Document ceases to be in full force and effect or any Lien with
respect to any material portion of the Collateral intended to be secured thereby
ceases to be, or is not, valid, perfected (for any reason other than the failure
of Administrative Agent to file a financing statement or continuation thereof to
maintain perfection) and prior to all other Liens (other than Permitted Liens
that are expressly allowed to be prior pursuant to the Loan Documents) or is
terminated, revoked or declared void, or any Loan Document shall terminate
(other than in accordance with its terms with the written consent of
Administrative Agent) or become void or unenforceable, or the validity or
enforceability of any Loan Document shall be contested by any Obligor or any
Affiliate of any Obligor;
 
(l) the occurrence of any breach, default or event of default, under the Asset
Purchase Agreement;
 
(m) Administrative Agent at any time believes, in accordance with the standards
prescribed by the UCC, that the prospect for payment or performance of the
Obligations is impaired;
 
(n) the occurrence of any event or circumstance which Administrative Agent
believes in its discretion has resulted or may result in a Material Adverse
Effect; or
 
(o) any of the following events shall occur or exist with respect to an Obligor
or any ERISA Affiliate: (i) any Prohibited Transaction involving any ERISA
Benefit Plan, (ii) any Reportable Event with respect to any ERISA Benefit Plan,
(iii) the filing under Section 4041 of ERISA of a notice of intent to terminate
any ERISA Benefit Plan or the termination of any ERISA Benefit Plan, (iv) any
event or circumstance that might constitute grounds entitling the PBGC to
institute proceedings under Section 4042 of ERISA for the termination of, or for
the appointment of a trustee to administer, any ERISA Benefit Plan, or the
institution by the PBGC of any such proceedings, or (v) complete or partial
withdrawal under Section 4201 or 4204 of ERISA from a Multiemployer Plan or the
reorganization, insolvency, or termination of any Multiemployer Plan; and, in
each case above, such event or condition, together with all other events or
conditions, if any, have subjected or could in the reasonable opinion of
Administrative Agent subject an Obligor to any tax, penalty, or other liability
to an ERISA Benefit Plan, a Multiemployer Plan, the PBGC, or otherwise (or any
combination thereof) which in the aggregate exceed or could reasonably be
expected to exceed $100,000.
 
 
58

--------------------------------------------------------------------------------

 
 
ARTICLE XII
REMEDIES
 
Section 12.1. Obligations.
 
(a) Upon the occurrence of any Event of Default described in Sections 11.1(d),
11.1(e), 11.1(f) or 11.1(g), this Agreement shall automatically and immediately
terminate and all Obligations shall automatically become immediately due and
payable without notice or demand of any kind.


(b) If an Event of Default exists, Administrative Agent may do any one or more
of the following, in addition to the actions described in clause (a) preceding,
as applicable, at any time or times and in any order, without notice to or
demand on any Obligor: (i) reduce the Revolving Credit Limit or the advance
rates used in computing the Borrowing Base, (ii) terminate the Commitments,
(ii) declare any or all Obligations to be immediately due and payable and (iii)
pursue its other rights and remedies under the Loan Documents or otherwise under
Applicable Law.
 
Section 12.2. Collateral.  If an Event of Default has occurred and is
continuing, Administrative Agent shall have, in addition to all other rights of
Administrative Agent, the rights and remedies of a secured party under the
UCC.  At any time when an Event of Default is in existence:  (i) Administrative
Agent may notify Account Debtors to make payment directly to Administrative
Agent, for the account of Lenders, or to such address as Administrative Agent
may specify, and enforce, settle or adjust Accounts, General Intangibles or
Chattel Paper with Account Debtors or obligors thereon for amounts and upon
terms which Administrative Agent considers appropriate, and in such case,
Administrative Agent will credit the Obligations with only the net amounts
received by Administrative Agent in payment thereof after deducting all Lender
Party Expenses incurred or expended in connection therewith; (ii) Administrative
Agent may take possession of any Collateral and keep it on an Obligor’s premises
or remove all or any part of it to another location selected by Administrative
Agent; (iii) on request by Administrative Agent, an Obligor will, at such
Obligor’s cost, assemble the Collateral and make it available to Administrative
Agent at a place reasonably convenient to Administrative Agent; and
(iv) Administrative Agent may sell or otherwise dispose of any Collateral at
public or private sales, for cash, upon credit or otherwise, at such prices and
upon such terms as Administrative Agent deems appropriate.  Unless the
Collateral is perishable or threatens to decline speedily in value or is of a
type customarily sold on a recognized market, Administrative Agent will give
Obligors reasonable notice of the time and place of any public sale thereof or
of the time after which any private sale or any other intended disposition
thereof is to be made.  For this purpose, it is agreed that at least five (5)
days notice of the time of sale or other intended disposition of the Collateral
delivered in accordance with Section 17.6 shall be deemed to be reasonable
notice in conformity with the UCC.  Administrative Agent may adjourn or
otherwise reschedule any public sale by announcement at the time and place
specified in the notice of such public sale, and such sale may be made at the
time and place as so announced without necessity of further
notice.  Administrative Agent shall not be obligated to sell or dispose of any
Collateral, notwithstanding any prior notice of intended disposition.  If any
Collateral is sold on terms other than payment in full at the time of sale, no
credit shall be given in reduction of the Obligations until Administrative Agent
receives payment in cash, and if any such buyer defaults in payment,
Administrative Agent may resell the Collateral without further notice to any
Obligor.  In the event Administrative Agent seeks to take possession of all or
any portion of the Collateral by judicial process, each Obligor waives the
posting of any bond, surety or security with respect thereto which might
otherwise be required.  Each Obligor agrees that Administrative Agent has no
obligation to preserve rights to the Collateral or marshal any Collateral for
the benefit of any Person.  Administrative Agent is hereby granted a license or
other right to use, without charge, each Obligor’s labels, patents, copyrights,
name, trade secrets, trade names, trademarks in completing production of,
advertising or selling any Collateral, and each Obligor’s rights under all
licenses shall inure to Administrative Agent’s benefit for such purpose.  The
proceeds of any sale or disposition of Collateral shall be applied first to all
expenses of sale, including reasonable attorneys’ fees, and then to the
Obligations.  Each Obligor shall remain liable for any deficiency.
 
 
59

--------------------------------------------------------------------------------

 
 
Section 12.3. Injunctive Relief.  All cash proceeds of Collateral from time to
time existing, including without limitation collections and payments of
Accounts, whether consisting of cash, checks or other similar items, at all
times shall be subject to an express trust for the benefit of Administrative
Agent.  All such proceeds shall be subject to Administrative Agent’s
Liens.  Except as may be specifically allowed otherwise by this Agreement, each
Obligor is expressly prohibited from using, spending, retaining or otherwise
exercising any dominion over such proceeds.  Each Obligor acknowledges and
agrees that an action for damages against any Obligor for any breach of such
prohibitions shall not be an adequate remedy at law.  In the event of any such
breach, any Obligor agrees to the fullest extent allowed by law that
Administrative Agent shall be entitled to injunctive relief to restrain such
breach and require compliance with the requirements of this Agreement.
 
Section 12.4. Setoff.  Each Obligor irrevocably authorizes Administrative Agent
and/or Lenders to charge any account of such Obligor maintained with
Administrative Agent or Lenders with such amount as may be necessary from time
to time to pay any Obligations when due.  Each Obligor agrees that
Administrative Agent and Lenders shall have a contractual right to setoff any
and all deposits or other sums at any time credited by or due from
Administrative Agent or Lenders to such Obligor against any part of the
Obligations.
 
ARTICLE XIII
TERMINATION
 
Section 13.1. Term and Termination.  Obligors jointly may terminate the
Commitments at any time subject to the requirements of Section
5.5.  Administrative Agent may terminate the Commitments as provided by Section
12.1(b) and the Commitments shall terminate as provided by Section
12.1(a).  Upon the effective date of termination of the Commitments for any
reason, Lenders’ obligation to make Loans shall automatically terminate and all
Obligations shall become immediately due and payable in full.  Notwithstanding
the foregoing, until all Obligations are indefeasibly paid in cash and performed
in full, each Obligor shall remain bound by the terms of this Agreement and
Administrative Agent and Lenders shall retain all rights and remedies under the
Loan Documents.
 
ARTICLE XIV
ADMINISTRATIVE AGENT
 
Section 14.1. Appointment and Authority.  Each Lender hereby irrevocably
appoints NewStar Business Credit, LLC to act on its behalf as Administrative
Agent hereunder and under the other Loan Documents and authorizes Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to Administrative Agent by the terms hereof or thereof, together with
such actions and powers as are reasonably incidental thereto.  The provisions of
this Article XIV are solely for the benefit of Administrative Agent and the
Lenders, and no Obligor shall have rights as a third party beneficiary of any of
such provisions.
 
 
60

--------------------------------------------------------------------------------

 
 
Section 14.2. Exculpatory Provisions.  Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents.  Without limiting the generality of the foregoing,
Administrative Agent:
 
(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default or an Event of Default has occurred and is continuing;
 
(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that Administrative Agent is
required to exercise as directed in writing by the Required Lenders; provided
that Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose Administrative Agent to
liability or that is contrary to any Loan Document or applicable law; and
 
(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Obligor or any of its Affiliates that
is communicated to or obtained by the Person serving as Administrative Agent or
any of its Affiliates in any capacity.
 
(d) Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of Required Lenders (or as
Administrative Agent shall believe in good faith shall be necessary) or (ii) in
the absence of its own gross negligence or willful misconduct.  Administrative
Agent shall be deemed not to have knowledge of any Default or Event of Default
unless and until notice describing such Default or Event of Default is given to
Administrative Agent by an Obligor or Required Lenders.
 
(e) Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default or Event of Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Article VII or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to Administrative Agent.
 
Section 14.3. Reliance by Administrative Agent.  Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person.  Administrative Agent also
may rely upon any statement made to it orally or by telephone and believed by it
to have been made by the proper Person, and shall not incur any liability for
relying thereon.  In determining compliance with any condition hereunder to the
making of a Loan that by its terms must be fulfilled to the satisfaction of the
Lenders, Administrative Agent may presume that such condition is satisfactory to
all Lenders (i) if such condition is satisfactory to Required Lenders, or (ii)
unless Administrative Agent shall have received notice to the contrary from such
Lender prior to the making of such Loan.  Administrative Agent may consult with
legal counsel, independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts.
 
 
61

--------------------------------------------------------------------------------

 
 
Section 14.4. Non-Reliance on Administrative Agent and other Lenders.  Each
Lender acknowledges that it has, independently and without reliance upon
Administrative Agent or any other Lender or any of their Affiliates and based on
such documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement.  Each Lender also
acknowledges that it will, independently and without reliance upon
Administrative Agent or any other Lender or any of their Affiliates and based on
such documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document or any related agreement or any
document furnished hereunder or thereunder.
 
Section 14.5. Rights as a Lender.  The Person serving as Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not Administrative
Agent and the term “Lender” or “Lenders” shall, unless otherwise expressly
indicated or unless the context otherwise requires, include the Person serving
as Administrative Agent hereunder in its individual capacity.  Such Person and
its Affiliates may accept deposits from, lend money to, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with any Obligor or any Subsidiary or other Affiliate thereof as if
such Person were not Administrative Agent hereunder and without any duty to
account therefor to the Lenders.
 
Section 14.6. Sharing of Set-Offs and Other Payments.  Each Lender Party agrees
that if it shall, whether through the exercise of rights under the Loan
Documents or rights of banker’s lien, set off, or counterclaim against any
Obligor or otherwise, obtain payment of a portion of the aggregate Obligations
owed to it, taking into account all distributions made by Administrative Agent
under Section 5.7, that causes such Lender Party to have received more than it
would have received had such payment been received by Administrative Agent and
distributed pursuant to Section 5.7, then (a) it shall be deemed to have
simultaneously purchased and shall be obligated to purchase interests in the
Obligations as necessary to cause all Lender Parties to share all payments as
provided for in Section 5.7, and (b) such other adjustments shall be made from
time to time as shall be equitable to ensure that Administrative Agent and all
Lender Parties share all payments of Obligations as provided in Section 5.7;
provided, however, that nothing herein contained shall in any way affect the
right of any Lender Party to obtain payment (whether by exercise of rights of
banker’s lien, set-off or counterclaim or otherwise) of indebtedness other than
the Obligations.  Each Obligor expressly consents to the foregoing arrangements
and agrees that any holder of any such interest or other participation in the
Obligations, whether or not acquired pursuant to the foregoing arrangements, may
to the fullest extent permitted by law exercise any and all rights of banker’s
lien, set-off, or counterclaim as fully as if such holder were a holder of the
Obligations in the amount of such interest or other participation.  If all or
any part of any funds transferred pursuant to this section is thereafter
recovered from the seller under this section which received the same, the
purchase provided for in this section shall be deemed to have been rescinded to
the extent of such recovery, together with interest, if any, if interest is
required pursuant to the order of a tribunal order to be paid on account of the
possession of such funds prior to such recovery.
 
 
62

--------------------------------------------------------------------------------

 
 
Section 14.7. Investments.  Whenever Administrative Agent in good faith
determines that it is uncertain about how to distribute to Lender Parties any
funds which it has received, or whenever Administrative Agent in good faith
determines that there is any dispute among Lender Parties about how such funds
should be distributed, Administrative Agent may choose to defer distribution of
the funds which are the subject of such uncertainty or dispute.  If
Administrative Agent in good faith believes that the uncertainty or dispute will
not be promptly resolved, or if Administrative Agent is otherwise required to
invest funds pending distribution to Lender Parties, Administrative Agent shall
invest such funds pending distribution; all interest on any such investment
shall be distributed upon the distribution of such investment and in the same
proportion and to the same Persons as such investment.  All moneys received by
Administrative Agent for distribution to Lender Parties (other than to the
Person who is Administrative Agent in its separate capacity as a Lender Party)
shall be held by Administrative Agent pending such distribution solely as
Administrative Agent for such Lender Parties, and Administrative Agent shall
have no equitable title to any portion thereof.
 
Section 14.8. Resignation of Administrative Agent.  Administrative Agent may at
any time give notice of its resignation to the Lenders and Obligors.  Upon
receipt of any such notice of resignation, the Lenders shall have the right to
appoint a successor.  If no such successor shall have been so appointed by the
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders appoint a successor
Administrative Agent provided that if Administrative Agent shall notify Obligors
and the Lenders that no qualifying Person has accepted such appointment, then
such resignation shall nonetheless become effective in accordance with such
notice and (1) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents (except that
in the case of any Collateral held by Administrative Agent on behalf of the
Lenders under any of the Loan Documents, the retiring Administrative Agent shall
continue to hold such Collateral until such time as a successor Administrative
Agent is appointed) and (2) all payments, communications and determinations
provided to be made by, to or through Administrative Agent shall instead be made
by or to each Lender directly, until such time as the Lenders appoint a
successor Administrative Agent as provided for above in this paragraph.  Upon
the acceptance of a successor’s appointment as Administrative Agent hereunder,
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring (or retired) Administrative Agent,
and the retiring Administrative Agent shall be discharged from all of its duties
and obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this paragraph).  The fees payable by
Obligors to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between Obligors and such
successor.  After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article and Sections 17.5
and 17.10 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Affiliates in respect
of any actions taken or omitted to be taken by any of them while the retiring
Administrative Agent was acting as Administrative Agent.
 
 
63

--------------------------------------------------------------------------------

 
 
Section 14.9. Delegation of Duties.  Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by
Administrative Agent.  Administrative Agent and any such sub-agent may perform
any and all of its duties and exercise its rights and powers by or through their
respective Affiliates.  The exculpatory provisions of this Article shall apply
to any such sub-agent and to the Affiliates of Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.
 
Section 14.10. Collateral Matters.
 
(a) The Lenders hereby irrevocably authorize Administrative Agent, at its option
and in its sole discretion, to release any Lien on any Collateral (i) upon the
termination of the Commitments and payment and satisfaction in full by Obligors
of all Obligations, (ii) constituting property being sold or disposed of by an
Obligor if a release is required or desirable in connection therewith and if
such Obligor certifies to Administrative Agent that the sale or disposition is
permitted under this Agreement or the other Loan Documents (and Administrative
Agent may rely conclusively on any such certificate, without further inquiry),
(iii) constituting property in which Obligors or its Subsidiaries owned no
interest at the time Administrative Agent’s Lien was granted nor at any time
thereafter, or (iv) constituting property leased to an Obligor or its
Subsidiaries under a lease that has expired or is terminated in a transaction
permitted under this Agreement.  Except as provided above, Administrative Agent
will not execute and deliver a release of any Lien on any Collateral without the
prior written authorization of (y) if the release is of all or substantially all
of the Collateral, all of the Lenders, or (z) otherwise, the Required
Lenders.  Upon request by Administrative Agent or an Obligor at any time, the
Lenders will confirm in writing Administrative Agent’s authority to release any
such Liens on particular types or items of Collateral pursuant to this Section
14.10; provided however, that (1) Administrative Agent shall not be required to
execute any document necessary to evidence such release on terms that, in
Administrative Agent’s opinion, would expose Administrative Agent to liability
or create any obligation or entail any consequence other than the release of
such Lien without recourse, representation, or warranty, and (2) such release
shall not in any manner discharge, affect, or impair the Obligations or any
Liens (other than those expressly being released) upon (or obligations of any
Obligor in respect of) all interests retained by such Obligor, including, the
proceeds of any sale, all of which shall continue to constitute part of the
Collateral.
 
(b) Administrative Agent shall have no obligation whatsoever to any of the
Lenders to assure that the Collateral exists or is owned by any Obligor or its
Subsidiaries or is cared for, protected, or insured or has been encumbered, or
that the Administrative Agent’s Liens have been properly or sufficiently or
lawfully created, perfected, protected, or enforced or are entitled to any
particular priority, or to exercise at all or in any particular manner or under
any duty of care, disclosure or fidelity, or to continue exercising, any of the
rights, authorities and powers granted or available to Administrative Agent
pursuant to any of the Loan Documents, it being understood and agreed that in
respect of the Collateral, or any act, omission, or event related thereto,
subject to the terms and conditions contained herein, Administrative Agent may
act in any manner it may deem appropriate, in its sole discretion given
Administrative Agent’s own interest in the Collateral in its capacity as one of
the Lenders and that Administrative Agent shall have no other duty or liability
whatsoever to any Lender as to any of the foregoing, except as otherwise
provided herein.
 
 
64

--------------------------------------------------------------------------------

 
 
Section 14.11. Agency for Perfection.  Administrative Agent hereby appoints each
other Lender as its agent (and each Lender hereby accepts such appointment) for
the purpose of perfecting the Administrative Agent’s Liens in assets which, in
accordance with Article 8 or Article 9, as applicable, of the UCC can be
perfected by possession or control.  Should any Lender obtain possession or
control of any such Collateral, such Lender shall notify Administrative Agent
thereof, and, promptly upon Administrative Agent’s request therefor shall
deliver possession or control of such Collateral to Administrative Agent or in
accordance with Administrative Agent’s instructions.
 
Section 14.12. Concerning the Collateral and Related Loan Documents.  Each
Lender Party authorizes and directs Administrative Agent to enter into this
Agreement and the other Loan Documents.  Each Lender Party agrees that any
action taken by Administrative Agent in accordance with the terms of this
Agreement or the other Loan Documents relating to the Collateral and the
exercise by Administrative Agent of its powers set forth therein or herein,
together with such other powers that are reasonably incidental thereto, shall be
binding upon all of the Lenders.
 
ARTICLE XV
AFFILIATE ACCOMMODATIONS
 
Section 15.1. Purposes.  Administrative Agent and the Lenders have determined
that extension of Loans to each Borrower is conditioned upon additional credit
support from all other Obligors.  Because of the inter-relationships among
Obligors and their respective operations, each Obligor has determined (in the
case of a Borrower, independently from considerations relative to credit
otherwise available to any other Borrower under this Agreement) that providing
such additional credit support is within its corporate purpose, will be of
direct and indirect benefit to such Obligor and is in its best interest.  Each
Borrower hereby acknowledges that its agreement to the Affiliate Accommodations
is in consideration of the availability of Loans to each of the other Borrowers
and is not required as a condition to the availability of Loans to such
Borrower.
 
Section 15.2. Affiliate Guaranty.  As an inducement to Administrative Agent and
the Lenders to make Loans and extend credit to each Borrower (other than, in the
case of an Obligor that is a Borrower, Loans to such Borrower) under this
Agreement, each Obligor, for value received, does hereby unconditionally,
irrevocably, and absolutely guarantee the prompt and full payment and
performance of the Obligations by each such other Borrower, when due and at all
times thereafter.  The guaranty of payment by each Obligor pursuant to this
Section is an absolute, unconditional, irrevocable, and continuing unlimited
guaranty of payment and not solely of collection.
 
 
65

--------------------------------------------------------------------------------

 
 
Section 15.3. Affiliate Pledge.  Each Obligor hereby grants to Administrative
Agent a continuing security interest and lien in, and collateral assignment of,
all of such Obligor’s right, title and interest in and to all of the following,
in each case both now owned and hereafter acquired, as security for the payment
and performance of the Obligations owing by each other Obligor: All Accounts,
Inventory, Equipment, General Intangibles, Chattel Paper, Letter of Credit
Rights, Proprietary Rights, Instruments, Documents and documents of title,
Investment Property (including all Equity Interests of each Subsidiary of such
Obligor), Deposit Accounts, Commercial Tort Claims, money, cash, cash
equivalents, securities and other personal property of any kind at any time held
directly or indirectly by such Obligor or any affiliate of such Obligor, all
books and records, whether in tangible or intangible form, all  other assets, if
any, and all accessions to, substitutions for and replacements, products and
proceeds of any of the foregoing.  Administrative Agent’s Lien under this
Section shall continue in full force and effect in all Collateral until all
Obligations have been indefeasibly and fully paid and all commitments of the
Lenders under this Agreement have been terminated.  The Lien granted to
Administrative Agent pursuant to this Section is in addition to and cumulative
of the Lien granted by each Obligor pursuant to Section 6.1 and shall be
governed by and entitled to all of the benefits of this Agreement.
 
Section 15.4. Limitation.  Notwithstanding any other provision of the Affiliate
Accommodations, each Obligor’s liability under its Affiliate Guaranty, and the
extent of its Affiliate Pledge, in each case shall be limited to a maximum
aggregate amount equal to the largest amount that would not render its
obligations under its Affiliate Guaranty, or its Affiliate Pledge, subject to
avoidance as a fraudulent transfer or conveyance under any Applicable Laws, in
each case after giving effect to all other obligations and liabilities of such
Obligor, contingent or otherwise, that are relevant under such laws, and after
giving effect to the value, as assets (as determined under the applicable
provisions of such laws) of any rights of such Obligor to contribution,
indemnity and/or subrogation from any other Obligor or other Person as provided
by the Affiliate Accommodations or any Applicable Laws or other agreement
providing for an equitable allocation among such Obligor and each other Obligor
of their respective obligations under the Affiliate Accommodations.  This
Section is intended solely to preserve the rights of Administrative Agent and
the Lenders to the maximum extent not subject to avoidance under Applicable
Laws, and no Obligor or any other Person shall have any right or claim under
this Section except to the extent necessary so that neither the obligations of
any Obligor under its Affiliate Guaranty nor its Affiliate Pledge shall be
rendered voidable under Applicable Laws.  Each Obligor has received and will
receive direct and indirect material benefits from the Affiliate Accommodations
of each other Obligor, and the Affiliate Guaranty and Affiliate Pledge made and
given by such Obligor in furtherance of its own business interests.  The value
of the consideration received and to be received by such Obligor in respect of
its Affiliate Accommodations is reasonably worth at least as much as the amount
of the obligations of such Obligor incurred thereunder.
 
Section 15.5. Information.  Each Obligor is currently informed of the financial
condition of each other Obligor and of all other circumstances which a diligent
inquiry would reveal and which bear upon the risk of nonpayment of the
Obligations.  Each Obligor is familiar with and has had an opportunity to review
the books and records regarding the financial condition of each other Obligor
and is familiar with the value of any and all property of each such other
Obligor intended to be security for the payment of all or any part of the
Obligations, provided, that such Obligor is not relying on such financial
condition or the existence or value of any such security as an inducement to
enter into its Affiliate Accommodations. Each Obligor has adequate means to
obtain, on a continuing basis, information concerning the financial condition of
each other Obligor.
 
 
66

--------------------------------------------------------------------------------

 
 
Section 15.6. Affiliate Accommodations Not Impaired.  Each Obligor agrees that
its Affiliate Accommodations shall not be released, impaired, reduced, or
affected by the occurrence of any one or more of the following events:
(a) partial or total release or discharge of any other Person from liability for
the Obligations or the performance of any obligation under the Loan Documents,
(b) any change in the time, manner or place of payment of, or in any other term
of, or any increase or decrease in the amount of, all the Obligations owing by
any other Obligor, or any other amendment or waiver of any term of, or any
consent to departure from any requirement of, any of the Loan Documents, (c) any
failure to acquire, perfect or continue perfection of any Lien on any Collateral
securing all or any part of the Obligations or any release or subordination of
any such Lien, (d) any failure to dispose of any Collateral in a commercially
reasonable manner or as otherwise may be required by any Applicable Law, (e) any
merger, reorganization, consolidation, or dissolution of any other Obligor or
any change in the name, business or organization of any other Obligor, (f) any
change in the capitalization or Equity Interest ownership of any Obligor,
(g) any invalidity or unenforceability of any of the Loan Documents against any
other Obligor, (h) any waiver, consent, extension, forbearance, or granting by
Administrative Agent or any Lender of any indulgence with respect to the
Guaranteed Obligations or any provision of any of the Loan Documents, (i) any
delay in or lack of enforcement of any remedies under the Loan Documents,
(j) any election of remedies by Administrative Agent or any Lender, (k) any of
the Loan Documents were forged by any other Obligor, (l) in any Proceeding in
respect of any other Obligor (i) the election by Administrative Agent or any
Lender of the application of Section 1111(b)(2) of the Bankruptcy Code, (ii) any
borrowing or grant of a security interest by such Obligor, or use of cash
Collateral by such other Obligor, (iii) the extension of post-petition financing
to any Obligor or (iv) the disallowance of all or any portion of the claims of
Administrative Agent or the Lenders for payment of any of the Obligations owing
by such other Obligor or (m) any other circumstance which might otherwise
constitute a legal or equitable discharge or defense available to any other
Obligor other than that the Obligations of such Obligor shall have been
indefeasibly paid and performed in full.
 
Section 15.7. Consent and Waiver.
 
(a) Each Obligor waives (i) notice of any Loans or other financial
accommodations to or for the benefit of any other Obligor, (ii) notice of any
adverse change in the financial condition of any other Obligor,
(iii) presentment, notice of presentment, demand, protest and notice thereof,
notice of intent to accelerate, notice of acceleration, notice of dishonor,
diligence or promptness in enforcement, and indulgences of every kind as to any
Obligations, (iv) any requirement that Administrative Agent or any Lender
exhaust any right or take any action against any other Obligor or any
Collateral, (v) the benefit of any statute of limitation applicable to
enforcement of the Obligations owing by any other Obligor, (vi) all rights by
which Obligor might be entitled to require suit on an accrued right of action in
respect of any of the Obligations owing by any other Obligor or require suit
against any other Obligor, whether arising pursuant to Section 34.02 of the
Texas Business and Commerce Code, as amended, Section 17.001 of the Texas Civil
Practice and Remedies Code, as amended, Rule 31 of the Texas Rules of Civil
Procedure, as amended, or otherwise or (vii) any other defense of any other
Obligor (other than that the Obligations of such Obligor shall have been
indefeasibly paid and performed in full.
 
 
67

--------------------------------------------------------------------------------

 
 
(b) Administrative Agent and the Lenders may at any time, without the consent of
or notice to any Obligor and without impairing, releasing, reducing, or
affecting the obligations of any Obligor under its Affiliate Accommodations,
(i) change the manner, place, or terms of payment of all or any part of the
Obligations, or renew, extend, modify, rearrange, refinance, refund, increase or
alter all or any part of the Obligations, (ii) sell, exchange, release,
surrender, subordinate, realize upon, or otherwise deal with in any manner and
in any order any Collateral and any Lien securing all or any part of the
Obligations, (iii) exercise or refrain from exercising any rights against any
other Obligor, or otherwise act or refrain from acting, (iv) settle or
compromise all or any part of the Obligations owing by any other Obligor,
(vi) release any Person or grant forbearance or other indulgences or
(vii) renew, extend, amend, modify or restate any of the Loan Documents in any
manner at any time in accordance with the terms thereof.  The Affiliate
Accommodations of a Obligor shall not be impaired by any action, if any, which
results in the denial or impairment of any right to seek a deficiency against
any other Obligor.
 
Section 15.8. Affiliate Subordination.  The payment of any and all principal of
and interest on all Debt owing to a Obligor by any other Obligor, whether
direct, indirect, fixed, contingent, liquidated, unliquidated, joint, several,
or joint and several, now or hereafter existing, due or to become due under any
circumstances, including, without limitation, any rights of subrogation of a
Obligor in respect of any payment by such Obligor of the Obligations of any
other Obligor pursuant to its Affiliate Accommodations (herein called the
“Subordinated Affiliate Debt”), shall in all respects be subordinate and junior
in right of payment and enforcement to the prior payment and enforcement in full
of the Obligations as provided in this Section, and until the Commitments have
been terminated and the Obligations have been paid in full, no payments thereon
may be made or retained except as expressly allowed herein.  Notwithstanding the
foregoing, subject to the terms of this Agreement, an Obligor may make payments
on Subordinated Affiliate Debt, provided, that at the time of and after giving
effect to such payment, no Default or Even of Default exists.  In the event that
any Obligor shall receive any payment on account of the Subordinated Affiliate
Debt in violation of this Section, such Obligor will hold, or cause to be held
(as the case may be), any amount so received in trust for the benefit of
Administrative Agent and will forthwith deliver, or cause to be delivered (as
the case may be), such payment to Administrative Agent, in the form received, to
be applied to the Obligations.  All Liens, if any, at any time securing payment
of all or any part of the Subordinated Affiliate Debt (herein called the
“Subordinated Affiliate Liens”) shall be and remain junior and subordinate to
the Administrative Agent’s Liens securing payment of the Obligations, regardless
of whether such Subordinated Affiliate Liens presently exist or are hereafter
created or when such Subordinated Affiliate Liens were created, perfected,
filed, or recorded (provided that the foregoing shall not be interpreted or
deemed to allow the existence of any Liens that are prohibited by the Loan
Documents).  Each Obligor shall not exercise or enforce any creditors’ rights or
remedies that it may have against any other Obligor, or foreclose, repossess,
sequester, or otherwise institute any action or proceeding to enforce the
Subordinated Affiliate Debt or any Subordinated Affiliate Lien on any assets of
any other Obligor unless and until the Obligations shall have been paid and
performed in full.
 
 
68

--------------------------------------------------------------------------------

 
 
Section 15.9. Contribution and Indemnification .  To the extent that any Obligor
shall repay any of the Obligations owing by any other Obligor (any such payment
hereinafter being called an “Accommodation Payment”) then the Obligor making
such Accommodation Payment shall be entitled to contribution and indemnification
from, and be reimbursed by, each of the other Obligors in an amount, for each of
such other Obligor, equal to a fraction of such Accommodation Payment, the
numerator of which fraction is such other Obligor’s Allocable Amount (as defined
below) and the denominator of which is the sum of the Allocable Amounts of all
Obligors.  As of any date of determination, the “Allocable Amount” of each
Obligor be equal to the maximum amount of liability for Accommodation Payments
which could be asserted against such Obligor under its Affiliate Accommodations
without (a) rendering such Obligor insolvent within the meaning of the
Bankruptcy Code, the Uniform Fraudulent Transfer Act (“UFTA”) or the Uniform
Fraudulent Conveyance Act (“UFCA”), (b) leaving such Obligor with unreasonably
small capital or assets, within the meaning of the Bankruptcy Code, the UFTA or
the UFCA, or (c) leaving such Obligor unable to pay its debts as they become due
within the meaning of the Bankruptcy Code, the UFTA or the UFCA.  All rights and
claims of contribution, indemnification, and reimbursement under this Section
shall be subordinate in right of payment to the prior payment in full of the
Obligations, as provided by Section 15.8.  The provisions of this Section shall,
to the extent (if any) expressly inconsistent with any other provision in the
Loan Document, supersede any such inconsistent provision.
 
Section 15.10. Cumulative.  The liabilities and obligations of each Obligor
under its Affiliate Accommodations are in addition to and shall be cumulative of
all other obligations of such Obligor otherwise provided by this Agreement and
the other Loan Documents.
 
ARTICLE XVI
BORROWER REPRESENTATIVE
 
Section 16.1. Appointment.  Parent is hereby appointed by each Borrower as such
Borrower’s contractual representative (herein referred to as the “Borrower
Representative” under this Agreement and the other Loan Documents, and each such
Borrower irrevocably authorizes the Borrower Representative to act as the
contractual representative of such Borrower as provided by this Agreement and
the other Loan Documents.  The Borrower Representative agrees to act as such
contractual representative as provided herein.  Without limiting the foregoing,
each Borrower hereby appoints the Borrower Representative as its agent to
receive proceeds of Loans in the Designated Account, at which time the Borrower
Representative shall promptly disburse such proceeds to such
Borrower.  Administrative Agent and the Lenders, and their respective officers,
directors, agents or employees, shall not be liable to the Borrower
Representative or any other Obligor for any action taken or omitted to be taken
by the Borrower Representative or any Borrowers pursuant to this Agreement.
 
Section 16.2. Notices.  Any notice required by Administrative Agent to Borrowers
or any Borrower pursuant to this Agreement or the other Loan Documents may be
directed to and in the name of the Borrower Representative.  Any notice provided
to the Borrower Representative hereunder shall constitute notice to each
Borrower.  Any notice required by a Borrower to Administrative Agent or the
Lenders pursuant to this Agreement or the other Loan Documents may be sent by
and on behalf of such Borrower by the Borrower Representative.  Any such notice
provided by the Borrower Representative shall constitute notice by each such
Borrower.
 
 
69

--------------------------------------------------------------------------------

 
 
Section 16.3. Loan Documents.  Each Borrower hereby empowers and authorizes the
Borrower Representative, on behalf of such Borrower, to execute and deliver to
Administrative Agent and the Lenders the Loan Documents and all related
agreements, certificates, documents, or instruments as shall be necessary or
appropriate to effect the purposes of the Loan Documents, including, without
limitation, the Aggregate Borrowing Base Certificate, the Borrowing Base
Certificate of each Borrower and the Compliance Certificates.  Each Borrower
agrees that any action taken by the Borrower Representative or Borrowers in
accordance with the terms of this Agreement or the other Loan Documents, and the
exercise by the Borrower Representative of its powers set forth therein or
herein, together with such other powers that are reasonably incidental thereto,
shall be binding upon all Borrowers with the same effect as if taken by such
Borrowers.
 
ARTICLE XVII
MISCELLANEOUS
 
Section 17.1. Waivers & Amendments.  No waiver or amendment of any provision of
any Loan Document and no consent to any departure therefrom shall be effective
unless it is in writing and signed as provided below in this section, and then
such waiver, amendment or consent shall be effective only in the specific
instances and for the purposes for which given and to the extent specified in
such writing.  No waiver, consent, release, modification or amendment of or
supplement to this Agreement or the other Loan Documents shall be valid or
effective against any party hereto unless the same is in writing and signed by
(a) if such party is an Obligor, by such Obligor, (b) if such party is
Administrative Agent, by Administrative Agent and (c) if such party is a Lender,
by such Lender or by Administrative Agent on behalf of Lenders with the written
consent of Required Lenders; provided however, that with respect to any Lender
that is an Affiliate of Administrative Agent and for which Administrative Agent
acts as servicer, Administrative Agent may act on such Lender’s
behalf.  Notwithstanding the foregoing or anything to the contrary herein,
Administrative Agent shall not, without the prior consent of each individual
Lender, execute and deliver on behalf of such Lender any waiver or amendment
which would:  (i) increase the maximum amount which such Lender is committed
hereunder to lend, (ii) reduce any principal, interest or fees payable to such
Lender hereunder, (iii) extend the Maturity Date or postpone any date fixed for
any payment of any such fees, principal or interest, (iv) amend the definition
herein of “Required Lenders” or otherwise change the aggregate amount of
Percentage Shares which is required for Administrative Agent, Lenders or any of
them to take any particular action under the Loan Documents, (v) release any
Obligor from its obligation to pay such Lender’s Obligations, (vi) release all
or substantially all of the Collateral, except for such releases relating to
sales or dispositions of property permitted by the Loan Documents, or (vii)
amend this Section 17.1.
 
Section 17.2. Severability.  The illegality or unenforceability of any provision
of any Loan Document shall not in any way affect or impair the legality or
enforceability of the remaining provisions thereof.
 
 
70

--------------------------------------------------------------------------------

 
 
Section 17.3. Governing Law; Venue.
 
(a) This Agreement and the other Loan Documents shall be governed and construed
in accordance with the laws of the State of Texas without regard to its
conflicts of law principles.
 
(b) Any legal action or proceeding with respect to this Agreement or any other
Loan Document may be brought in the courts of the State of Texas or in the
United States District Court for the Northern District of Texas, and by
execution and delivery of this Agreement, each Obligor, Administrative Agent and
each Lender consents to the non-exclusive jurisdiction of those courts.  Each
Obligor, Administrative Agent and each Lender irrevocably waives any objection,
including any objection to venue on the grounds of forum non conveniens, which
it may now or hereafter have to the bringing of any such action or proceeding in
such jurisdiction.  Notwithstanding the foregoing, Administrative Agent and each
Lender shall each have the right to bring any action or proceeding against any
Obligor or its property in the courts of any other jurisdiction as
Administrative Agent or Lenders, as the case may be, deems necessary or
appropriate in order to exercise remedies with respect to the Collateral.
 
Section 17.4. Waiver of Jury Trial.  Each Obligor, Administrative Agent and
Lenders each irrevocably waives its respective right to a trial by jury of any
claim or cause of action based upon or arising out of or related to this
Agreement, the other Loan Documents, or the transactions contemplated hereby or
thereby, in any action, proceeding or other litigation of any kind brought by
either against the other, whether with respect to contract claims, tort claims,
or otherwise.  Each Obligor, Administrative Agent and Lenders each agrees that
any such claim or cause of action shall be tried by a court without a
jury.  Without limiting the foregoing, the parties further agree that their
respective right to a trial by jury is waived by operation of this section as to
any action, counterclaim or other proceeding which seeks, in whole or in part,
to challenge the validity or enforceability of this Agreement or the other Loan
Documents or any provision hereof or thereof.  This waiver shall apply to any
subsequent amendments, renewals, supplements or modifications to this Agreement
and the other Loan Documents, whether or not specifically set forth therein.
 
 
71

--------------------------------------------------------------------------------

 
 
Section 17.5. Fees and Expenses.  Obligors jointly and severally agree to pay to
Administrative Agent and Lenders, on demand, all costs, fees and expenses that
Administrative Agent or Lenders, as the case may be, pays or incurs in
connection with the negotiation, preparation, consummation, administration,
enforcement, perfection and termination of this Agreement or any of the other
Loan Documents, including:  (a) reasonable attorneys fees and costs for
preparation, negotiation and closing of the Loan Documents and any amendment,
supplement, waiver, consent or subsequent closing in connection with the Loan
Documents and the transactions contemplated thereby, (b) ongoing administration
of the Loan Documents, including without limitation, reasonable attorneys fees
and costs incurred in consultation with attorneys, (c) costs and expenses of
lien and title searches, (d) taxes, fees and other charges for filing financing
statements and other actions to perfect, protect and continue Administrative
Agent’s Liens, (e) sums paid or incurred to pay any amount or take any action
required of any Obligor under the Loan Documents that such Obligor fails to pay
or take, (f) costs of appraisals, inspections and verifications of the
Collateral, including travel, lodging, and meals for inspections of the
Collateral and Obligor’s operations by Administrative Agent, (g) costs and
expenses of disbursing Loans and administering cash management of Collateral
proceeds, including collection accounts and lock-boxes, (h) costs and expenses
of preserving and protecting the Collateral, (i) costs, fees and expenses,
including reasonable attorneys fees and costs, paid or incurred to enforce
Administrative Agent’s Liens, sell or dispose of the Collateral, and obtain
payment of the Obligations and (j) costs and expenses, including reasonable
attorneys fees and costs, paid or incurred to defend any claims made or
threatened against Administrative Agent or Lenders arising out of the
transactions contemplated by the Loan Documents (all such costs, expenses and
fees described in this Section 17.5, the “Lender Party Expenses”).  The
foregoing shall not limit any other provisions of the Loan Documents regarding
costs and expenses to be paid by any Obligor.
 
Section 17.6. Notices.  Except as otherwise expressly provided in any Loan
Document, all notices, demands and requests that any party is required to give
to any other party shall be in writing and shall become effective (a) upon
personal delivery, (b) three (3) days after it shall have been mailed by United
States mail, first class, certified or registered, with postage prepaid, or
(c) when properly transmitted by telecopy, in each case addressed to the party
to be notified as follows:
 
If to Administrative Agent:


NewStar Business Credit, LLC
8080 North Central Expressway, Suite 800
Dallas, Texas  75206
Fax No.: 214-242-5840
Attention:  Portfolio Manager, URGENT


with a copy (which shall not constitute notice) to:


Hunton & Williams LLP
1445 Ross Avenue, Suite 3700
Dallas, Texas 75202
Fax No.:  214-880-0011
Attention:  Daniel C. Garner, Esq.
 
 
72

--------------------------------------------------------------------------------

 


If to a Lender: To the address set forth below such Lender’s name on Schedule
1.1A hereto


If to any Obligor:


Precision Aerospace Components, Inc., as Borrower Representative
2200 Arthur Kill Road
Staten Island, NY 10309
Fax No.: 347-258-9006
Attention:  Andrew S. Prince, President and CEO


with a copy (which shall not constitute notice) to:


LeClair Ryan
1037 Raymond Boulevard, Sixteenth Floor
Newark, NJ 07102
Fax No.:  973-491-3555
Attention:  John J. Oberdorf, Esq.


or to such other address as each party may designate for itself by like notice.
 
Section 17.7. Waiver of Notices.  Unless otherwise expressly provided in any
Loan  Document, each Obligor hereby waives presentment and notice of demand or
dishonor and protest, notice of intent to accelerate the Obligations and notice
of acceleration of the Obligations, as well as any and all other notices to
which it might otherwise be entitled.  No notice to or demand on any Obligor
which Administrative Agent or Lenders may elect to give shall entitle such
Obligor or any other Obligor to any or further notice or demand in the same,
similar or other circumstances.
 
Section 17.8. Binding Effect.  This Agreement shall be binding upon and inure to
the benefit of each Obligor, Administrative Agent and Lenders and their
respective representatives, successors, and assigns, provided, that no interest
herein may be assigned, and no obligation may be delegated, by any Obligor
without prior written consent of Administrative Agent.  The rights and benefits
of Administrative Agent and Lenders under the Loan Documents shall inure to any
Person acquiring any interest in the Obligations, unless otherwise agreed by
Administrative Agent, Lenders and any such Person.
 
Section 17.9. Indemnity of Lenders and Administrative Agent by Obligors.  Each
Obligor agrees to defend, indemnify and hold each Indemnified Person harmless
from and against any and all Indemnified Claims, provided, that Obligors shall
have no obligation hereunder to any Indemnified Person with respect to
Indemnified Liabilities resulting solely and directly from the willful
misconduct or gross negligence of such Indemnified Person.  The agreements in
this Section 17.9 shall survive any termination of this Agreement or payment of
all other Obligations.
 
 
73

--------------------------------------------------------------------------------

 
 
Section 17.10. Limitation of Liability.  No claim may be made by any Obligor
against Administrative Agent and/or Lenders or any of their Affiliates,
directors, officers, members, managers, employees or agents for any special,
indirect, consequential, exemplary or punitive damages in respect of any claim
for breach of contract or any other theory of liability arising out of or
related to the transactions contemplated by this Agreement or any other Loan
Document, or any act, omission or event occurring in connection therewith, and
each Obligor hereby waives, releases and agrees not to sue upon any claim for
such damages, whether or not accrued and whether or not known or suspected to
exist in its favor.
 
Section 17.11. Continuing Rights of Lenders in Respect of Obligations.  In the
event any amount from time to time applied in reduction of the Obligations is
subsequently set aside, avoided, declared invalid or recovered by any Obligor or
any trustee or in bankruptcy, or in the event any Lender is otherwise required
to refund or repay any such amount pursuant to any applicable law, then the
Obligations shall automatically be deemed to be revived and increased to the
extent of such amount and the same shall continue to be secured by the
Collateral as if such amount had not been so applied.
 
Section 17.12. Assignments.
 
(a) Lenders may at any time sell, assign, grant participations in, delegate or
otherwise transfer to any other Person (an “Assignee”) all or part of the rights
and duties of a Lender under this Agreement and the other Loan Documents.  To
the extent indicated in any document, instrument or agreement so selling,
assigning, granting participations in, or otherwise transferring to an Assignee
such rights and/or duties, (i) the Assignee shall acquire all of such Lender’s
rights under the Agreement and the other Loan documents and (ii) the Assignee
shall be deemed to be the “Lender” under this Agreement and the other Loan
Documents with the authority to exercise such rights in the capacity of
Lender.  Each Obligor hereby authorizes each Lender to disseminate any
information it has pertaining to the Obligations, including without limitation,
complete and current credit information on such Obligor or any other Obligor,
and any of their principals to any Assignee or prospective Assignee.  Each
Obligor hereby acknowledges and agrees that any assignment will give rise to a
direct obligation of Obligor to the Assignee and that the Assignee shall be
considered to be a Lender hereunder.  The Lenders may at any time (a) pledge the
Obligations held by it or create a security interest in all or any portion of
its rights under this Agreement or the other Loan Documents in favor of any
Person; provided, however, that (i) no such pledge or grant of security interest
to any Person shall release a Lender from its obligations hereunder or under any
other Loan Document and (ii) the acquisition of title to the Lender’s
Obligations pursuant to any foreclosure or other exercise of remedies by such
Person shall be subject to the provisions of this Agreement and the other Loan
Documents in all respects.
 
(b) Except as otherwise provided herein, a Lender shall, as between each Obligor
and such Lender, be relieved of any of its obligations hereunder as a result of
any sale, assignment, transfer or negotiation of, or granting of a participation
in, all or any part of the Loans or other Obligations owed to such Lender.  Such
Lender may furnish any information concerning any Obligor from time to time to
Assignees and participants and to any Affiliate of such Lender or its parent
company.
 
 
74

--------------------------------------------------------------------------------

 
 
Section 17.13. Confidentiality.  Subject to requirements applicable to Obligors
under Applicable Laws, each Obligor agrees, and agrees to cause each of its
Affiliates, (i) not to transmit or disclose any provision of any Loan Document
to any Person (other than to such Obligor’s advisors and officers on a
need-to-know basis, or as required by Applicable Law) without Administrative
Agent’s prior written consent, (ii) to inform all Persons of the confidential
nature of the Loan Documents and to direct them not to disclose the same to any
other Person and to require each of them to be bound by these provisions.  Each
Obligor agrees to submit to Administrative Agent and Administrative Agent
reserves the right (subject to the last sentence of this Section 17.13) to
review and approve all materials that such Obligor or any of its Affiliates
prepares that contain any Lender Party’s name or describe or refer to any Loan
Document, any of the terms thereof or any of the transactions contemplated
thereby.  Each Obligor shall not, and shall not permit any of its Affiliates to,
use any Lender Party’s name (or the name of any of their Affiliates) in
connection with any of its business operations, including without limitation,
advertising, marketing or press releases or such other similar purposes, without
such Lender Party’s prior written consent (except as required by applicable
law).  Nothing contained in any Loan Document is intended to permit or authorize
any Obligor or any of its Affiliates to contract on behalf of any Lender
Party.  Notwithstanding the foregoing, nothing contained in this Section 17.13
shall prohibit any Obligor from complying with requirements of Applicable Laws.
 
Section 17.14. Acceptance and Performance.  This Agreement shall become
effective only upon acceptance by Lenders and by Administrative Agent at its
office in Dallas, Dallas County, Texas.  The Obligations are payable at
Administrative Agent’s offices in Dallas, Dallas County, Texas.
 
Section 17.15. Schedules.  All Schedules referenced herein and attached hereto
are incorporated in this Agreement and made a part hereof for all purposes.
 
Section 17.16. Counterparts.  This Agreement may be executed in any number of
counterparts, and signature pages may be detached from multiple separate
counterparts and attached to a single counterpart so that all signature pages
are physically attached to the same document.  A telecopy of any such executed
counterpart signature page shall be deemed valid as an original.
 
Section 17.17. Captions.  The captions contained in this Agreement are for
convenience of reference only, are without substantive meaning and may not be
construed to modify, enlarge or restrict any provision of this Agreement.
 
This Agreement and the other Loan Documents represent the final agreement
between the parties and may not be contradicted by evidence of prior,
contemporaneous, or subsequent oral agreements of the parties.  There are no
unwritten oral agreements between the parties.
 
Remainder of page blank
 
Signatures follow
 
 
75

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have entered into this Agreement as of the
Agreement Date.
 
PARENT:


PRECISION AEROSPACE COMPONENTS, INC.



By:       _____________________________________ 
Name:  Andrew S. Prince
Title:    President, Chief Executive Officer and Treasurer




BORROWERS:


FREUNDLICH SUPPLY COMPANY, INC.



By:       _____________________________________ 
Name:  Andrew S. Prince
Title:    President, Chief Executive Officer and Treasurer




TIGER-TIGHT CORP



By:       _____________________________________     
Name:  Andrew S. Prince
Title:    President, Chief Executive Officer and Treasurer



APACE ACQUISITION I, INC.

By:       _____________________________________     
Name:  Andrew S. Prince
Title:    President, Chief Executive Officer and Treasurer

 
 
76

--------------------------------------------------------------------------------

 
 
APACE ACQUISITION II, INC.



By:       _____________________________________     
Name:  Andrew S. Prince
Title:    President, Chief Executive Officer and Treasurer




ADMINISTRATIVE AGENT:


NEWSTAR BUSINESS CREDIT, LLC, as Administrative Agent, Swing Lender and as a
Lender



By:       _____________________________________     
Name:  Greg Gentry
Title:    Senior Vice President



LENDERS:


NEWSTAR BUSINESS CREDIT, LLC
as a Lender and as Swing Lender



By:       _____________________________________  
Name:  _____________________________________   
Title:    _____________________________________   

 
 
77

--------------------------------------------------------------------------------

 